Exhibit 10.1



 


SECOND AMENDED AND RESTATED
BUSINESS LOAN AND SECURITY AGREEMENT


dated as of June 6, 2011


by and among


VSE CORPORATION and other
“Borrower” parties hereto from time to time, collectively as Borrowers,


CITIZENS BANK OF PENNSYLVANIA,
and certain other “Lender” parties hereto from time to time, collectively as
Lenders,


CITIZENS BANK OF PENNSYLVANIA,
as Administrative Agent


SUNTRUST BANK,
as Syndication Agent


WELLS FARGO BANK, N.A.,
as Documentation Agent




and


RBS CITIZENS, N.A.,
as Sole Lead Arranger and Sole Book Running Manager



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
CERTAIN DEFINITIONS
1
INTERPRETIVE PROVISIONS
17
ARTICLE 1
COMMITMENT
18
Section 1.1
Maximum Loan Amount
18
Section 1.2
Use of Proceeds
18
Section 1.3
Intentionally Omitted
18
Section 1.4
Advances; Payments
18
Section 1.5
Additional Mandatory Payments; Reduction of Commitment
22
Section 1.6
Field Audits
22
Section 1.7
Certain Fees
22
Section 1.8
Increases to the Revolving Facility Commitment Amount
23
Section 1.9
Appointment of the Primary Operating Company
24
Section 1.10
Joinder of New Subsidiaries and Affiliates
25
ARTICLE 2
LETTERS OF CREDIT
25
Section 2.1
Issuance
25
Section 2.2
Amounts Advanced Pursuant to Letters of Credit
26
Section 2.3
Letter of Credit Fees
26
Section 2.4
Documentation
26
Section 2.5
Liability for Acts and Omissions
26
ARTICLE 3
SECURITY
27
Section 3.1
Security Generally
27
Section 3.2
No Preference or Priority
29
ARTICLE 4
CONDITIONS TO THE LENDERS’ OBLIGATIONS
29
Section 4.1
Compliance with Law and Agreements; Third Party Consents
29
Section 4.2
Financial Condition
29
Section 4.3
Litigation/Bankruptcy
29
Section 4.4
Opinion of Counsel
29
Section 4.5
No Default
29
Section 4.6
Documentation
29
Section 4.7
Restatement Costs and Expenses
30
Section 4.8
Restatement Matters
30
Section 4.9
Security Interests
30
Section 4.10
Insurance
30
Section 4.11
Other Deliveries
30
Section 4.12
Government Contracts
31
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
31
Section 5.1
Existence and Qualification
31
Section 5.2
Authority; Noncontravention
31
Section 5.3
Financial Position
31
Section 5.4
Payment of Taxes
32
Section 5.5
Accuracy of Submitted Information; Omissions
32
Section 5.6
Government Contracts/Government Subcontracts
32
Section 5.7
No Defaults or Liabilities
32
Section 5.8
No Violations of Law
32
Section 5.9
Litigation and Proceedings
32
Section 5.10
Security Interest in the Collateral
32
Section 5.11
Principal Place of Business; Location of Books and Records
33
Section 5.12
Fiscal Year
33
Section 5.13
Pension Plans
33
Section 5.14
O.S.H.A., ADA and Environmental Compliance
34
Section 5.15
Intellectual Property
34
Section 5.16
Existing or Pending Defaults; Material Contracts
34
Section 5.17
Leases and Real Property
34
Section 5.18
Labor Relations
35
Section 5.19
Assignment of Contracts
35
Section 5.20
Contribution Agreement
35
Section 5.21
Registered Names
35
Section 5.22
Ownership of the Borrowers
35
Section 5.23
Solvency
35
Section 5.24
Foreign Assets Control Regulations, Etc.
35
Section 5.25
Federal Reserve Regulations
35
Section 5.26
Commercial Tort Claims
36
Section 5.27
Letter of Credit Rights
36
Section 5.28
Investment Company Act
36
Section 5.29
Accounts
36
Section 5.30
Survival of Representations and Warranties
36
Section 5.31
Wheeler Acquisition
36
ARTICLE 6
AFFIRMATIVE COVENANTS OF THE BORROWERS
36
Section 6.1
Payment of Loan Obligations
36
Section 6.2
Payment of Taxes
36
Section 6.3
Delivery of Financial and Other Statements
36
Section 6.4
Maintenance of Records; Review by the Administrative Agent
38
Section 6.5
Maintenance of Insurance Coverage
38
Section 6.6
Maintenance of Property/Collateral; Performance of Contracts
38
Section 6.7
Maintenance of Existence
38
Section 6.8
Maintenance of Certain Deposit Accounts with the Administrative Agent
39
Section 6.9
Maintenance of Management
39
Section 6.10
Disclosure of Defaults, Etc.
39
Section 6.11
Security Perfection; Assignment of Claims Act; Payment of Costs
40
Section 6.12
Defense of Title to Collateral
40
Section 6.13
Compliance with Law
40
Section 6.14
Other Collateral Covenants
41
Section 6.15
Financial Covenants of the Borrowers
42
Section 6.16
Interest Rate Contracts d
43
Section 6.17
Landlord Waivers; Subordination
44
Section 6.18
Substitute Notes
44
Section 6.19
Inventory
44
Section 6.20
Insurance With Respect to Equipment and Inventory
44
Section 6.21
Hazardous Substance; Hazardous Waste
44
ARTICLE 7
NEGATIVE COVENANTS OF THE BORROWERS
45
Section 7.1
Change of Control; Disposition of Assets; Merger
45
Section 7.2
Margin Stocks
47
Section 7.3
Change of Operations
47
Section 7.4
Judgments; Attachments
47
Section 7.5
Further Assignments; Performance and Modification of Contracts; etc.
47
Section 7.6
Affect Rights of the Administrative Agent or Lenders
47
Section 7.7
Indebtedness; Granting of Security Interests
47
Section 7.8
Dividends; Loans; Advances; Investments and Similar Events
48
Section 7.9
Lease Obligations
50
Section 7.10
RESERVED
50
Section 7.11
Lockbox Deposits
50
Section 7.12
Sale and Leaseback Transactions; Other Agreements
50
Section 7.13
Intentionally Omitted
50
Section 7.14
Anti-Terrorism Laws
50
ARTICLE 8
COLLATERAL AND OTHER DEPOSIT ACCOUNTS
50
ARTICLE 9
DEFAULT AND REMEDIES
51
Section 9.1
Events of Default
51
Section 9.2
Remedies
52
ARTICLE 10
THE ADMINISTRATIVE AGENT; AGENCY
54
Section 10.1
Appointment
54
Section 10.2
General Nature of Administrative Agent’s Duties
54
Section 10.3
Exercise of Powers
55
Section 10.4
General Exculpatory Provisions
56
Section 10.5
Administration by the Administrative Agent
56
Section 10.6
Lenders Not Relying on the Administrative Agent or Other Lenders
57
Section 10.7
Indemnification
57
Section 10.8
Administrative Agent in its Individual Capacity
58
Section 10.9
Holders of Notes
58
Section 10.10
Successor Administrative Agent
58
Section 10.11
Additional Agents
58
Section 10.12
Calculations
58
Section 10.13
Funding by the Administrative Agent
59
Section 10.14
Benefit of Article
60
Section 10.15
Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information
60
Section 10.16
Replacement of Lenders
61
ARTICLE 11
CERTAIN ADDITIONAL RIGHTS AND OBLIGATIONS REGARDING THE COLLATERAL
62
Section 11.1
Power of Attorney
62
Section 11.2
Lockbox
63
Section 11.3
Other Agreements
63
ARTICLE 12
MISCELLANEOUS
63
Section 12.1
Remedies Cumulative
63
Section 12.2
Waiver
63
Section 12.3
Notices
64
Section 12.4
Entire Agreement; Amendment and Restatement; Severability
65
Section 12.5
Relationship of the Parties
65
Section 12.6
Waiver of Jury Trial and Certain Damages
66
Section 12.7
Submission to Jurisdiction; Service of Process; Venue
66
Section 12.8
Changes in Capital Requirements
66
Section 12.9
Other Agents, Arrangers, Managers
66
Section 12.10
Modification and Waiver
67
Section 12.11
Transferability
67
Section 12.12
Governing Law; Binding Effect
68
Section 12.13
Announcements
68
Section 12.14
Joint and Several Liability
68
Section 12.15
Materiality
69
Section 12.16
Allowed Delay
69
Section 12.17
Reliance on the Administrative Agent
69
Section 12.18
The Patriot Act
69
Section 12.19
Counterparts
69
Section 12.20
Taxes
69
Section 12.21
Indemnity
70


 
 

--------------------------------------------------------------------------------

 


EXHIBITS
 
Exhibit 1
Form of Request for Advance and Certification
Exhibit 1(a)
Form of Request for Swing Line Loan Advance
Exhibit 2
LIBOR Election Form and Certification
Exhibit 3
LIBOR Interest Election Procedure and Requirements
Exhibit 4
[Intentionally Omitted]
Exhibit 5
Form of Quarterly Covenant Compliance/Non-Default Certificate
Exhibit 6
Form of Joinder Agreement
Exhibit 7
Pricing Grid
Exhibit 8
Form of Assignment and Acceptance Agreement
Exhibit 9
Incremental Revolving Facility Assumption Agreement
Exhibit 10
Form of Authorization
   
SCHEDULES
     
Schedule A
Borrowers
Schedule B
Permitted Foreign Bank Accounts
Schedule C
Earn-outs
   
Schedule 1
Lender Commitments/Percentages
Schedule 2
Principal Places of Business/Books and Records Location(s)
Schedule 5.1
Esixtence and Qualification
Schedule 5.2
Conflicts
Schedule 5.3
Financial Statements
Schedule 5.6(a)
Default under Government Contracts
Schedule 5.6(b)
Government Contracts Constituting Material Contracts
Schedule 5.9
Litigation and Proceedings
Schedule 5.11
Primary U.S. Business Locations
Schedule 5.13(a)
Under Funded Pension Plans
Schedule 5.13(b)
Non-Exempt ERISA Transactions
Schedule 5.13(c)
Terminated Pension Plans
Schedule 5.15 (a)
Intellectual Property
Schedule 5.15(b)
Intellectual Property Royalty Payments
Schedule 5.17
Interests in Real Estate
Schedule 5.18
Labor Agreements
Schedule 5.26
Commercial Tort Claims
Schedule 5.27
Letter of Credit Rights
Schedule 7.7(a)
Existing Indebtedness
Schedule 7.7(a)(iv)
Liens Securing Existing Indebtedness
Schedule 7.8(c)
Existing Loans, Advances and/or Investments (to non-Borrowers)







 
 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT


 
THIS SECOND AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT is
executed as of June  _____, 2011, and is by and among (a) CITIZENS BANK OF
PENNSYLVANIA, a Pennsylvania state chartered bank, together with its successors
and assigns (“Citizens Bank”), acting in the capacity of Lender, Swing Line
Lender, and as Administrative Agent for the Lenders; (b) certain other “Lender”
parties to this Second Amended and Restated Business Loan and Security Agreement
from time to time; (c) VSE CORPORATION, a Delaware corporation and certain other
“Borrower” parties to this Second Amended and Restated Business Loan and
Security Agreement from time to time; and (d) RBS CITIZENS, N.A., as sole and
exclusive lead arranger and sole and exclusive book running manager.


W I T N E S S E T H  T H A T:


 
WHEREAS, pursuant to a certain Amended and Restated Business Loan and Security
Agreement dated as of August 19, 2010 (as heretofore amended, modified or
restated from time to time, the “Existing Loan Agreement”) by and among certain
of the Borrowers, the Administrative Agent and certain of the Lenders, certain
of the Borrowers obtained loans and certain other financial accommodations
(collectively, the “Existing Loan”) from certain of the Lenders in the original
aggregate maximum principal amount of Seventy Million and No/100 Dollars
($70,000,000.00); and
 
WHEREAS, the Borrowers, the Administrative Agent and the Lenders have agreed to
further increase the maximum principal amount of the Existing Loan from Seventy
Million and No/100 Dollars ($70,000,000.00) to Two Hundred Fifty Million and
No/100 Dollars ($250,000,000.00), subject to further increase (or reduction) as
specified herein, and amend and restate the Existing Loan Agreement, in its
entirety, as hereinafter provided.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Ten Dollars ($10.00) and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree, represent and warrant as follows:


CERTAIN DEFINITIONS


 
For the purposes of this Second Amended and Restated Business Loan and Security
Agreement, the terms set forth below shall have the following definitions:
 
“Account Debtor” shall mean any Person who is indebted to one (1) or more of the
Borrowers for the payment of any Receivable.
 
“Accounts” shall have the meaning attributed to such term by the UCC, and shall
include any and all of the following, whether now or hereafter existing: (a) all
accounts receivable, other receivables, book debts and other forms of
obligations (including any such obligations that may be characterized as an
account or contract right under the UCC, but excluding forms of obligations
evidenced by Chattel Paper, or Instruments), (b) all rights in, to and under all
purchase orders or receipts for goods or services, (c) all rights to any goods
represented by any of the foregoing (including unpaid sellers' rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all rights to payment due for
property sold, leased, licensed, assigned or otherwise disposed of, for a policy
of insurance issued or to be issued, for a secondary obligation incurred or to
be incurred, for energy provided or to be provided, for the use or hire of a
vessel under a charter or other contract, arising out of the use of a credit
card or charge card, or for services rendered or to be rendered in connection
with any other transaction (whether or not yet earned by performance), (e) all
“health care insurance receivables”, as such term is defined in the UCC and (f)
all collateral security of any kind, given by any Person with respect to any of
the foregoing.
 
“ADA” shall have the meaning attributed to such term in Section 5.14(a).
 
 
 

--------------------------------------------------------------------------------

 
“Additional Base Rate Interest Margin” shall have the meaning attributed to such
term in Section 1.4(b) and in Exhibit 7.
 
“Additional Libor Interest Margin” shall have the meaning attributed to such
term in Section 1.4(b) and in Exhibit 7.
 
“Administrative Agent” shall mean Citizens Bank or any of its affiliates, acting
in its capacity as agent for the Lenders, or any successor Administrative Agent
appointed pursuant to Section 10.10.
 
“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or which owns, directly or indirectly, ten percent (10%) or more of
the outstanding equity interests of any Person.
 
“Affirmative Covenant” shall mean any affirmative or similar covenant made by
the Borrowers set forth in this Agreement or in any other Loan Document.
 
“Agreement” or “Loan Agreement” shall mean this Second Amended and Restated
Business Loan and Security Agreement, together with the Schedules and Exhibits
and any and all amendments or modifications of this Second Amended and Restated
Business Loan and Security Agreement or the Schedules and Exhibits.
 
 “Applicable Interest Rate” shall mean, as applicable (based upon whether the
Loan was advanced under the Term Facility, Revolving Facility, or Swing Line
Facility) and as of any particular date of determination, (a) the LIBOR Lending
Rate, plus the applicable Additional Libor Interest Margin, (b) the Base Rate,
plus the applicable Additional Base Rate Interest Margin, or (c) the Swing Line
Rate, plus the applicable Additional Libor Interest Margin, as more particularly
set forth in Section 1.4 and Exhibit 7.  However, if at any time, the interest
rate payable pursuant to this Loan Agreement shall exceed that maximum rate of
interest that may be charged under applicable law, then the interest rate
payable hereunder shall never exceed the maximum rate of interest that may be
charged under Applicable Laws.
 
“Applicable Laws” shall mean any and all federal, state or local laws,
ordinances, statutes, rules or regulations to which any Borrower or the property
of any Borrower is subject, whether domestic or international.
 
 “Authorization” shall mean a written authorization in the form of Exhibit 11.
 
“Backstopped Bonded Amount” shall mean, as of any applicable date of
determination, the aggregate amount of any and all performance bonds issued and
outstanding in favor of the Borrowers, as obligee or as an additional obligee,
under any and all construction projects involving the Borrowers as a prime
contractor or a subcontractor and which directly or indirectly support one or
more performance bonds issued or caused to be issued for the account of the
Borrowers on their own behalf or on behalf of the Prime Contractor of such
projects for the benefit of the Government.
 
“Base Rate” shall mean the highest of the (a) Federal Funds Rate plus one-half
of one percent (0.50%), (b) Prime Rate, or (c) the sum of the LIBOR Rate, plus
one percent (1.00%).
 
“Blocked Person” shall mean any Person described in Section 1 of the
Anti-Terrorism Order (Executive Order No. 13224).
 
“Board” shall mean the Board of Governors of the Federal Reserve System.
 
“Borrower” and “Borrowers” shall mean, individually or collectively, as the
context may require, one or more of the following entities: the Primary
Operating Company, the entities listed on Schedule A, and each other entity
which, as of any date of determination, is a “Borrower” party to this Agreement
and the other Loan Documents.
 
 
2

--------------------------------------------------------------------------------

 
“Business Day” shall mean (a) any day which is neither a Saturday or Sunday nor
a legal holiday or a day on which commercial banks are authorized or required to
be closed in New York City; (b) when such term is used to describe a day on
which a borrowing, payment, prepaying, or repaying is to be made in respect of
any LIBOR Rate Loan, any day which is: (i) neither a Saturday or Sunday nor a
legal holiday on which commercial banks are authorized or required to be closed
in New York City; and (ii) a London Banking Day; and (c) when such term is used
to describe a day on which an interest rate determination is to be made in
respect of any LIBOR Rate Loan, any day which is a London Banking Day.
 
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
 
 “CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. Sections 9601 et seq.).
 
“Change of Control” means the occurrence of any of the following:  (i) with
respect to the Primary Operating Company (a) any person or group of persons
(within the meaning of the Securities Exchange Act of 1934, as amended) shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended) of forty-five percent (45%) or more of the issued and outstanding
Voting Stock of the Primary Operating Company, or (b) during any period of
twenty-four (24) consecutive calendar months, individuals who, at the beginning
of such period, constituted the board of directors of the Primary Operating
Company (together with any new directors whose election by the board of
directors of the Primary Operating Company or whose nomination for election by
the stockholders of the Primary Operating Company was approved by a vote of at
least two-thirds of the directors then still in office who either were directors
at the beginning of such period or whose elections or nomination for election
was previously so approved) cease for any reason (other than death or
disability) to constitute a majority of the directors then in office, and (ii)
with respect to every other Borrower, the Primary Operating Company shall cease
to beneficially own and control one hundred percent (100%), on a fully diluted
basis, of the economic and voting interests in the capital stock of such
Borrower.
 
“Chattel Paper” shall have the meaning attributed to such term by the UCC, and
shall include “electronic chattel paper” and “tangible chattel paper”, as such
terms are defined in the UCC, whether now or hereafter existing.
 
“Citizens Bank” shall have the meaning set forth in the preamble of this
Agreement.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended and as in effect
from time to time.
 
“Collateral” shall have the meaning attributed to such term in Section 3.1.
 
“Collateral Account” shall have the meaning attributed to such term in Article
8.
 
“Commercial Contract” shall mean any written contract to which a Borrower is a
party (other than a Government Contract or Government Subcontract) which gives
rise or may give rise to Receivables.
 
“Commercial Tort Claims” shall have the meaning attributed to such term by the
UCC, and shall include any and all claims now existing or hereafter arising in
tort with respect to which (a) the claimant is an organization, or (b) the
claimant is an individual and the claim (i) arose in the course of the
claimant’s business or profession, and (ii) does not include damages arising out
of personal injury to or death of any individual.
 
“Commitment Amount” shall mean Two Hundred Fifty Million and No/100 Dollars
($250,000,000.00); provided, however, that for purposes of making any
calculation under this Agreement, the term “Commitment Amount” shall mean, as of
any date of determination, an amount equal to the sum of (a) the Revolving
Facility Commitment Amount, (b) the Term Facility Commitment Amount, and (c) the
aggregate amount of all Incremental Revolving Facility Commitments established
prior to and remaining in effect as of such date of determination.
 
 
3

--------------------------------------------------------------------------------

 
“Contribution Agreement” shall mean that certain Contribution Agreement of even
date herewith, by and among the Borrowers, and delivered by the Borrowers to the
Administrative Agent prior to or simultaneously with their execution and
delivery of this Agreement or a Joinder Agreement (as the case may be), together
with any and all permitted amendments and modifications thereof.
 
“Default Rate” shall mean, as of any date of determination, the sum of the
Applicable Interest Rate, plus two percent (2.00%) per annum.
 
“Defaulting Lender” shall mean, subject to Section 10.16, any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
(3) Business Days of the date required to be funded by it hereunder, other than
with respect to a good faith dispute; (b) has notified the Borrowers and the
Administrative Agent that it does not intend or expect to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit, other than with respect to a good faith dispute; (c)
has failed, within three (3) Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations, other than with respect to a good
faith dispute; or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Applicable Law for the relief
of debtors, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Government; provided, that, in each case upon the Administrative
Agent having knowledge that any Lender is a Defaulting Lender, the
Administrative Agent shall promptly notify the Borrowers in writing.
 
“Deposit Accounts” shall have the meaning attributed to such term by the UCC,
and shall include any and all demand, time, savings, passbook or similar
account(s) from time to time established and maintained with a bank.
 
“Documents” shall have the meaning attributed to such term by the UCC, and shall
include any and all documents of any type and nature, whether now or hereafter
existing.
 
“e-mail” shall have the meaning attributed to such term in Section 12.3.
 
“EBITDA” shall mean, with respect to the Borrowers for any period of
determination, the sum of their (a) net profit (or loss) determined in
accordance with GAAP consistently applied, plus (b) net interest expense and
income tax provisions for such period, plus (c) depreciation and amortization of
assets for such period, plus (d) non-cash stock compensation that does not
represent a reserve for future cash payments, plus (e) non-cash non-recurring
charges, as approved in writing by the Administrative Agent prior to the due
date of the Compliance Certificate as required under Sections 6.3(c), plus (f)
the costs and expenses associated with the Wheeler Acquisition in an amount not
to exceed Three Million Five Hundred Thousand and No/100 Dollars
($3,500,000.00), minus any non-cash gains to the extent included in Net
Income.  For historical quarters, EBITDA will be set at (i)  Twenty Million
Eight Hundred Fifty-one Thousand and No/100 Dollars ($20,851,000.00) for the
Fiscal Quarter ended June 30, 2010, (ii) Twenty-two Million Eight Hundred Forty
Thousand and No/100 Dollars ($22,840,000.00) for the Fiscal Quarter ended
September 30, 2010, (iii) Nineteen Million Five Thousand and No/100 Dollars
($19,005,000.00) for the Fiscal Quarter ended December 31, 2010, and (iv)
Nineteen Million One Hundred Seventy-four Thousand and No/100 Dollars
($19,174,000.00) for the Fiscal Quarter ended March 31, 2011.  EBITDA shall be
determined on a rolling basis, based on the four (4) consecutive Fiscal Quarters
then ended.  EBITDA from any Permitted Acquisitions will be included on a pro
forma basis as such amounts may be deemed acceptable to the Administrative Agent
in its sole but reasonable discretion.
 
 
4

--------------------------------------------------------------------------------

 
“Eligible Assignee” shall mean any Lender who is not a Defaulting Lender, an
Affiliate of any Lender who is not a Defaulting Lender, a Federal Reserve Bank
or any other “Qualified Institutional Buyer”, as such term is defined under Rule
144(A), promulgated under the Securities Act of 1933, as amended.
 
“Equalization Payments” shall have the meaning attributed to such term in
Section 10.13(a).
 
“Equipment” shall have the meaning attributed to such term by the UCC, and shall
include any and all of the following, whether now or hereafter
existing:  machinery and equipment, including processing equipment, conveyors,
machine tools, data processing and computer equipment, including embedded
software and peripheral equipment and all engineering, processing and
manufacturing equipment, office machinery, furniture, materials handling
equipment, tools, attachments, accessories, automotive equipment, trailers,
trucks, forklifts, molds, dies, stamps, motor vehicles, rolling stock and other
equipment of every kind and nature, trade fixtures and fixtures not forming a
part of real property, together with all additions and accessions thereto,
replacements therefor, all parts therefor, all substitutes for any of the
foregoing, fuel therefor, and all manuals, drawings, instructions, warranties
and rights with respect thereto, and all products and proceeds thereof and
condemnation awards and insurance proceeds with respect thereto.
 
“ERISA” shall have the meaning attributed to such term in Section 5.13(a).
 
“ERISA Affiliate” shall mean with respect to any Borrower, any Person which,
together with such Borrower, is under common control, constitutes a member of
such Borrower’s controlled group, constitutes a member of such Borrower’s
affiliated service group or is otherwise required to be treated as a single
employer with such Borrower pursuant to Sections 4001(a)(14) or (b) of ERISA
and/or Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as
amended.
 
“Event of Default” shall have the meaning attributed to such term in Section
9.1.
 
“Excess Cash Event” shall mean (a) any sale or disposition of any of the assets
of any Borrower which (i) is not in the ordinary course of business and results
in net cash proceeds, when combined with any and all other asset dispositions
(other than Inventory sold in the ordinary course of business) that have
occurred during the same Fiscal Year, in excess of Two Hundred Fifty Thousand
and No/100 Dollars ($250,000.00), in the aggregate, (ii) is prohibited by the
terms and conditions of this Agreement, or (iii) is not Inventory and results in
net cash proceeds, when combined with any and all other asset dispositions
(other than Inventory sold in the ordinary course of business) that have
occurred during the same Fiscal Year, in excess of Two Hundred Fifty Thousand
and No/100 Dollars ($250,000.00), in the aggregate; (b) the issuance by any
Borrower after the date of this Agreement of debt securities or other debt
obligations (other than in connection with the Obligations and other
Indebtedness permitted pursuant to Section 7.7(a)); (c) the receipt by or on
behalf of any Borrower of insurance proceeds (other than insurance recoveries
for business interruption loss, workers compensation or damage to tangible
property, which (i) with respect to any of the foregoing insurance losses, do
not exceed Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00),
individually or in the aggregate, and (ii) with respect to insurance recoveries
for damage(s) to tangible property, are promptly applied toward repair or
replacement of the damaged property); (d) the reversion of any pension plan
assets; or (e) any other extraordinary cash event resulting in excess cash to a
Borrower, including, cash proceeds in excess of Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.00) resulting from the issuance of additional equity
interests or capital stock by a Borrower to any Person (other than another
Borrower).
 
“Existing Loan” shall have the meaning attributed to such term in the recitals
to this Agreement.
 
“Existing Loan Agreement” shall have the meaning attributed to such term in the
recitals to this Agreement.
 
“Facility” or “Facilities” shall mean the Revolving Facility, the Term Facility,
or the Swing Line Facility, individually or collectively, as the context may
require.
 
 
5

--------------------------------------------------------------------------------

 
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded upward
to the nearest 1/8 of 1%) determined by the Administrative Agent to be the rate
per annum announced by the Federal Reserve Bank of New York (or any successor)
on such day as being the weighted average of the rates on overnight Federal
Funds transactions arranged by Federal Funds brokers on the previous trading
day, as computed and announced by such Federal Reserve Bank (or any successor)
in substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate” as of the date hereof; provided that if such Federal Reserve Bank (or its
successor) does not announce such rate on any day, the “Federal Funds Effective
Rate” for such day shall be the Federal Funds Rate for the last day on which
such rate was announced.
 
“Fee Letter” shall mean that certain fee letter dated March 29, 2011 from the
Administrative Agent to the Primary Operating Company relating to the Loan,
which shall specifically survive and not be superseded by the execution and
delivery of this Agreement.
 
“Financial Product Provider” shall mean any Lender party to this Agreement
which, as of any applicable date of determination, is owed Permitted Financial
Product Obligations.
 
“Fiscal Quarter” shall mean any quarterly period designated by the Borrowers as
a fiscal quarter for financial accounting purposes.
 
“Fiscal Year” shall mean any annual period designated by the Borrowers as a
fiscal year for financial accounting purposes.
 
“Fixed Charge Coverage Ratio” shall have the meaning attributed to such term in
Section 6.15(b).
 
“Foreign Borrower” and “Foreign Borrowers” shall mean, as of any date of
determination and individually or collectively (as the context may require), any
Borrower not incorporated, formed or organized within the United States.
 
“GAAP” shall mean generally accepted accounting principles.
 
“General Intangibles” shall have the meaning attributed to such term by the UCC,
and shall include any and all of the following, whether now or hereafter
existing:  all right, title and interest in, to or under any contract, all
“payment intangibles”, as such term is defined by the UCC, customer lists,
licenses, copyrights, trademarks, patents, and all applications therefor and
reissues, extensions or renewals thereof, rights in intellectual property,
interests in partnerships, joint ventures and other business associations,
licenses, permits, copyrights, trade secrets, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know how, software, data bases,
data, skill, expertise, experience, processes, models, drawings, materials and
records, goodwill (including the goodwill associated with any trademark or
trademark license), all rights and claims in, to or under insurance policies
(including insurance for fire, damage, loss and casualty, whether covering
personal property, real property, tangible rights or intangible rights, all
liability, life, key man and business interruption insurance, and all unearned
premiums), uncertificated securities, choses in action, deposit, checking and
other bank accounts, rights to receive tax refunds and other payments, rights to
receive dividends, distributions, cash, Instruments and other property in
respect of or in exchange for pledged stock and investment property, rights of
indemnification, all books and records, correspondence, credit files, invoices
and other papers, including all tapes, cards, computer runs and other papers and
documents.
 
“Goods” shall have the meaning attributed to such term by the UCC, and shall
include any and all Goods whether now or hereafter existing.
 
“Government” shall mean the United States government, any state government, any
local government, any department, instrumentality or any agency of the United
States government, any state government or any local government.
 
 
6

--------------------------------------------------------------------------------

 
“Government Contract Assignments” shall have the meaning attributed to such term
in Section 6.11.
 
“Government Contract” and “Government Contracts” shall mean, individually or
collectively as the context may require, (a) written contracts between any
Borrower and the Government and (b) written subcontracts between any Borrower
and a Prime Contractor which is providing goods or services to the Government
pursuant to a written contract with the Government if the subcontract relates
only to the scope of work being provided to the Government pursuant to the
above-referenced written contract with the Government (a “Government
Subcontract”).
 
“Government Subcontract” shall have the meaning attributed to such term under
the definition of “Government Contract”.
 
“Gross Billed Accounts Receivable” shall mean, as to the Borrowers for any
period of determination thereof, the gross face amount of the unpaid portion of
each billed and unbilled Account (net of any returns, discounts, claims,
credits, charges, accrued rebates or other allowances, offsets, deductions,
counterclaims, disputes or other defenses and reduced by the aggregate amount of
all reserves, limits and deductions provided in this Agreement) in United States
Dollars by the Borrowers.
 
“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances, pollutants or
contaminants as defined in CERCLA, HMTA, RCRA or any other applicable
environmental law, rule, order or regulation.
 
“Hazardous Wastes” shall mean, without limitation, all waste materials subject
to regulation under CERCLA, RCRA or analogous state law, or any other applicable
federal and/or state law now in force or hereafter enacted relating to hazardous
waste treatment or disposal.
 
“Hedging Contracts” shall mean interest rate swap agreements (as defined in 11
U.S.C. Section 101), interest rate cap agreements and interest rate collar
agreements, or any other agreements or arrangements entered into between any
Borrower and the Administrative Agent, a Lender or an Affiliate thereof from
time to time and designed to protect such Borrower against fluctuations in
interest rates or currency exchange rates.
 
“Hedging Obligations” shall mean all present and future liabilities, repayment
obligations and other obligations of any and all of the Borrowers to the
Administrative Agent, a Lender or an Affiliate thereof under Hedging Contracts.
 
“HMTA” shall mean the Hazardous Materials Transportation Act, as amended
(49 U.S.C. Sections 1801 et seq.).
 
“Incremental Revolving Facility Assumption Agreement” shall mean an Incremental
Revolving Facility Assumption Agreement in the form and substance of Exhibit 9.
 
“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 1.8, to make additional Revolving Loans
available to the Borrowers.
 
“Incremental Revolving Facility Commitment Amount” shall mean, as of any date of
determination, (a) with respect to any Incremental Revolving Facility Lender,
the aggregate maximum amount of all Incremental Revolving Facility Commitments
of such Incremental Revolving Facility Lender then in effect, and (b) with
respect to all Incremental Revolving Facility Lenders, the aggregate maximum
amount of all Incremental Revolving Facility Commitments of such Incremental
Revolving Facility Lenders then in effect.
 
“Incremental Revolving Facility Upfront Fee” shall have the meaning attributed
to such term in Section 1.7(a).
 
 
7

--------------------------------------------------------------------------------

 
“Incremental Revolving Facility Lender” shall mean, as of any date of
determination, a Lender with an Incremental Revolving Facility Commitment then
in effect.
 
“Indebtedness” shall mean, without duplication, and as of the date on which
Indebtedness is to be determined, (a) Indebtedness for borrowed money or for the
deferred purchase price of property or services, (b) any obligations in respect
of letters of credit, banker’s or other acceptances or similar obligations, (c)
Lease Obligations with respect to Capital Lease Obligations, (d) all liabilities
secured by any lien on any property owned by a Person, to the extent attached to
such Person’s interest in such property, even though such Person has not assumed
or become personally liable for the payment thereof, (e) obligations of third
parties which are being guarantied or indemnified against by a Person or which
are secured by the property of a Person, (f) any obligation under an employee
stock ownership plan or other similar employee benefit plan, (g) any obligation
to a multi-employer Plan, and (h) any obligations, liabilities or indebtedness,
contingent or otherwise, under or in connection with, any Hedging Obligations;
but excluding trade and other accounts payable in the ordinary course of
business in accordance with customary trade terms and which are not overdue (as
determined in accordance with customary trade practices) or which are being
disputed in good faith and for which adequate reserves are being provided in
accordance with GAAP.
 
“Instrument” shall have the meaning attributed to such term by the UCC, and
shall include any and all of the following, whether now or hereafter
existing:  all certificates of deposit, and all “promissory notes,” as such term
is defined by the UCC, and other evidences of indebtedness (other than
instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper).
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a LIBOR Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.
 
“Interest Period” shall mean, relative to any LIBOR Rate Loans (other than Swing
Line Loans), (a) initially, the period beginning on (and including) the date on
which such LIBOR Rate Loan is made or continued as, or converted into, a LIBOR
Rate Loan pursuant to this Agreement (including Exhibit 3) and the Notes and
ending on (but excluding) the day which numerically corresponds to such date one
(1), three (3) or six (6) months thereafter (or, if such month has no
numerically corresponding day, on the last Business Day of such month), in each
case as the Borrowers may select in its notice pursuant to this Agreement
(including Exhibit 3) and the Notes; and (b) thereafter, each period commencing
on the last day of the next preceding Interest Period applicable to such LIBOR
Rate Loan and ending one (1), three (3) or six (6) months thereafter, as
selected by the Borrowers by irrevocable notice to the Administrative Agent not
less than three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto.  Any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day.
 
“Inventory” shall have the meaning attributed to such term by the UCC, and shall
include any and all of the following, whether now or hereafter existing:  all
inventory, merchandise, goods and other personal property for sale or lease or
are furnished or are to be furnished under a contract of service, or that
constitute raw materials, work in process, finished goods, returned goods, or
materials or supplies of any kind, nature or description used or consumed or to
be used or consumed or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.
 
“Investment Property” shall have the meaning attributed to such term by the UCC,
and shall include any and all of the following, whether now or hereafter
existing:  (a) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
United States Treasury obligations, certificates of deposit, and mutual fund
shares; (b) all Security Entitlements, including the rights to any securities
account and the financial assets held by a securities intermediary in such
securities account and any free credit balance or other money owing by any
securities intermediary with respect to that account; (c) all securities
accounts; (d) all commodity contracts; and (e) all commodity accounts.
 
 
8

--------------------------------------------------------------------------------

 
“Joinder Agreement” shall have the meaning attributed to such term in
Section 1.10.
 
“LC Issuer” shall mean Citizens Bank.
 
“Lead Arranger” shall mean RBS Citizens, N.A., as sole and exclusive lead
arranger and sole and exclusive book running manager.
 
“Lease Obligations” of any Person shall mean all obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof.
 
“Lender” and “Lenders” shall mean, respectively, each and all of the banking or
financial institutions which, as of any date of determination, have (a) extended
credit or agreed to extend credit to the Borrowers pursuant to this Agreement,
or (b) agreed in writing to be bound by the terms and conditions of this
Agreement.  With respect to any security interest granted by any Borrower to the
Administrative Agent for the benefit of the Lenders, the term “Lender” or
“Lenders” shall also include any Affiliate of a Lender that is, as of any
particular date of determination, a counterparty with a Borrower under a Hedging
Contract.
 
“Letter of Credit” and “Letters of Credit” shall mean, respectively, each and
all of the commercial or standby letters of credit issued pursuant to this
Agreement.
 
“Letter of Credit Application” shall have the meaning attributed to such term in
Section 2.1.
 
“Letter of Credit Administration Fee” shall have the meaning attributed to such
term in Section 2.3.
 
“Letter of Credit Fee” shall have the meaning attributed to such term in Section
2.3.
 
“Letter of Credit Rights” shall have the meaning attributed to such term by the
UCC, and shall include any and all of the following, whether now or hereafter
existing:  any right to payment or performance under a letter of credit, whether
or not the beneficiary has demanded or is at the time entitled to demand payment
or performance, but specifically excludes any right of a beneficiary to demand
payment or performance under a letter of credit.
 
 “LIBOR” or “LIBOR Rate” shall mean relative to any Interest Period for LIBOR
Rate Loans and, subject to the terms and conditions of Exhibit 3, the offered
rate for deposits of U.S. Dollars in an amount approximately equal to the amount
of the requested LIBOR Rate Loan with a term equivalent to such Interest Period
that the British Bankers’ Association fixes and that is published by Reuters (or
by another commercially available source providing quotations of British
Bankers’ Association LIBOR as selected by the Administrative Agent from time to
time), as of 11:00 a.m. London time on the day that is two London Banking Days
prior to the beginning of such Interest Period.
 
“LIBOR Election Form and Certification” shall mean the form of Exhibit 2.
 
“LIBOR Rate Loan” shall mean any loan or advance, the rate of interest
applicable to which is based upon the LIBOR Rate.
 
“LIBOR Lending Rate” shall mean, relative to any LIBOR Rate Loan to be made,
continued or maintained as, or converted into, a LIBOR Rate Loan for any
Interest Period, a rate per annum determined pursuant to the following formula:


LIBOR Lending
Rate           =                                                                           LIBOR
Rate
(1.00 - LIBOR Reserve Percentage)
 
 
9

--------------------------------------------------------------------------------

 
“LIBOR Reserve Percentage” shall mean, relative to any day of any Interest
Period for LIBOR Rate Loans, the maximum aggregate (without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements (including all
basic, emergency, supplemental, marginal and other reserves and taking into
account any transitional adjustments or other scheduled changes in reserve
requirements) under any regulations of the Board or other Government having
jurisdiction with respect thereto as issued from time to time and then
applicable to assets or liabilities consisting of “Eurocurrency Liabilities”, as
currently defined in Regulation D of the Board, having a term approximately
equal or comparable to such Interest Period.
 
“Loan” and “Loans” shall mean, individually or collectively as the context may
require, the loan and loans made by the Lenders to the Borrowers (including any
loans made pursuant to an Incremental Revolving Facility Commitment) in the
aggregate maximum principal amount of Three Hundred Million and No/100 Dollars
($300,000,000.00), or so much thereof as shall be advanced or readvanced from
time to time, that are represented by the Facilities and  are evidenced by, bear
interest and are payable in accordance with the terms and conditions of the
Notes and this Agreement.
 
“Loan Document” and “Loan Documents” shall mean, respectively, each and all of
this Agreement, the Notes, the Stock Security Agreement, the Membership Interest
Assignment, the Fee Letter and each other document, instrument, agreement or
certificate heretofore, now or hereafter executed and delivered by any Borrower
evidencing an Obligation or otherwise in connection with the Loan or this
Agreement.
 
“London Banking Day” shall mean a day on which dealings in US dollar deposits
are transacted in the London interbank market.
 
“Mandatory Payment” and “Mandatory Payments” shall mean, individually or
collectively as the context may require, any and all mandatory payments required
to be made on the Loan pursuant to Section 1.5.
 
“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the condition (financial or otherwise),
operations, assets, business or properties of the Borrowers taken as a whole,
(b) the effect of any action that would reasonably be expected to give rise to a
material liability (direct or contingent) of the Borrowers, taken as a whole,
(c) a material impairment of the ability of any Borrower to perform any of its
Obligations under this Agreement or any other Loan Document, or (d) a material
adverse effect upon the Administrative Agent’s or any Lender’s rights and
remedies under this Agreement or any other Loan Document or with respect to all
or a substantial portion of the Collateral.
 
“Material Contract” and “Material Contracts” shall mean, as of any date of
determination and individually or collectively as the context may require, any
and all contracts or agreements to which a Borrower is a party and pursuant to
which such Borrower (a) is or may be entitled to receive payment(s) in excess of
Two Million Five Hundred Thousand and No/100 Dollars ($2,500,000.00), in the
aggregate, per annum, or (b) is obligated to make payment(s) or have any other
obligation or liability thereunder in excess of Two Million Five Hundred
Thousand and No/100 Dollars ($2,500,000.00), in the aggregate, per annum.
 
“Maturity Date” shall mean (a) with respect to the Revolving Facility or the
Swing Line Facility, the earlier of June _____, 2016, or the date that all Loans
outstanding under the Revolving Facility and/or the Swing Line Facility shall
become due and payable in full hereunder, whether by acceleration or otherwise,
(b) with respect to the Term Facility, June  _____, 2016, or the date that all
Loans outstanding under the Term Facility shall become due and payable in full
hereunder, whether by acceleration or otherwise, or (c) such other date as may
be agreed to by the Administrative Agent, the Lenders and the Borrowers in
writing.
 
“Membership Interest Assignment” shall mean that certain Collateral Assignment
of Membership Interests dated as of the Restatement Date, entered into by the
Primary Operating Company in favor of the Administrative Agent for the benefit
of the Lenders ratably, as the same may be modified or amended from time to
time.
 
“Negative Covenants” shall mean any negative or similar restrictive covenant
made by the Borrowers in this Agreement or in any other Loan Document.
 
 
10

--------------------------------------------------------------------------------

 
“Net Cash” shall mean the cash proceeds (net of cash taxes paid and reasonable
and customary costs paid to unrelated and unaffiliated third parties in
connection with a particular transaction) arising from any Excess Cash Event.
 
“Net Income” shall mean with respect to the Borrowers for any period of
determination, the aggregate sum of all Borrowers’ gross revenues minus total
expenses, as determined in accordance with GAAP.
 
“Non-Borrower Affiliate” shall mean any Affiliate of a Borrower that is not
itself a “Borrower” party to this Agreement as of any applicable date of
determination.
 
“Non-Consenting Lender” shall have the meaning attributed to such term in
Section 10.16.
 
 “Note” and  “Notes” shall mean, respectively, each and all of the Revolver
Notes, the Term Facility Notes, Swing Line Note and other promissory notes
executed, issued and delivered pursuant to this Agreement, together with all
extensions, renewals, modifications, replacements, increases and substitutions
thereof and therefor.
 
“Obligation” and “Obligations” shall mean, respectively, any and all obligations
or liabilities of any Borrower to any Lender or the Administrative Agent in
connection with the Loan or this Agreement, whether now existing or hereafter
created or arising, direct or indirect, matured or unmatured, and whether
absolute or contingent, joint, several or joint and several, and no matter how
the same may be evidenced or shall arise (including any and all Hedging
Obligations and Hedging Contracts (whether provided by a Lender or an Affiliate
of a Lender), as well as any and all ACH exposure and other liabilities arising
from cash management services provided by the Administrative Agent and/or the
Swing Line Lender hereunder).  Without limiting the foregoing, the term
“Obligations” shall also include any and all Permitted Financial Product
Obligations owing by any Borrower to any Financial Product Provider as of any
applicable date of determination.
 
“Ordinary Course Payments” shall mean payments made directly by a Borrower to
any Non-Borrower Affiliate; provided that such payments are made (a) in the
ordinary course of such Borrower’s business, (b) for products actually delivered
or services actually performed, and (c) pursuant to an “arm’s length”
transaction (i.e., a transaction that would otherwise be made with an unrelated
and unaffiliated third party); it being understood and agreed that payments in
respect of normal and customary salary, compensation and benefits, including
reasonable severance amounts, for employees, officers and directors of a
Borrower constitute “Ordinary Course Payments” except to the extent expressly
prohibited or limited pursuant to this Agreement.
 
“Participant” shall have the meaning attributed to such term in Section
12.11(e).
 
“Patriot Act” shall mean the U.S.A. Patriot Act (Title III of Pub. L. 107-56
(signed into law on October 26, 2001)), as amended.
 
“Pending Release Bonds” shall mean performance bonds relating to bonded work
that has been completed, but for which the bond has not yet been released by the
Government due to timing differences and not as a result of a claim with respect
thereto.
 
“Pension Plan” or “Pension Plans” shall have the meaning attributed to such term
in Section 5.13(a).
 
“Percentage” shall mean, as of any date of determination and with respect to
each Lender, the percentage(s) corresponding to such Lender’s name on Schedule 1
in respect of the Revolving Facility Commitment Amount, Term Facility Commitment
Amount, or the Swing Line Commitment Amount (as the context may require), as the
same may be modified or amended from time to time.
 
“Performance Bond Limit” shall mean (i) Twenty-five Million and No/100 Dollars
($25,000,000.00) as of June 30, 2011 and September 30, 2011, (ii) Twenty-three
Million and No/100 Dollars ($23,000,000.00) as of December 31, 2011 and March
31, 2012, (iii) Seventeen Million and No/100 Dollars ($17,000,000.00) as of June
30, 2012, and (iv) Fifteen Million and No/100 Dollars ($15,000,000.00) as of
September 30, 2012 and as of the last day of each Fiscal Quarter thereafter.
 
 
11

--------------------------------------------------------------------------------

 
“Permitted Acquisition” shall mean any merger or acquisition that is (a)
permitted pursuant to Section 7.1(d)(ii), or (b) consummated in accordance with
all of the terms and conditions of any modification or amendment to this
Agreement or consent letter specifically issued by the Administrative Agent,
acting at the direction of the Required Lenders, for such merger or acquisition.
 
“Permitted Earn-outs” shall mean the earn-outs payable to the Persons identified
on Schedule C pursuant to the agreements listed on Schedule C, and any other
earn-outs approved in writing by the Administrative Agent from time to time
acting at the direction of the Required Lenders.
 
“Permitted Financial Product Obligations” shall mean, as of any applicable date
of determination, any and all fees, charges, debts, liabilities and obligations
owing by any Borrower to any and all Financial Product Providers in connection
with any cash management service, credit card facility or other bank product in
an aggregate amount not to exceed Five Million and No/100 Dollars
($5,000,000.00) outstanding at any time; it being understood and agreed that the
aggregate amount of any and all Hedging Obligations and ACH exposure shall not
be included in the foregoing calculation.
 
“Permitted Foreign Bank Accounts” shall mean any and all of the bank accounts
described on Schedule B, together with any and all other foreign bank accounts
approved from time to time by the Administrative Agent in writing; provided that
each such bank account (a) has been established by and in the name of a
Borrower, (b) is located outside of the United States of America, (c) is used
solely for the payment of Ordinary Course Payments and payroll, (d) is not
subject to any lien, claim, charge or encumbrance (other than (i) the security
interests granted to the Administrative Agent under this Agreement or any other
Loan Document, and (ii) normal and customary rights of set off or similar rights
(of the financial institution maintaining such account), but only if such rights
may be exercised solely for past due fees, charges and expenses arising from the
general administration of such bank account), (e) if required by the
Administrative Agent, is subject to a control agreement or blocked account
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, and (f) if not subject to a control agreement or blocked account
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, does not, for thirty (30) or more consecutive days, contain funds or
other items of value that, in the aggregate, exceed the amount of funds that are
necessary to pay Ordinary Course Payments and payroll on a current basis as of
any applicable date of determination.
 
“Permitted Investments” shall mean: (a) direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States government (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States
government), in each case maturing within one (1) year from the date of
acquisition thereof; (b) commercial paper having the highest rating, at the time
of acquisition thereof, of Standard and Poor’s or Moody’s Investors Services and
in either case maturing within six (6) months from the date of acquisition
thereof; (c) certificates of deposit, bankers’ acceptances and time deposits
maturing within one hundred eighty (180) days of the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States or any state thereof which has a combined capital and
surplus and undivided profits of not less than Five Hundred Million and No/100
Dollars ($500,000,000.00); (d) fully collateralized repurchase agreements with a
term of not more than thirty (30) days for securities described in clause (a)
above and entered into with a financial institution satisfying the criteria
described in clause (c) above; and (e) mutual funds investing solely in any one
or more of the Permitted Investments described in clauses (a) through (d) above.
 
“Permitted Liens” shall mean: (a) liens for taxes that are being contested in
good faith and by appropriate proceedings, which (i) such Borrower has the
financial ability to pay, including penalties and interest, and (ii) the
non-payment thereof will not result in the execution of any such tax lien or
otherwise jeopardize the interests of the Administrative Agent or the Lenders
in, on or to any Collateral; (b) deposits or pledges to secure obligations under
workers’ compensation, social security or similar laws, incurred in the ordinary
course of business; (c) liens existing as of the Restatement Date, each of which
is described on Schedule 7.7(a)(vi) attached hereto; (d) cash deposits pledged
to secure the performance of bids, tenders, contracts (other than contracts for
the payment of money), leases, statutory obligations, surety and appeal bonds
and other obligations of like nature made in the ordinary course of business;
(e) mechanics’, workmen’s, repairmen’s, warehousemen’s, vendors’, lessors’ or
carriers’ liens or other similar liens; provided that such liens arise in the
ordinary course of the Borrower’s business and secure sums that are not past due
or are separately secured by cash deposits or pledges in an amount adequate to
obtain the release of such liens; (f) except as otherwise provided in this
Agreement, statutory or contractual landlord’s liens on the Borrowers’ tangible
personal property located in such Borrower’s demised premises; (g) zoning or
other similar and customary land use restrictions, that do not materially impair
the use or value of any Collateral or property of any Borrower; (h) judgment
liens that are not prohibited by Section 7.4; (i) other liens expressly
permitted by the terms and conditions of this Agreement; (j) liens to secure the
purchase price of Equipment or Inventory in an aggregate amount not to exceed
Five Hundred Thousand and No/100 Dollars ($500,000.00); and (k) liens in favor
of the Administrative Agent or any Lender with respect to the Obligations.
 
 
12

--------------------------------------------------------------------------------

 
“Person” shall mean an individual, partnership, corporation, trust, limited
liability company, limited liability partnership, unincorporated association or
organization, joint venture or any other entity.
 
“Primary Operating Company” shall mean VSE Corporation, a Delaware corporation.
 
“Prime Contractor” shall mean any Person (other than a Borrower) which is a
party to any Government Subcontract.
 
“Prime Rate” shall mean the rate of interest from time to time established and
publicly announced by Citizens Bank as its prime rate, in Citizens Bank’s sole
discretion, which rate of interest may be greater or less than other interest
rates charged by Citizens Bank to other borrowers and which is a rate set based
upon various factors, including costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.
 
“Proceeds” shall have the meaning attributed to that term by the UCC or under
other Applicable Laws, and, in any event, shall include any and all of the
following, whether now owned or hereafter acquired:  (a) any and all proceeds
of, or amounts (in any form whatsoever, whether cash, securities, property or
other assets) received under or with respect to, any insurance, indemnity,
warranty or guaranty payable from time to time, and claims for insurance,
indemnity, warranty or guaranty effected or held with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever, whether cash,
securities, property or other assets) made or due and payable from time to time
in connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Government (or any Person
acting under color of any Government), (c) any claim against third parties (i)
for past, present or future infringement of any patent or patent license, or
(ii) for past, present or future infringement or dilution of any copyright,
copyright license, trademark or trademark license, or for injury to the goodwill
associated with any trademark or trademark license, (d) any recoveries against
third parties with respect to any litigation or dispute concerning any of the
Collateral including claims arising out of the loss or nonconformity of,
interference with the use of, defects in, or infringement of rights in, or
damage to, Collateral, (e) all amounts collected on, or distributed on account
of, other Collateral, including dividends, interest, distributions and
Instruments with respect to Investment Property and pledged stock, and (f) any
and all other amounts (in any form whatsoever, whether cash, securities,
property or other assets) from time to time paid or payable under or in
connection with any of the Collateral (whether or not in connection with the
sale, lease, license, exchange or other disposition of the Collateral).
 
“Qualifying Person” shall have the meaning attributed to such term in Section
10.10.
 
“RCRA” shall mean the Resource Conservation and Recovery Act, as amended
(42 U.S.C. Sections 6901 et. seq.).
 
“Receivable” and “Receivables” shall mean, individually or collectively as the
context may require, any and all of the Borrowers’ aggregate present and future
accounts, contracts, contract rights, chattel paper, general intangibles, notes,
drafts, acceptances, chattel mortgages, conditional sale contracts, bailment
leases, security agreements, contribution rights and other forms of obligations
now or hereafter arising out of or acquired in the course of or in connection
with any business the Borrowers conduct, together with all liens, guaranties,
securities, rights, remedies and privileges pertaining to any of the foregoing,
whether now existing or hereafter created or arising, and all rights with
respect to returned and repossessed items of inventory.
 
 
13

--------------------------------------------------------------------------------

 
“Register” shall have the meaning attributed to such term in Section 12.11(d).
 
“Report” and “Reports” shall have the meaning attributed to such term in Section
10.15.
 
“Request for Advance and Certification” shall mean any Request for Advance and
Certification in the form of Exhibit 1.
 
“Required Lenders” shall mean all of the Lenders who, as of any applicable date
of determination, are not Defaulting Lenders, and which hold Notes representing,
in the aggregate, at least fifty-one percent (51%) of the aggregate Commitment
Amount (excluding the Swing Line Commitment Amount, but including the aggregate
Incremental Revolving Facility Commitment Amount then in effect); provided,
however, that if as of such date of determination, there are not more than three
(3) Lender parties to this Agreement, then “Required Lenders” shall mean at
least two (2) Lenders which, as of such date of determination, are not
Defaulting Lenders.
 
“Restatement” shall mean the settlement of the transactions contemplated by this
Agreement.
 
“Restatement Date” shall mean the date on which the Restatement shall occur,
such date being also the date of initial funding under this Agreement.
 
“Revolver Notes” shall mean each and all of the promissory notes executed,
issued and delivered pursuant to this Agreement in connection with the Revolving
Facility, together with all extensions, renewals, modifications, replacements
and substitutions thereof and therefor.
 
“Revolving Facility” shall mean the revolving credit facility being extended
pursuant to this Agreement, in the original maximum principal amount of the
Revolving Facility Commitment Amount, with a sub-limit of Fifteen Million and
No/100 Dollars ($15,000,000.00) for Letters of Credit and a sub-limit of Five
Million and No/100 Dollars ($5,000,000.00) for Swing Line Loans; it being
understood and agreed that the maximum principal amount of the Revolving
Facility shall be subject to increase pursuant to Section 1.8.
 
“Revolving Facility Commitment Amount” shall mean an amount equal to the sum of
One Hundred Twenty-five Million and No/100 Dollars ($125,000,000.00), plus the
aggregate amount of any and all Incremental Revolving Facility Commitments
existing as of such date of determination.
 
“Revolving Facility Commitment Fee” shall have the meaning attributed to such
term in Section 1.7(b).
 
“Revolving Loan(s)” shall mean any and all Loans made available to the Borrowers
pursuant to the Revolving Facility.
 
“SEC” shall mean the Securities and Exchange Commission of the United States of
America.
 
“SEC Act” shall mean the Securities Exchange Act of 1934, 15 U.S.C.A. §78, as
amended.
 
“Security Entitlements” shall have the meaning attributed to such term by the
UCC, and shall include any and all Security Entitlements whether now or
hereafter existing.
 
“Stock Security Agreement” shall mean that certain Stock Security Agreement
dated as of the Restatement Date, entered into by certain “Borrower” parties
thereto in favor of the Administrative Agent for the benefit of the Lenders
ratably, as the same may be modified or amended from time to time.
 
 
14

--------------------------------------------------------------------------------

 
“Subsidiary” and “Subsidiaries” shall mean, individually or collectively as the
context may require, any company, partnership, corporation or other entity in
which any Borrower owns or controls, directly or indirectly, more than fifty
percent (50%) of the equity thereof as of any date of determination.
 
“Supporting Obligations” shall have the meaning attributed to such term by the
UCC, and shall include any and all of the following, whether now or hereafter
existing:  any and all letter of credit rights or secondary obligations that
support the payment or performance of an Account, Chattel Paper, Document,
General Intangible, Instrument or Investment Property.
 
“Swing Line Commitment” shall mean the Swing Line Lender’s obligation to make
Swing Line Loans to the Borrowers in an aggregate principal amount not to exceed
the Swing Line Commitment Amount.
 
“Swing Line Commitment Amount” shall mean Five Million and No/100 Dollars
($5,000,000.00).
 
“Swing Line Commitment Period” shall mean the period commencing on the
Restatement Date and ending on the Swing Line Termination Date.
 
“Swing Line Facility” shall mean the swing line credit facility being extended
pursuant to this Agreement, in the original maximum principal amount equal to
the Swing Line Commitment Amount.
 
“Swing Line Lender” shall mean Citizens Bank.
 
“Swing Line Loan” or “Swing Line Loans” shall have the meaning attributed to
such term in Section 1.1(b).
 
“Swing Line Note” shall mean that certain Swing Line Promissory Note of even
date herewith, made by the Borrowers and payable to the order of the Swing Line
Lender, in the maximum principal amount of the Swing Line Commitment Amount, or
so much thereof as shall be advanced or readvanced, together with all
extensions, renewals, modifications, increases, replacements and substitutions
thereof or therefor.
 
“Swing Line Outstandings” shall mean, as of any date of determination, the
aggregate principal amount of all Swing Line Loans then outstanding.
 
“Swing Line Rate” shall mean with respect to the Swing Line Facility, relative
to any Swing Line Interest Period (hereafter defined), the offered rate for
delivery in two London Banking Days of deposits of U.S. Dollars for a term
coextensive with the designated Swing Line Interest Period which the British
Bankers’ Association fixes as its LIBOR rate as of 11:00 a.m. London time on the
day on which the Swing Line Interest Period commences.  If the first day of any
Swing Line Interest Period is not a day which is both a (a) Business Day, and
(b) a London Banking Day, the Swing Line Rate shall be determined by reference
to the next preceding day that is both a Business Day and a London Banking
Day.  If for any reason the Swing Line Rate is unavailable or the Administrative
Agent is unable to determine the Swing Line Rate for any Swing Line Interest
Period, the Swing Line Rate shall be deemed to be equal to the Prime Rate.  For
purposes of this definition, the term “Swing Line Interest Period” means (a)
initially, the period beginning on (and including) the date on which such Swing
Line Loan is made or continued as a Swing Line Rate Loan pursuant to this
Agreement and the Swing Line Note and ending on (but excluding) the day which
numerically corresponds to such date one (1) month thereafter (or, if such month
has no numerically corresponding day, on the last Business Day of such month);
and (b) thereafter, each period commencing on the last day of the next preceding
Swing Line Interest Period applicable to such Swing Line Loan and ending one (1)
month thereafter.
 
“Swing Line Termination Date” shall mean the fifth (5th) Business Day prior to
the Maturity Date, or such earlier date on which the Swing Line Lender shall
have elected, in its sole and absolute discretion, to terminate the Swing Line
Facility.
 
“Target” shall have the meaning attributed to such term in Section 7.1(d).
 
 
15

--------------------------------------------------------------------------------

 
“Term Facility” shall mean the term credit facility being extended pursuant to
this Agreement in the original principal amount equal to the Term Facility
Commitment Amount.
 
“Term Facility Commitment Amount” shall mean One Hundred Twenty-five Million and
No/100 Dollars ($125,000,000.00).
 
“Term Facility Notes” shall mean each and all of the promissory notes executed,
issued, and delivered pursuant to the Agreement in connection with the Term
Facility, together with all extensions, renewals, amendments, modifications,
replacements and substitutions thereof and therefor.
 
“Total Funded Debt” shall mean, as of any date of determination, the sum of (a)
all Indebtedness for borrowed money of the Borrower (excluding all outstanding
advances under the Revolving Facility, if any), plus (b) any accrued Permitted
Earn-outs reasonably required to be paid by the Borrower within the next twelve
(12) months (net of any cash reserves therefor), plus (c) the average of all
advances under the Revolving Facility made to the Borrower during the
immediately preceding thirty (30) consecutive days prior to such period of
determination (including the face amount of all issued and outstanding Letters
of Credit), and plus (d) the sum of the aggregate amount of any and all
performance bonds issued on behalf of a Borrower that remain outstanding for all
or any portion of the period of determination, minus the Backstopped Bonded
Amount.
 
“Transitional Deposit Account” shall have the meaning attributed to such term in
Article 8.
 
“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the Commonwealth of Virginia; provided, that to the
extent that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that if, by reason of mandatory provisions of Applicable Laws, any or all of the
attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent’s lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the
Commonwealth of Virginia, the term “UCC” shall mean the Uniform Commercial Code
as enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.
 
“Uncommitted Incremental Revolving Facility Commitment Amount” shall mean, as of
any date of determination, an amount equal to the sum of Fifty Million and
No/100 Dollars ($50,000,000.00), minus the aggregate dollar amount of all
Incremental Revolving Facility Commitments established prior to such date of
determination and then remaining in effect.
 
“Voting Stock” shall mean the capital stock of any Person having ordinary power
to vote in the election of members of the board of directors, managers, trustees
or other controlling Persons, of such Person (irrespective of whether, at the
time, capital stock of any other class or classes of such entity shall have or
might have voting power by reason of the happening of any contingency).
 
“Walker Lane Lease” shall mean the Deed of Lease dated as of November 4, 2009
(as heretofore amended, modified or restated from time to time), by and between
MetroPark 7, LLC, a Delaware limited liability company, as the landlord, and the
Primary Operating Company, as the tenant, with respect to the premises located
at 6348 Walker Lane, Springfield, Virginia.
 
“Wheeler Acquisition” shall mean the acquisition of Wheeler Bros., Inc. by the
Primary Operating Company pursuant to the Wheeler Purchase Agreement.
 
“Wheeler Administrative Accounts” shall mean those accounts maintained by
Somerset Trust Company on behalf of the Borrowers for administrative purposes;
provided, however, that (a) wire transfer arrangements reasonably satisfactory
to the Administrative Agent shall remain in effect with respect to all such
accounts so that the aggregate balances of all such accounts shall not be
greater than amounts deemed reasonably necessary by the Borrowers to pay current
payables of Wheeler Bros., Inc. at all times prior to September 1, 2011, and
(ii) One Hundred Thousand  and No/100 Dollars ($100,000.00) at any time from and
after September 1, 2011; (b) such accounts shall be maintained in the name of a
Borrower; (c) such accounts shall only be used for petty cash, payment of
Ordinary Course Payments and other general operating purposes; (d) no such
account shall be subject to any lien (other than Permitted Liens); and (e) if
required by the Administrative Agent, such accounts shall be made subject to a
control agreement or blocked account agreement, in form and substance reasonably
satisfactory to the Administrative Agent, within thirty (30) days of the
Administrative Agent’s request.
 
 
16

--------------------------------------------------------------------------------

 
“Wheeler Lease Agreements” shall mean the Lease Agreements (as defined in the
Wheeler Purchase Agreement).
 
“Wheeler Purchase Agreement” shall mean that certain Share Purchase Agreement
dated as of May 2, 2011 by and among all of Wheeler Bros., Inc.’s shareholders,
as sellers, the Primary Operating Company, as buyer, Wheeler Bros., Inc., and
Randy A. Davies, as Sellers’ Representative.
 




INTERPRETIVE PROVISIONS
 
(a)  Unless the context of this Agreement otherwise requires, (i) words of any
gender include each other gender; (ii) words using the singular or plural number
also include the plural or singular number, respectively; (iii) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement and not to any particular provision of this Agreement; and (iv)
the terms “Article,” “Section,” “Subsection,” “Schedule” and “Exhibit” without
any reference to a specified document refer to the specified Article, Section,
Subsection, Schedule and Exhibit, respectively, of this Agreement.
 
(b)      The words “including,” “include” and “includes” are not exclusive and
shall be deemed to be followed by the words “without limitation”; if exclusion
is intended, the word “comprising” is used instead.
 
 (c)  Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms and conditions of this Agreement, and (ii) references to any statute or
regulation are to be construed as including all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting the
statute or regulation.
 
(d)  The word “or” shall be construed to mean “and/or” unless the context
clearly prohibits that construction.
 
(e)      Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified.
 
(f)      All accounting terms used herein and not expressly defined herein shall
have the meanings given to them under GAAP.
 
(g)      The Article, Section and paragraph headings of this Agreement are for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.
 
(h)  This Agreement and the other Loan Documents are the result of negotiations
among all parties hereto, and have been reviewed by counsel to the
Administrative Agent, the Borrowers and the Lenders, and are the products of all
parties.  Accordingly, this Agreement and the other Loan Documents shall not be
construed against the Administrative Agent or the Lenders merely because of the
Administrative Agent’s or Lenders’ involvement in their preparation.
 
(i)      The word “extent” in the phrase “to the extent” as used in this
Agreement means the degree to which a subject or other thing extends and such
phrase does not simply mean “if.”
 
 
17

--------------------------------------------------------------------------------

 
(j)      No provision of this Agreement is to be construed to require, directly
or indirectly, any Person to take any action, or to omit to take any action, to
the extent such action or omission would violate Applicable Laws.
 


 
ARTICLE 1
 
COMMITMENT
 
1.1 Maximum Loan Amount.
 
(a) Subject to the terms and conditions of this Agreement, (i) each Lender
severally agrees to make the Loans to the Borrowers (except for the Swing Line
Loan, which shall be extended only by the Swing Line Lender), with the maximum
amount of each Lender’s obligation being equal to such Lender’s Percentage of
the Commitment Amount; and (ii) as set forth more fully in Section 1.1(b), the
Swing Line Lender will make the Swing Line Loan to the Borrowers.  The Loans,
including the Swing Line Loan, shall bear interest and be payable in accordance
with the terms and conditions of this Agreement and the Notes.  The Notes shall
be executed and delivered to each respective Lender on the Restatement Date and
thereafter, from time to time, as and when requested by the Administrative
Agent, acting at the direction of any Lender.
 
(b) Subject to the terms and conditions of this Agreement, the Swing Line Lender
shall make swing line loans (each, a “Swing Line Loan” and collectively, the
“Swing Line Loans”) to the Borrowers from time to time during the Swing Line
Commitment Period, in the aggregate principal amount at any one time outstanding
not to exceed the Swing Line Commitment Amount; provided, however, that at no
time may the aggregate outstanding principal amount of the Swing Line Loans,
plus the aggregate outstanding principal amount of the Revolving Facility
(including the aggregate face amount of all Letters of Credit outstanding),
exceed the Revolving Facility Commitment Amount.  During the Swing Line
Commitment Period, the Borrowers may use the Swing Line Commitment by borrowing,
repaying Swing Line Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions of this Agreement.  At the request of
the Swing Line Lender, the Administrative Agent may, at any time, on behalf of
the Borrowers (which hereby irrevocably direct the Administrative Agent to act
on their behalf) request each Lender having a Percentage of the Revolving
Facility, including the Lender then acting as the Swing Line Lender, to make,
and each such Lender, including the Lender then acting as the Swing Line Lender,
shall make an advance under the Revolving Facility, in an amount equal to such
Lender’s Percentage of the Revolving Facility, of the amount of the Swing Line
Outstandings as of the date such request is made.  In such event, each such
Lender shall make the requested proceeds available to the Administrative Agent
for the account of the Swing Line Lender in accordance with the funding
provisions set forth in this Agreement.  The proceeds of the Revolving Facility
advanced pursuant to this Section 1.1(b) shall be immediately applied to repay
the Swing Line Outstandings.
 
1.2 Use of Proceeds.  The Loans shall be used by the Borrowers only for the
following purposes:  (a) to refinance certain existing Indebtedness of the
Borrowers; (b) to finance the purchase price of all of the issued and
outstanding capital stock of Wheeler Bros., Inc., a Pennsylvania corporation,
and any other Permitted Acquisitions (including the purchase price, together
with customary transaction costs and expenses payable to unrelated and
unaffiliated third parties relating thereto); and (c) for working capital
support, letters of credit, capital expenditures and general corporate
purposes.  Each Borrower agrees that it will not use or permit the Loan proceeds
to be used for any other purpose without the prior written consent of the
Administrative Agent.
 
1.3 [Intentionally Omitted].
 
1.4 Advances; Payments.
 
(a) Agreement to Advance and Readvance; Procedure.  So long as no Event of
Default shall have occurred and be continuing, and no act, event or condition
shall have occurred and be continuing which with notice or the lapse of time, or
both, shall constitute an Event of Default, and subject to the terms and
conditions of this Agreement, the Lenders (and the Swing Line Lender, as the
case may be) shall (i) advance and readvance the proceeds of the Revolving
Facility and the proceeds of the Swing Line Facility (as applicable) from time
to time in accordance with the terms and conditions of this Agreement and (ii)
advance all of the proceeds of the Term Facility on the Restatement Date (with
no further obligation to advance or readvance any proceeds of the Term Facility
after the Restatement Date), each to the Borrowers upon the Borrowers’ execution
and delivery of this Agreement and all other documents, instruments and
agreements required by the Administrative Agent and the Lenders in connection
herewith.  In
 
 
 
18

--------------------------------------------------------------------------------

 
addition to any and all other conditions to advances set forth in this
Agreement, on the date of each request for an advance and as of the date of
advance, the Borrowers shall be deemed to have remade and redated each and all
of the representations and warranties set forth in this Agreement, and with
respect to those representations and warranties qualified by “materiality”, such
representations and warranties shall be true and correct in all respects, and
with respect to those representations and warranties not qualified by
“materiality”, such representations and warranties shall be true and correct in
all material respects, in each case as of such date, unless such representation
or warranty specifically refers to an earlier date or the Borrowers are unable
to remake and redate any such representation or warranty, in which case the
Borrowers shall have previously disclosed the same to the Administrative Agent
and the Lenders in writing, and such inability does not constitute or give rise
to an Event of Default.  Except with respect to advances made pursuant to
Section 1.4(c)(iii) below, requests for advances with respect to the Revolving
Facility shall be in the form of Exhibit 1, and requests for advances with
respect to the Swing Line Facility shall be in the form of Exhibit
1(a).  Requests for advances of Loan proceeds with respect to the Revolving
Facility and the Swing Line Facility may be made via facsimile on any given
Business Day if the Borrowers provide the Administrative Agent, in advance, with
a written list of the names of the specific officers authorized to request
disbursements by facsimile.  Upon request by the Administrative Agent, the
Borrowers shall confirm, in an original writing, each facsimile request for
advance made by any Borrower.  Notwithstanding the foregoing, (a) the Lenders
shall have no obligation to make any advance with respect to the Revolving
Facility after the Maturity Date; and (b) the Swing Line Lender shall have no
obligation to make any advance with respect to the Swing Line Facility after the
Swing Line Termination Date.
 
(b) Interest Rate Election; Certain Advance Procedures and Limits.  Amounts
advanced in connection with the Loans shall bear interest at the Applicable
Interest Rate, which shall either be on a Base Rate basis or LIBOR basis, as
more fully set forth below, and in the Exhibits, except that Swing Line Loans
shall only be made available to the Borrowers on a Swing Line Rate
basis.  Advances bearing interest on a Base Rate basis shall be in minimum and
incremental amounts of One Hundred Thousand and No/100 Dollars ($100,000.00),
and shall be made available on a same-day basis, if requested by 12:00 Noon, New
York, NY time, on any Business Day.  Advances bearing interest on a LIBOR basis
shall also be in minimum and incremental amounts of One Hundred Thousand and
No/100 Dollars ($100,000.00), and shall be made available not less than three
(3) Business Days, nor more than five (5) Business Days, if requested by 10:00
a.m., New York, NY time.  The Borrowers’ right to request LIBOR based interest,
as well as certain additional terms, conditions and requirements relating
thereto, are set forth below and in the Exhibits, and each Borrower expressly
acknowledges and consents to such additional terms and conditions.  During the
period from the Restatement Date until the first day of the first full calendar
month after no less than fifteen (15) days have elapsed since the Administrative
Agent’s receipt of the Quarterly Covenant Compliance Certificate and quarterly
financial statements for the calendar quarter ending June 30, 2011, the
Additional Base Rate Interest Margin shall be one-half of one percent (.50%),
and the Additional Libor Interest Margin shall be two and one-quarter percent
(2.25%).  Thereafter, the applicable Additional Base Rate Interest Margin and
the applicable Additional Libor Interest Margin shall be (i) based on the
Borrowers’ Total Funded Debt to EBITDA Ratio, calculated in accordance with
Section 6.15, and (ii) determined in accordance with Exhibit 7.  Interest rate
adjustments shall be applicable hereunder on a prospective basis.  The
Additional Base Rate Interest Margin and Additional Libor Interest Margin shall
be calculated by and become effective on the first day of the first full
calendar month after no less than fifteen (15) days have elapsed since the
Administrative Agent’s receipt of the Quarterly Covenant Compliance Certificate
and quarterly financial statements required by this Agreement; it being
understood, however, that in the event the Quarterly Covenant Compliance
Certificate and quarterly financial statements are not submitted when due, the
Borrowers shall not be entitled to any reduction in the Additional Base Rate
Interest Margin and/or the Additional Libor Interest Margin for the ensuing
period, and at the option of the Administrative Agent, all amounts outstanding
shall bear interest on a Base Rate basis or LIBOR basis (as the case may be),
plus the highest applicable Additional Base Rate Interest Margin or Additional
Libor Interest Margin (as applicable) set forth in Exhibit 7.  The
Administrative Agent may also, at its option, impose the Default Rate in
addition to (and not in lieu of) the increased margins.
 
 
19

--------------------------------------------------------------------------------

 
 
(c) Repayment; Interest; Automatic Advances/Payments.  All sums advanced in
connection with the Loans shall be repaid in accordance with the terms and
conditions set forth below and in the other Loan Documents:
 
(i) Repayment of Loan.
 
A. Term Facility.  The Borrowers shall repay the outstanding principal amount of
the Term Facility in installments on the dates and in the amounts set forth on
the table below (as such installments may hereafter be adjusted as a result of
mandatory payments made pursuant to Section 1.5 or prepayments made pursuant to
Section 1.4(g)), unless accelerated sooner pursuant to this Agreement:
 


QUARTERLY PERIOD ENDING
EACH PRINCIPAL INSTALLMENT
June 30, 2011, September 30, 2011, December 31, 2011, March 31, 2012, June 30,
2012, September 30, 2012, December 31, 2012 and March 31, 2013
$4,687,500
 
June 30, 2013, September 30, 2013, December 31, 2013, March 31, 2014, June 30,
2014, September 30, 2014, December 31, 2014 and March 31, 2015
$6,250,000
June 30, 2015, September 30, 2015, December 31, 2015 and March 31, 2016
$9,375,000

 
B.  Revolving Facility.  Unless sooner accelerated pursuant to the terms of this
Agreement, the Borrowers shall repay on the Revolving Facility Maturity Date the
aggregate principal amount of the Revolving Facility outstanding on such date.
 
C. Swing Line Facility.  Unless sooner accelerated pursuant to the terms and
conditions of this Agreement, the Borrowers shall repay on the Revolving
Facility Maturity Date the aggregate principal amount of the Swing Line Facility
outstanding on such date.
 
(ii) Interest.
 
A. So long as no Event of Default or any act, event or condition which with
notice or the passage of time, or both, would constitute an Event of Default,
has occurred and is continuing, the Borrowers shall have the right to elect that
specified amounts advanced under the Revolving Facility or the Term Facility
bear interest at the LIBOR Lending Rate, plus the applicable Additional Libor
Interest Margin in effect at the commencement of the particular Interest
Period.  The Borrowers must elect a LIBOR based interest rate in accordance with
the specific procedures set forth in this Agreement, and any amounts bearing
interest on a LIBOR basis shall be subject to the terms and conditions of the
Loan Documents applicable to amounts bearing interest on such basis, including
the prepayment limitations and provisions regarding the payment of associated
costs, as more fully set forth in Exhibit 3.  The Borrowers may not revoke any
LIBOR election without the Administrative Agent’s written consent.  Upon the
expiration of an applicable Interest Period, unless the Borrowers are then
entitled to again elect a LIBOR based rate and the Administrative Agent has
received a LIBOR Election Form and Certification from the Borrowers, the rate of
interest applicable to any amounts for which a LIBOR based rate is expiring
shall, from and after the end of the applicable Interest Period, bear interest
at the Base Rate, plus the applicable Additional Base Rate Interest Margin; it
being understood and agreed, however, that such amount may, at any time
thereafter, bear interest at the LIBOR based rate, plus the applicable
Additional Libor Interest Margin, provided that (i) the Borrowers are then
entitled to elect a LIBOR based rate, and (ii) the Administrative Agent has
received an appropriate Libor Election Form and Certification from the
Borrowers.
 
 
20

--------------------------------------------------------------------------------

 
B. Interest accrued on a Base Rate basis shall be payable in quarterly
installments, commencing on June 30, 2011, and continuing on the last Business
Day of each and every calendar quarter thereafter the Maturity Date.  Base Rate
interest shall be calculated on a 360-day year basis and the actual number of
days elapsed.
 
C. Interest accrued on a LIBOR basis shall be due and payable on the last
Business Day of the applicable Interest Period (whether such last day shall
occur by reason of acceleration, declaration, extension or otherwise), and if
such applicable Interest Period is longer than three (3) months, also on each
Business Day which is three (3) months, or a multiple thereof, after the first
day of such applicable Interest Period and the last day of such applicable
Interest Period.  LIBOR interest shall be calculated on a 360-day basis and the
actual number of days elapsed.
 
(iii) Automatic Advances/Payments.  The Borrowers hereby authorize the
Administrative Agent, on any Business Day, to transfer funds from the Collateral
Account or any other designated account of the Borrowers to pay down the
Obligations and to make Loans or Swing Line Loans available to the Borrowers to
cover shortages or overdrafts in the Collateral Account or such other designated
account of the Borrowers.  All such transfers are subject to the availability of
Loan proceeds under the Revolving Facility (with respect to advances) and the
availability of funds in the Collateral Account or such other designated
account(s) of the Borrowers (with respect to paydowns).  The Administrative
Agent may, in its discretion, make such transfers (or direct any Lender
maintaining a Deposit Account of a Borrower to wire transfer to the
Administrative Agent any funds on deposit thereon to facilitate any such
transfer by the Administrative Agent), but shall have no liability for its
failure to do so.  Subject to the terms of any cash management agreement between
the Borrowers and the Administrative Agent, the Borrowers may, at any time,
terminate the authority granted by the Borrowers to the Administrative Agent
herein upon not less than two (2) Business Days prior written notice to the
Administrative Agent.
 
(d) Application of Payments.  All payments made or to be made upon any
Obligations shall be payable in lawful currency of the United States and in
immediately available funds. Except as otherwise expressly provided in this
Agreement, the Notes or any other Loan Document, if at any time insufficient
funds are received by and available to the Administrative Agent to pay in full
all amounts of principal, interest, fees and other amounts then due pursuant to
this Agreement or any of the other Loan Documents (as the case may be), such
funds shall be applied as follows:
 
(i) first, to expenses and costs of collection, if any, incurred by the
Administrative Agent in connection with the Loans, including all court costs and
the reasonable fees and expenses of its agents and legal counsel, the repayment
of all advances made by the Administrative Agent hereunder or under any other
Loan Document on behalf of the Borrowers and any other reasonable costs or
expenses incurred by the Administrative Agent in connection with the exercise of
any right or remedy hereunder;
 
(ii) second, to fees and late charges owing by any Borrower to the
Administrative Agent pursuant to this Agreement or any other Loan Document, and
then to fees and late charges owing by any Borrower to the Lenders (ratably in
accordance with their Percentage) pursuant to this Agreement or any other Loan
Document;
 
(iii) third, to accrued and unpaid interest hereunder (applied first to the
Swing Line Facility and then pro rata to the Revolving Facility, Term Facility
and scheduled payments that are part of the Hedging Obligations);
 
(iv) fourth, to the outstanding principal amount of the Obligations and
termination payments under Hedging Contracts (applied first to Swing Line
Outstandings (if any), then pro rata to the unpaid and outstanding principal
amount of the Revolving Facility and the Term Facility and all termination
payments that are part of the Hedging Obligations, and then pro rata to
Permitted Financial Product Obligations); and
 
 
21

--------------------------------------------------------------------------------

 
(v) fifth, to any Person lawfully entitled thereto.
 
(e) Adjustments.  If, as a result of any restatement of or other adjustment to
the financial statements of the Borrowers or for any other reason, the Borrowers
or the Administrative Agent shall determine that (i) the Total Funded Debt to
EBITDA Ratio, as calculated by the Borrowers as of any applicable date, was
inaccurate and (ii) a proper calculation of the Total Funded Debt to EBITDA
Ratio would have resulted in a higher Additional Libor Interest Margin,
Additional Base Rate Interest Margin, Revolving Facility Commitment Fee or
Letter of Credit Fee for the applicable period, the Borrowers shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of each Lender (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrowers under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period.  This paragraph shall not otherwise
limit the rights of the Administrative Agent or any Lender hereunder.  The
Borrowers’ obligations under this paragraph shall survive the termination of
this Agreement and the repayment of all Obligations hereunder.
 
(f) Prepayment.  Amounts outstanding which bear interest on a Base Rate basis
may be prepaid, in whole or in part, without penalty or premium; provided such
prepayment amounts are in amounts not less than One Hundred Thousand and No/100
Dollars ($100,000.00) and in increments of One Hundred Thousand and No/100
Dollars ($100,000.00), or, in each case, such lesser amount as may then be
outstanding.  Amounts outstanding which bear interest on a LIBOR basis may also
be prepaid, in whole or in part, subject to Exhibit 3.  Partial prepayments
shall be applied to amounts due under the Loans in inverse order of maturities
and shall not relieve the Borrowers of their obligation to pay periodic
installments of principal and/or interest hereunder as and when the same would
otherwise be due hereunder.
 
1.5 Additional Mandatory Payments; Reduction of Commitment.  In addition to all
other sums payable by the Borrowers pursuant to any of the Notes, this Agreement
or any other Loan Document, the Borrowers shall also make mandatory payments on
the Notes (applied first to Swing Line Outstandings (if any), and then to the
Term Facility until the Term Facility shall have been paid and satisfied in
full, and then to amounts outstanding under the Revolving Facility, as provided
herein below), upon the occurrence of any Excess Cash Event.  The amount of such
mandatory payment shall be equal to the Net Cash arising from such Excess Cash
Event(s).  All such mandatory prepayments shall be applied to amounts due under
the Loans as provided hereinabove in inverse order of maturities and such
mandatory prepayments shall not relieve the Borrowers of their obligation to pay
periodic installments of principal and/or interest hereunder as and when the
same would otherwise be due hereunder.  If any Mandatory Payment shall be
applied to borrowings under the Revolving Facility (i.e., the Term Facility
shall have been paid and satisfied in full), the Revolving Facility Commitment
Amount shall, unless waived in writing by the Administrative Agent, be reduced
by an amount equal to the amount of such Mandatory Payment, such reduction to
become effective simultaneously with the occurrence of the Excess Cash Event.
 
1.6 Field Audits.  The Administrative Agent has the right at any time and in its
discretion to conduct field audits with respect to the Collateral and each
Borrower’s Receivables, inventory, business and operations.  All field audits
shall be at the cost and expense of the Borrowers; provided that, in the absence
of an Event of Default, the Borrowers’ maximum liability for field audit costs
and expenses shall be limited to the reasonable costs and expenses of only one
(1) field audit conducted during any twelve (12)-month period (unless the
Administrative Agent shall conduct a field audit pursuant to Section 1.10 in
connection with the joinder of a new “Borrower” hereunder, in which event the
Borrowers shall be liable for the costs and expenses of such field audit as
well).  Any and all field audits conducted following an Event of Default shall
be at the Borrowers’ cost and expense, with the foregoing limitation on maximum
costs and expense being inapplicable.
 
1.7 Certain Fees.  In addition to principal, interest and other sums payable
under the Notes, the Borrowers shall pay the following fees:
 
 
22

--------------------------------------------------------------------------------

 
(a) Upfront Fee.  The Borrowers shall pay to the Administrative Agent, for the
account of each Lender party to this Agreement as of the Restatement Date, an
upfront fee in the amounts, and at the times, pursuant to the Fee Letter, and as
may be further agreed upon in writing by the Primary Operating Company and the
Administrative Agent from time to time.  Additionally, the Borrowers shall pay
to the Administrative Agent for the account of each Incremental Revolving
Facility Lender, an upfront fee (an “Incremental Revolving Facility Upfront
Fee”), for the Incremental Revolving Facility Commitment made by such
Incremental Revolving Facility Lender pursuant to this Agreement in an amount to
be determined at the time such Incremental Revolving Facility Commitment is
accepted by the Borrowers.  The Incremental Revolving Facility Upfront Fee shall
be due and payable in full on the effective date of such Incremental Revolving
Facility Commitment.
 
(b) Commitment Fee.  So long as any amounts remain outstanding in connection
with the Revolving Facility, or the Lenders have any obligation to make any
advance in connection therewith, the Borrowers shall pay to the Administrative
Agent for the benefit of the Lenders ratably, a quarterly commitment fee (the
“Revolving Facility Commitment Fee”), at an annual rate corresponding to the
Total Funded Debt to EBITDA Ratio for the immediately preceding Fiscal Quarter,
as set forth on Exhibit 7, calculated on the difference between (i) the
Revolving Facility Commitment Amount (including any increases thereto pursuant
to Section 1.8), and (ii) without duplication (i.e., with no consideration for
the Swing Line Outstandings if such outstandings have already been included in
the outstanding principal balance of the Revolving Facility), the sum of the
average daily outstanding principal balance of the Revolving Facility and Swing
Line Outstandings during the applicable three (3)-month period, plus the
aggregate face amount of all Letters of Credit outstanding at any time during
the applicable three (3)-month period.  The Revolving Facility Commitment Fee
shall be calculated on the basis of the actual number of days elapsed and a
three hundred sixty (360)-day year, shall be due for any three (3)-month period
during which the Lenders shall have any obligation in connection with the
Facility, and shall be payable in arrears, commencing on June 30, 2011, and
continuing on the last Business Day of every third (3rd) calendar month
thereafter for so long as this Agreement remains in effect, and on the date on
which the Obligations have been paid and satisfied in full.
 
(c) Other Fees.  The Borrowers shall pay to the Administrative Agent such other
fees in the amounts, and at the times, pursuant to the Fee Letter, and as may be
further agreed upon in writing by the Primary Operating Company and the
Administrative Agent from time to time.
 
(d) Letter of Credit Fees.  The Borrowers shall pay any and all Letter of Credit
fees as and when such fees become due and payable pursuant to this Agreement.
 
(e) Out-of-Pocket Fees and Expenses.  The Borrowers shall be liable for and
shall timely pay all out-of-pocket costs and expenses (including reasonable
attorneys’ fees and expenses of counsel for the Administrative Agent, and of
other special and local counsel and other experts, if any, engaged by the
Administrative Agent) from time to time incurred by the Administrative Agent or
the Lead Arranger in connection with (i) the syndication of the Loan or (ii) the
drafting of, administration of, preservation of rights in and enforcement of
this Agreement, the other Loan Documents and the transactions contemplated by
this Agreement.  Without limiting the generality of the foregoing, the Borrowers
shall be liable for all of the Administrative Agent’s out-of-pocket costs and
expenses (including reasonable attorneys’ fees and expenses of counsel for the
Administrative Agent) associated with any and all amendments, waivers or
consents prepared, negotiated, executed, issued or delivered in connection with
this Agreement.
 
1.8 Increases to the Revolving Facility Commitment Amount.
 
(a) The Borrowers may, by written notice to the Administrative Agent from time
to time after the Restatement Date, request Incremental Revolving Facility
Commitments in an amount not to exceed the Uncommitted Incremental Revolving
Facility Commitment Amount from one or more Incremental Revolving Facility
Lenders, which, in the first instance, shall only include existing Lenders;
provided that (i) no Lender shall have any obligation to become an Incremental
Revolving Facility Lender, and (ii) if the full amount of the Incremental
Revolving Facility Commitments being requested are not subscribed for by
existing Lenders within ten (10) days of the delivery of such written notice,
the Borrowers may offer such remaining Incremental Revolving Facility
Commitments to other non-Lender financial institutions; provided further that
each Incremental Revolving Facility Lender, if not already a Lender hereunder,
shall be subject to the approval of the Administrative Agent.  Each such notice
shall set forth (i) the amount of the Incremental Revolving Facility Commitments
being requested (which shall be in minimum increments of Five Million and No/100
Dollars ($5,000,000.00) and a minimum amount of Ten Million and No/100 Dollars
($10,000,000.00), or equal to the Uncommitted Incremental Revolving Facility
Commitment Amount) and (ii) the date on which such Incremental
 
 
23

--------------------------------------------------------------------------------

Revolving Facility Commitments are requested to become effective (which shall
not be less than ten (10) Business Days nor more than thirty (30) days after the
date of such notice).  Any Loan made or to be made pursuant to an Incremental
Revolving Facility Commitment shall (A) constitute a Loan made pursuant to this
Agreement, (B) be deemed advanced under the Revolving Facility, (C) bear
interest and be repaid in accordance with this Agreement applicable to advances
made under the Revolving Facility, without preference or priority, (D) be
secured by the Collateral on a pari passu basis, and (E) be subject to all other
terms and conditions of this Agreement applicable to Loans and advances thereof.
 
(b) The Borrowers and each Incremental Revolving Facility Lender shall execute
and deliver to the Administrative Agent an Incremental Revolving Facility
Assumption Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Revolving Facility
Commitment of such Incremental Revolving Facility Lender.  The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Revolving Facility Assumption Agreement.  Each of the parties hereto
hereby agrees that, upon the effectiveness of any Incremental Revolving Facility
Assumption Agreement, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Incremental Revolving Facility Commitment evidenced thereby.
 
(c) The Administrative Agent may take any and all actions as may be reasonably
necessary to ensure that, after giving effect to any Incremental Revolving
Facility Commitment pursuant to this Section 1.8, the outstanding Loans under
the Revolving Facility (if any) are held by the Lenders in accordance with their
new pro rata Percentages.  This may be accomplished at the discretion of the
Administrative Agent (i) by requiring the outstanding Loans to be prepaid with
the proceeds of a new Revolving Facility borrowing, (ii) by causing the existing
Lenders to assign portions of their outstanding Loans to Incremental Revolving
Facility Lenders, (iii) by permitting the Revolving Facility borrowings
outstanding at the time of any increase in the Revolving Facility Commitment
Amount pursuant to this Section 1.8 to remain outstanding until the last days of
the respective Interest Periods therefor, even though the Lenders would hold
such Revolving Facility borrowings other than in accordance with their new pro
rata Percentages, or (iv) by any combination of the foregoing.  Any prepayment
or assignment described in this Subsection (c) shall be subject to
indemnification by the Borrowers pursuant to this Agreement, but otherwise be
without premium or penalty.
 
(d) Notwithstanding the foregoing, no Incremental Revolving Facility Commitment
shall become effective, unless on the date of such effectiveness, (i) no Event
of Default shall have occurred and be continuing, and no act, event or condition
shall have occurred or exist which with notice or the lapse of time, or both,
would constitute an Event of Default, and (ii) the Administrative Agent shall
have received (A) a certificate dated such date and executed by the Chief
Financial Officer or other duly authorized officer of the Borrowers, on behalf
of the Borrowers, certifying that all of the representations and warranties set
forth in Article 5 and in each of the other Loan Documents are true and correct
in all respects on and as of the date of the certificate with the same effect as
though made on and as of such date (except to the extent that a representation
and warranty relates to an earlier date); (B) a duly executed Note, in form and
substance acceptable to the Administrative Agent, which shall evidence the Loans
to be made pursuant to the Incremental Revolving Facility Commitment; (C) UCC,
judgment, bankruptcy, pending litigation and tax lien search results for the
Borrowers, confirming that no intervening lien, claim or encumbrance (other than
Permitted Liens) on any Collateral exists that would affect the legality,
validity or priority of the liens in favor of the Administrative Agent for the
ratable benefit of the Lenders with respect to such Collateral; (D) the
applicable Incremental Revolving Facility Assumption Agreement, duly executed by
the parties thereto, together with such other documents, instruments or
agreements reasonably requested by the Administrative Agent; and (E) the
applicable Incremental Revolving Facility Upfront Fee payable by the Borrowers
to and for the account of each Incremental Revolving Facility Lender.
 
1.9 Appointment of the Primary Operating Company.  Each Borrower acknowledges
that (a) the Lenders have agreed to extend credit to each of the Borrowers on an
integrated basis for the purposes herein set forth; (b) it is receiving direct
or indirect benefits from each such extension of credit; and (c) the obligations
of the Borrower or Borrowers under this Agreement are the joint and several
obligations of each Borrower.  To facilitate the administration of the Loan,
each Borrower hereby irrevocably appoints the Primary Operating Company as its
true and lawful agent and attorney-in-fact with full power and authority to
execute, deliver and acknowledge on such Borrower’s behalf, each Request for
Advance and Certification and all other Loan Documents or other materials
provided or to be provided to the Administrative Agent or any Lender pursuant to
this Agreement or in connection with the Loan.  This power-of-attorney is
coupled with an interest and cannot be revoked, modified or amended without the
prior written consent of the Administrative Agent.  Upon request of the
Administrative Agent, each Borrower shall execute, acknowledge and deliver to
the Administrative Agent a Power of Attorney, in form and substance reasonably
satisfactory to the Administrative Agent, confirming and restating the
power-of-attorney granted herein.
 
 
24

--------------------------------------------------------------------------------

 
1.10 Joinder of New Subsidiaries and Affiliates. If required by the
Administrative Agent, acting at the direction of the Required Lenders (or with
respect to the joinder of any foreign entity, all Lenders), in their sole and
absolute discretion, the Borrowers shall cause any present or future Affiliate
of any Borrower in which such Borrower now or hereafter owns, directly or
indirectly, an ownership interest of greater than fifty percent (50%) to execute
and deliver to the Administrative Agent (a) within forty-five (45) days of the
date of formation or acquisition (as applicable) of any domestic entity, and (b)
ninety (90) days of the date of formation or acquisition (as applicable) of any
foreign entity (i) a Joinder Agreement in the form of Exhibit 6 (a “Joinder
Agreement”), pursuant to which such Affiliate shall (A) join in and become a
party to this Agreement and the other Loan Documents; (B) agree to comply with
and be bound by this Agreement and all of the other Loan Documents; and (C)
become a “Borrower” and thereafter be jointly and severally liable for the
performance of all the past, present and future obligations and liabilities of
the Borrowers hereunder and under the Loan Documents; and (ii) such other
documents, instruments and agreements as may be reasonably required by the
Administrative Agent in connection therewith (including an opinion of counsel),
in form and substance acceptable to the Administrative Agent in all
respects.  The Borrowers acknowledge and agree that the Administrative Agent
shall have the right, at the Borrowers’ cost and expense, to perform a field
audit of the Receivables, inventory, business and operations of any present or
future Affiliate proposed to be joined as a “Borrower” hereunder.
 
ARTICLE 2
 
LETTERS OF CREDIT
 
 
25

--------------------------------------------------------------------------------

 
2.1 Issuance.  The Borrowers and the Lenders acknowledge that from time to time
the Borrowers may request that the LC Issuer issue or amend Letter(s) of
Credit.  Subject to the terms and conditions of this Agreement, and any other
requirements for letters of credit normally and customarily imposed by the LC
Issuer, the LC Issuer agrees to issue such requested letters of credit, provided
that no Event of Default has occurred and is continuing, and no act, event or
condition has occurred or exists which with notice or the passage of time, or
both, would constitute an Event of Default.  If any such Letter(s) of Credit are
issued by the LC Issuer, each of the Revolving Facility Lenders shall purchase
from the LC Issuer a risk participation with respect to such Letter(s) of Credit
in an amount equal to such Revolving Facility Lender’s Percentage of the
Revolving Facility Commitment Amount.  The LC Issuer shall not have any
obligation to issue any Letter of Credit that has an expiration date beyond the
date which is three (3) Business Days prior to the Maturity Date, unless the
Borrowers shall have deposited with such LC Issuer, concurrent with the issuance
or renewal of any such Letter of Credit, cash security therefor in an amount
equal to the face amount of the Letter of Credit.  Any request for a Letter of
Credit shall be made by a Borrower submitting to the LC Issuer (with a copy to
the Administrative Agent) an Application and Agreement for Letter of Credit or
Amendment to Letter of Credit (each being herein referred to as a “Letter of
Credit Application”) on the LC Issuer’s standard form, at least three (3)
Business Days prior to the date on which the issuance or amendment of the Letter
of Credit shall be required, which Letter of Credit Application shall be
executed by a duly authorized officer of a Borrower, and be accompanied by such
other supporting documentation and information as the Administrative Agent or
the LC Issuer may from time to time reasonably request.  Each Letter of Credit
Application shall be deemed to govern the terms of issuance of the subject
Letter of Credit, except to the extent inconsistent with the terms of this
Agreement.  Letters of Credit shall not be issued for durations of longer than
one (1) year.  Any outstanding Letter of Credit may be renewed from time to
time; provided that (a) at least sixty (60) days’ prior written notice thereof
shall have been given by the Borrowers to the Administrative Agent and the LC
Issuer; (b) no Event of Default exists under the terms and conditions of the
particular Letter of Credit or this Agreement, and no act, event or condition
has occurred or exists which with notice or the passage of time, or both, would
constitute an Event of Default under the terms and conditions of the particular
Letter of Credit or this Agreement; and (c) if the renewal period would expire
after the Maturity Date, the Borrowers shall have deposited with the LC Issuer,
concurrent with the renewal of such Letter of Credit, cash security therefor in
an amount equal to the face amount of such Letter of Credit.
 
2.2 Amounts Advanced Pursuant to Letters of Credit.  Upon the issuance of any
Letter(s) of Credit (a) any amounts drawn pursuant thereto shall be deemed
advanced ratably under the Revolver Notes, shall bear interest and be payable in
accordance with the terms of the Revolver Notes and shall be secured by the
Collateral (in the same manner as all other sums advanced under the Revolver
Notes); and (b) each Revolving Facility Lender shall purchase from the LC Issuer
such risk participations in the Letter(s) of Credit as shall be necessary to
cause each Revolving Facility Lender to share the funding obligations with
respect thereto ratably in accordance with such Lender’s Percentage.  All
obligations and liabilities of the Borrowers to the LC Issuer in connection with
any such Letter(s) of Credit shall be deemed to be “Obligations,” and the
Administrative Agent shall not be required to release its security interest in
the Collateral until (a) all sums due under the Notes and the other Obligations
have been paid and satisfied in full, (b) all Letters of Credit have been
canceled or expired, and (c) no Lender or the LC Issuer has any further
obligation or responsibility to make additional Loan advances or issue
additional Letters of Credit.  Furthermore, in no event whatsoever shall the LC
Issuer have any obligation to issue any Letter of Credit which would cause (a)
the face amount of all then outstanding Letters of Credit issued for the account
of any or all Borrowers to exceed Fifteen Million and No/100 Dollars
($15,000,000.00), in the aggregate, or (b) the aggregate outstanding principal
amount of the Revolving Facility (including the aggregate face amount of all
Letters of Credit outstanding), to exceed the Revolving Facility Commitment
Amount.
 
2.3 Letter of Credit Fees.  The Borrowers shall be jointly and severally liable
for the payment of: (a) to the Administrative Agent, for the benefit of the
Lenders ratably, a quarterly fee (the “Letter of Credit Fee”) at the annual rate
equal to the Additional Libor Interest Margin corresponding to the Total Funded
Debt to EBITDA Ratio reported as of the immediately preceding quarter, as set
forth on Exhibit 7, which shall be calculated (i) on the face amount of each
Letter of Credit as of the date of issuance (or the anniversary or amendment
date, as applicable), and (ii) on the basis of the actual number of days elapsed
and a three hundred sixty (360)-day year; and (b) to the LC Issuer, an issuance
fee in an amount equal to the LC Issuer’s standard pricing for such fees, as
amended from time to time, and the customary administrative charges
(collectively, the “Letter of Credit Administration Fee”).  The Letter of Credit
Fee shall be due and payable, in advance, on the date the Letter of Credit is
issued, amended, extended or renewed and on the same day of every third (3rd)
month thereafter during which such Letter of Credit shall remain issued or
outstanding.  The Letter of Credit Administration Fee shall be due and payable
simultaneously with the LC Issuer’s issuance, amendment, extension or renewal of
the particular Letter of Credit (as the case may be).
 
2.4 Documentation.  Each Borrower agrees to be bound by the terms of the
applicable Letter of Credit Application and the LC Issuer’s written regulations
and customary practices relating to letters of credit, though such
interpretation may be different from such Borrower's own.  In the event of a
conflict between such Letter of Credit Application and this Agreement, this
Agreement shall govern subject to the terms of the International Standby
Practices 1998, and any subsequent official revision thereof and the terms of
the Uniform Customs and Practice for Documentary Credits (1993 Revision),
International Chamber of Commerce Publication No. 500, and any subsequent
official revision thereof.  Except in the case of gross negligence or willful
misconduct, as finally determined by a court of competent jurisdiction, the LC
Issuer shall not be liable for any error, negligence or mistakes, whether of
omission or commission, in following any Borrower's instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.  In determining whether to honor any request for drawing
under any Letter of Credit by the beneficiary thereof, the LC Issuer shall be
responsible only to determine that the documents and certificates required to be
delivered under such Letter of Credit have been delivered and that they comply
on their face with the requirements of such Letter of Credit.
 
2.5 Liability for Acts and Omissions.  As between any Borrower and the LC
Issuer, such Borrower assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit by, the respective beneficiaries of such Letters of
Credit.  In furtherance and not in limitation of the foregoing, the LC Issuer
shall not be responsible for any of the following, including any losses or
damages to any Borrower or other Person or property relating therefrom:  (a) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any Person in connection with the particular Letter of
Credit Application for such Letter of Credit, even if it should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged (even if the LC Issuer shall have been notified thereof); (b) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (c) the failure of the beneficiary of
any such Letter of Credit, or any other Person to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Borrower against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Borrower and any beneficiary of any Letter of Credit or any
such transferee; (d) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
whether or not they be in cipher; (e) errors in interpretation of technical
terms; (f) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (g) the misapplication of the proceeds of any drawing under
such Letter of Credit by the beneficiary of any such Letter of Credit; or
(h) any consequences arising from causes beyond the control of the LC Issuer,
including any act or omission of any Government, and none of the above shall
affect or impair, or prevent the vesting of, any of the LC Issuer’s rights or
powers hereunder.  Nothing in the preceding sentence shall relieve the LC Issuer
from liability for the LC Issuer’s gross negligence or willful misconduct, as
finally determined by a court of competent jurisdiction, in connection with
actions or omissions described in such clauses (a) through (h) of such
sentence.  In no event shall the LC Issuer be liable to any Borrower for any
indirect, consequential, incidental, punitive, exemplary or special damages or
expenses (including attorneys’ fees), or for any damages resulting from any
change in
 
 
26

--------------------------------------------------------------------------------

 
the value of any property relating to a Letter of Credit.  Without limiting the
generality of the foregoing, the LC Issuer (i) may rely on any oral or other
communication believed in good faith by the LC Issuer to have been authorized or
given by or on behalf of the applicant for a Letter of Credit, (ii) may honor
any presentation if the documents presented appear on their face to comply with
the terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the LC Issuer; (iv) may honor any drawing that is payable
upon presentation of a statement advising negotiation or payment, upon receipt
of such statement (even if such statement indicates that a draft or other
document is being delivered separately), and shall not be liable for any failure
of any such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on the
LC Issuer in any way related to any order issued at the applicant's request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document and honor any drawing in connection with any Letter of Credit
that is the subject to such order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.
 
ARTICLE 3
 
SECURITY
 
3.1 Security Generally.  As collateral security for the Loan and all other
Obligations, the Borrowers hereby grant and convey to the Administrative Agent,
for the benefit of the Lenders ratably, a security interest in all of the assets
of each Borrower, including the following (collectively, the “Collateral”):
 
Receivables.  All of each Borrower’s present and future right, title and
interest in and to any and all Accounts, contracts, contract rights, Chattel
Paper, General Intangibles, notes, drafts, acceptances, chattel mortgages,
conditional sale contracts, bailment leases, security agreements and other forms
of obligations now or hereafter arising out of or acquired in the course of or
in connection with any business each Borrower conducts, together with all liens,
guaranties, securities, rights, remedies and privileges pertaining to any of the
foregoing, whether now existing or hereafter created or arising, and all rights
with respect to returned and repossessed items of Inventory;
 
Inventory.  All of each Borrower’s present and future right, title and interest
in and to any and all Inventory and Goods, wherever located, and whether held
for sale or lease or furnished or to be furnished under contracts of service,
and all raw materials, work in process and materials now or hereafter owned by
each Borrower, wherever located, and used or consumed in its business, including
all returned and repossessed items; and all other property now or hereafter
constituting Inventory;
 
 
27

--------------------------------------------------------------------------------

 
Other Collateral.  All of each Borrower’s present and future right, title and
interest in and to any and all cash, Permitted Investments, Deposit Accounts,
Documents, Instruments, Investment Property, Letter of Credit Rights and
Supporting Obligations, whether any of the foregoing shall be now owned or
hereafter acquired by such Borrower, together with all of each Borrower’s
present and future furniture, fixtures, Equipment, machinery, supplies and other
assets (other than stock, as below provided) and personal property of every type
or nature whatsoever, including all of each Borrower’s present and future
inventions, designs, patents, patent applications, trademarks, trademark
applications, trade names, trade secrets, goodwill, registrations, copyrights,
licenses, franchises, customer lists, tax refunds, tax refund claims, rights of
claims against carriers and shippers, leases and rights to indemnification;
 
Stock or Other Ownership Interests.  All of each Borrower’s present and future
right, title and interest in and to any and all of the issued and outstanding
capital stock, membership interests or other ownership interests in any other
Borrower or any Foreign Borrower, whether such interests are now or hereafter
issued or outstanding and whether now or hereafter acquired by such Borrower,
together with all voting, economic and other rights thereof or appurtenant
thereto, pursuant to the Stock Security Agreement, Membership Interest
Assignment or such other documents, instruments or agreements as may be
reasonably required by the Administrative Agent;
 
Leases.  All of each Borrower’s present and future right, title and interest in
and to any and all leases, occupancy agreements, subleases, contracts, licenses,
agreements and other understandings of or relating to the use, enjoyment or
occupancy of real property or any improvements thereon; provided, however, that
if the terms of any such lease or other contract require such Borrower to notify
or obtain the prior written consent of a third party for the grant of a security
interest in such lease or other contract, the security interest granted hereby
in such lease or other contract shall not be effective until such notification
is delivered or such consent is obtained;
 
Records.  All of each Borrower’s present and future right, title and interest in
and to any and all records, documents and files, in whatever form, pertaining to
the Collateral; and
 
Proceeds, Etc.  Any and all Proceeds of the foregoing and all increases,
substitutions, replacements or additions to any or all of the foregoing.
 
The foregoing grant and conveyance of a security interest in the Collateral is
in confirmation of (and not replacement of) the grant and conveyance of a
security interest in the Collateral that was previously made pursuant to or in
accordance with the Existing Loan Agreement and the other Loan Documents; the
liens created by such prior grant and conveyance of a security interest in the
Collateral remain in full force and effect; and the grant of and conveyance of a
security interest in the Collateral pursuant hereto shall be supplemental to
such prior grant and conveyance.
 
Notwithstanding the foregoing, but subject to applicable provisions of Article 9
of the UCC, the above described grant and conveyance shall not be deemed to
include the grant and conveyance of (a) any Government Contract, Government
Subcontract or Commercial Contract, which by its terms or Applicable Laws may
not be conveyed; however, in any such situation(s), the Administrative Agent’s
security interest shall include (i) the entirety of each Borrower’s right, title
and interest in and to all Receivables and all other Proceeds directly or
indirectly arising from such Government Contract, Government Subcontract or
Commercial Contract, and (ii) all other rights and interests which any Borrower
may lawfully convey to the Administrative Agent with respect to such Government
Contract, Government Subcontract or Commercial Contract (including a conveyance
of the applicable Commercial Contract if such prohibition on conveyance is
negated by Applicable Laws); (b) any stock or other ownership interests of a
Foreign Borrower in excess of sixty-five percent (65%) of all of the issued and
outstanding stock or other ownership interests of such Foreign Borrower; (c)
motor vehicles titled in the name of any Borrower; and (d) except as otherwise
set forth in this Section 3.1 with respect to leases and elsewhere in this
Agreement, interests in real property owned by any Borrower.
 
 
28

--------------------------------------------------------------------------------

 
3.2 No Preference or Priority.  Subject to Section 1.4(d), each of the
Obligations shall be secured without preference or priority; it being the
intention of the parties that the Obligations shall be co-equal and coordinate
in right of payment of principal, interest, late charges and other sums due
under the Loan Documents.
 
ARTICLE 4
 
CONDITIONS TO THE LENDERS’ OBLIGATIONS
 
The initial performance of the Lenders’ obligations under this Agreement shall
be subject to the following conditions:
 
4.1 Compliance with Law and Agreements; Third Party Consents.  The Lenders shall
be reasonably satisfied that (a) the Loan shall be in full compliance with all
legal requirements and bank regulations, (b) all regulatory and third party
consents and approvals required to be obtained, including those required as part
of the Wheeler Acquisition have been obtained, and (c) the Borrowers shall have
performed all agreements theretofore to be performed by the Borrowers.
 
4.2 Financial Condition.  There shall have been no material adverse change in
the financial condition of the Borrowers, taken as a whole, between the date of
the most recent financial statement(s) delivered to the Lenders and the
Restatement Date.
 
4.3 Litigation/Bankruptcy.  There shall be no pending or threatened litigation
by any entity (private or governmental) with respect to the Loan or any
documentation executed in connection therewith, nor shall there be any
litigation, bankruptcy or other proceedings against any Borrower which would
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), business, operations, assets or prospects of any
Borrower on a going forward basis, or that would reasonably be expected to have
a material adverse effect on any Borrower’s ability to pay and perform the
Obligations on a going forward basis.
 
4.4 Opinion of Counsel.  The Administrative Agent shall have received an opinion
of Borrowers’ counsel with respect to each Borrower in form and substance
satisfactory to the Administrative Agent and its counsel in all respects.
 
4.5 No Default.  There shall exist no Event of Default, and no act, event or
condition shall have occurred or exist which with notice or the lapse of time,
or both, would constitute an Event of Default.
 
4.6 Documentation.  The Administrative Agent shall have received the following:
(a) all of the Loan Documents executed by a duly elected officer of each
Borrower; (b) such financial statements, projections, certificates of good
standing, corporate resolutions, limited liability company consents, UCC
financing statements, opinions, certifications, schedules to be attached to this
Agreement and such other documents, instruments and agreements as may be
reasonably required by the Administrative Agent and the Lenders (including all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act); (c) a copy of the executed Wheeler
Purchase Agreement and related documents evidencing that the Wheeler Acquisition
has been consummated in accordance with the Wheeler Purchase Agreement; (d) an
Authorization executed by each Lender; (e) a third party prepared quality of
earnings report (which shall include a review of the Accounts, general
liabilities and books and records of Wheeler Bros., Inc.); (f) third party
customer surveys with respect to the primary customers of Wheeler Bros., Inc.;
and (g) evidence of the Borrowers’ pro forma covenant compliance as of the
Restatement Date.  All documentation relating to the Loan and all related
transactions must be satisfactory in all respects to the Administrative Agent,
the Lenders and their respective counsel.
 
 
29

--------------------------------------------------------------------------------

 
4.7 Restatement Costs and Expenses.  The Borrowers shall have paid all fees
payable to the Administrative Agent or the Lenders, plus all Restatement costs
and expenses incurred by the Administrative Agent in connection with the
transactions contemplated hereby, including all filing fees, recording costs,
out-of-pocket syndication costs and expenses and the reasonable attorneys’ fees
and expenses of the Administrative Agent.
 
4.8 Restatement Matters. On or before the Restatement Date:
 
(a) The Administrative Agent shall have received (i) a certificate, dated the
Restatement Date and signed by the Chief Financial Officer or other duly
authorized officer of the Primary Operating Company, on behalf of the Borrowers,
certifying (A) that attached thereto is a true, correct, and recently state
certified the certificate or articles of incorporation or formation (or similar
document) of each Borrower and that such certificate or articles have not been
modified, rescinded, or amended and are in full force and effect as of the
Restatement Date, (B) that attached thereto is a true, correct, and complete
copy of the by-laws or operating agreement (or similar document) of each
Borrower and that such by-laws or operating agreement (or similar document) has
not been modified, rescinded or amended and are in full force and effect as of
the Restatement Date, (C) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors or other equivalent body of
each Borrower, authorizing the execution, delivery and performance of this
Agreement, the Notes and the other Loan Documents by such Borrower, the
undertaking by such Borrower of the Obligations, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect as of
the Restatement Date, and (D) as to the incumbency and specimen signature of
each officer executing this Agreement, the Notes or any other Loan Document or
any other document delivered in connection therewith on behalf of such Borrower;
and (ii) a certificate of another officer as to the incumbency and specimen
signature of the chief financial officer or other duly authorized officer
executing the certificate pursuant to clause (i) above;
 
(b) This Agreement, the Notes and all other Loan Documents required to be
executed and delivered by any Lender or any Borrower shall have been executed
and delivered to the Administrative Agent in form and substance acceptable to
the Administrative Agent, all such documents shall be in full force and effect,
and each such document (including each UCC financing statement) required by
Applicable Laws or reasonably requested by the Administrative Agent to be filed,
registered or recorded to create or continue in favor of the Administrative
Agent for the benefit of the Lenders, ratably a valid, legal and perfected
first-priority (except to the extent otherwise provided therein) security
interest in and lien on the Collateral (subject to any Permitted Lien) described
therein shall have been prepared and delivered to the Administrative Agent;
 
(c) All legal matters incident to this Agreement and the Restatement shall be
reasonably satisfactory to the Lenders and the Administrative Agent;
 
(d) The Administrative Agent and the Lenders shall be reasonably satisfied with
the condition (financial or otherwise), results of operations, assets,
liabilities and prospects of the Borrowers up to the Restatement Date; and
 
(e) After giving effect to the Restatement, all representations and warranties
of the Borrowers set forth in this Agreement and the other Loan Documents shall
be, with respect to such representations and warranties not qualified by
“materiality,” true, accurate and complete in all material respects, and with
respect to those representations and warranties qualified by “materiality,”
true, accurate and complete in all respects.
 
4.9 Security Interests.  The Borrowers shall have executed and delivered all
documentation that the Administrative Agent deems necessary or appropriate for
the perfection of any liens granted to the Administrative Agent for the ratable
benefit of the Lenders pursuant to this Agreement or any other Loan Document.
 
4.10 Insurance.  The Borrowers shall have delivered to the Administrative Agent
for the ratable benefit of the Lenders evidence of compliance with the insurance
requirements set forth in this Agreement and the other Loan Documents.
 
4.11 Other Deliveries.  The Borrowers shall have provided to the Administrative
Agent all other documents, instruments and agreements requested by the
Administrative Agent on or prior to the Restatement Date.
 
 
30

--------------------------------------------------------------------------------

 
4.12 Government Contracts.  Since June 30, 2006, no notice of suspension,
debarment, unremedied cure notice, show cause notice or notice of termination
for default shall have been issued by the Government to any Borrower, and no
Borrower shall have been a party to any pending, or to any Borrower’s knowledge
threatened, suspension, debarment, termination for default or show cause
requirement by the Government or other material adverse Government action or
proceeding in connection with any Government Contract, except that for purposes
hereof, normal and customary reviews and audits conducted by the Government in
the ordinary course of business not involving allegations of fraud, malfeasance,
misappropriation, criminal activity or similar wrongdoing shall not be deemed to
be adverse Government action(s) or proceeding(s).
 
ARTICLE 5
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
or make any advances to the Borrowers pursuant to this Agreement, each Borrower
jointly and severally represents, warrants, covenants and agrees as follows:
 
5.1 Existence and Qualification.  Each Borrower is a corporation or limited
liability company duly organized, validly existing and in good standing (to the
extent applicable) under the laws of its jurisdiction of incorporation or
organization referenced in the preamble of this Agreement, with all corporate or
limited liability company power and authority and all necessary licenses and
permits to own, operate and lease its properties and carry on its business as
now being conducted, and as may in the future be conducted.  Each Borrower has
only one jurisdiction of incorporation or organization (as the case may
be).  Except as set forth in Schedule 5.1, each Borrower is duly qualified and
authorized to do business and is in good standing in each jurisdiction in which
the nature of its activities or the character of its properties makes
qualification necessary.
 
5.2 Authority; Noncontravention.  Except as set forth in Schedule 5.2, the
execution, delivery and performance of the obligations of each Borrower set
forth in this Agreement, the Notes, the other Loan Documents, and the Wheeler
Purchase Agreement (a) have been duly authorized by all necessary corporate,
limited liability company, stockholder or member action (as applicable); (b) do
not require the consent of any Government; (c) will not violate or result in
(and with notice or the lapse of time will not violate or result in) the breach
of any provision of any Borrower’s Articles/Certificate of Incorporation,
Articles/Certificate of Organization, By-laws, Operating Agreement, Material
Contracts existing as of the Restatement Date, or any order or regulation of any
Government or arbitration board or tribunal; and (d) except as permitted by the
terms and conditions of this Agreement, will not result in the creation of a
lien, charge or encumbrance of any nature upon any of the properties or assets
of any Borrower.  When the Loan Documents are executed and delivered, they will
constitute legal, valid and binding obligations of each Borrower, enforceable
against each Borrower in accordance with their respective terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting the rights and remedies of creditors and secured parties,
and general principles of equity regardless of whether applied in a proceeding
in equity or at law.
 
5.3 Financial Position.  The financial statements listed on Schedule 5.3, copies
of which have been delivered to the Lenders (a) present fairly the financial
condition of the Borrowers as of the date(s) thereof and the results of the
Borrowers’ operations for the periods indicated therein, (b) were prepared in
accordance with GAAP, (c) with respect to all historical data, are true and
accurate in all material respects, (d) with respect to all projections, are
reasonable, and (e) are not misleading in any material respect.  Except as set
forth on Schedule 5.3, all material liabilities, fixed or contingent (including,
without limitation, those fixed or contingent liabilities of Two Million Five
Hundred Thousand and No/100 Dollars ($2,500,000.00) or more), are fully shown or
provided for on the referenced financial statements or the notes thereto as of
the date(s) thereof.  There has been no material adverse change in the business,
property or condition (financial or otherwise) of the Borrowers, taken as a
whole, since the date of the most recent balance sheet listed on Schedule
5.3.  All filings by the Primary Operating Company required by the SEC or the
SEC Act have been filed as and when required (except to the extent appropriate
extensions have been obtained and remain in effect), and no Borrower has
received written notice of any violation of the SEC Act or any other law, rule
or regulation of the SEC that has not been disclosed to the Administrative Agent
in writing.
 
 
31

--------------------------------------------------------------------------------

 
5.4 Payment of Taxes.  Each Borrower has filed all tax returns and reports
required to be filed by it with the United States Government or with any state
or local governments, and has paid in full or made adequate provision on its
books as required under GAAP for the payment of all taxes, interest, penalties,
assessments or deficiencies shown to be due or claimed to be due on or in
respect of such tax returns and reports, except to the extent that the validity
or amount thereof is being contested in good faith by appropriate proceedings
and the non-payment thereof pending such contest will not result in any lien
other than Permitted Liens or otherwise jeopardize the Administrative Agent’s or
the Lenders’ interests in any Collateral, and adequate reserves therefor have
been established as required under GAAP.
 
5.5 Accuracy of Submitted Information; Omissions.  As of the date furnished, all
documents, certificates, information, materials and financial statements
furnished or to be furnished to any Lender or the Administrative Agent pursuant
to this Agreement or otherwise in connection with the Loan (a) are true and
correct in all material respects; (b) do not contain any untrue statement of a
material fact; and (c) do not omit any material fact necessary to make the
statements contained therein or herein not misleading.  No Borrower is aware of
any fact that has not been disclosed to the Administrative Agent in writing
which would reasonably be expected to have a Material Adverse Effect.
 
5.6 Government Contracts/Government Subcontracts.  Except for the matters set
forth on Schedule 5.6(a), since June 30, 2006, no notice of suspension,
debarment, unremedied cure notice, show cause notice or notice of termination
for default has been issued by the Government to any Borrower, and no Borrower
is a party to any pending, or to any Borrower’s knowledge threatened,
suspension, debarment, termination for default or show cause requirement by the
Government or other material adverse Government action or proceeding in
connection with any Government Contract; except that for purposes hereof, normal
and customary reviews and audits conducted by the Government in the ordinary
course of business shall not be deemed adverse Government action(s) or
proceeding(s).  All Government Contracts existing as of the Restatement Date and
having (a) a remaining contract value of One Million and No/100 Dollars
($1,000,000.00) or more, and (b) a remaining term of twelve (12) months or
longer are listed on Schedule 5.6(b).
 
5.7 No Defaults or Liabilities.  No Borrower is in default of any obligation,
covenant or condition contained in any Material Contract that would reasonably
be expected to have a Material Adverse Effect.  Additionally, except for the
matters disclosed on Schedule 5.9, there is no litigation, legal or
administrative proceeding or investigation pending against any Borrower, and, to
the knowledge of any Borrower, no litigation, legal or administrative proceeding
or investigation has been threatened against any Borrower, that has not been
disclosed on Schedule 5.9 and which involves amounts in excess of One Million
and No/100 Dollars ($1,000,000.00) or which could prejudice, in any material
respect, the Administrative Agent’s or any Lender’s rights or remedies under any
Loan Document, or the priority, perfection or enforceability of the
Administrative Agent’s security interest in or lien on any Collateral.
 
5.8 No Violations of Law.  No Borrower is in violation of any Applicable Laws in
any material respect; no Borrower has failed to obtain any license, permit,
franchise or other Government authorization necessary to the ownership of its
properties or to the conduct of its business, and each Borrower has conducted
its business and operations in compliance with all Applicable Laws, except for
such non-compliance which, considered in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
 
5.9 Litigation and Proceedings.  Except for the matters set forth on Schedule
5.9, as of the Restatement Date, no action, suit or proceeding against or
affecting any Borrower is presently pending, or to the knowledge of any
Borrower, threatened, in any court, before any Government, or before any
arbitration board or tribunal, that involves the possibility of any judgment or
liability not fully covered by insurance, which, if determined adversely to the
interests of any Borrower, would reasonably be expected to have a Material
Adverse Effect.  No Borrower is in default with respect to any order, writ,
injunction or decree of any court, Government or arbitration board or tribunal.
 
5.10 Security Interest in the Collateral.  Each Borrower is the sole legal and
beneficial owner of the Collateral owned or purported to be owned by it, free
and clear of all liens, claims and encumbrances of any nature, except for the
Permitted Liens and other liens expressly permitted by the terms and conditions
of this Agreement.  Except as expressly set forth in this Agreement, the
security interests and liens granted by the Borrowers to the Administrative
Agent pursuant to this Agreement constitute valid and enforceable security
interests in and liens on each item of the Collateral of the type or nature that
may be made subject to a security interest under the UCC, subject to no other
liens other than Permitted Liens.  Upon execution of this Agreement, and subject
to (a) the filing of UCC-1 financing statements containing a description of the
Collateral and naming the Borrowers as debtors in the appropriate jurisdictions
as determined by applicable law, or (b) the requirements of any applicable
foreign law(s) that dictate an alternative or additional method of perfecting
the security interest in the Collateral pursuant to this Agreement, the security
interests and liens granted by the Borrowers to the Administrative Agent, for
the benefit of the Lenders ratably, pursuant to this Agreement (i) constitute
perfected security interests in all Collateral of the type or nature in which a
security
 
 
32

--------------------------------------------------------------------------------

 
interest may be perfected by filing, recording or registering a financing
statement in the United States pursuant to the UCC, (ii) shall be superior to
and prior to any other lien on any of such Collateral (but excluding Collateral
consisting of capital stock, membership interests or ownership interests in any
Foreign Borrower), other than Permitted Liens, and no further recordings or
filings are or will be required in connection with the creation, perfection or
enforcement of such security interests and liens, other than the filing of
continuation statements in accordance with Applicable Law, and (iii) in the case
of Collateral consisting of capital stock, membership interest(s) or ownership
interest(s) in any Borrower or Foreign Borrower, subject to (A) having control
thereof within the meaning of the UCC, and (B) satisfaction of any requirements
of Applicable Laws of a foreign jurisdiction that dictate an alternative or
additional method of perfection, shall be superior to and prior to any other
lien on any of such Collateral, other than Permitted Liens.
 
5.11 Principal Place of Business; Location of Books and Records.  As of the
Restatement Date, each Borrower maintains its principal place of business and
the office where it keeps its books and records with respect to Receivables at
the locations listed on Schedule 2.  Schedule 5.11 sets forth all primary
business locations of the Borrowers situated within the United States as of the
Restatement Date and where Borrower assets valued, individually or in the
aggregate, in excess of One Million and No/100 Dollars ($1,000,000.00) are
located as of the Restatement Date.
 
5.12 Fiscal Year.  Each Borrower’s Fiscal Year ends on December 31st.
 
5.13 Pension Plans.
 
(a) Except for the matters set forth on Schedule 5.13(a), the present value of
all benefits vested under all “employee pension benefit plans”, as such term is
defined in Section 3(2) of the Employee Retirement Income Security Act of 1974
(“ERISA”), from time to time maintained by the Borrowers or any ERISA Affiliate
(individually, a “Pension Plan” and collectively, the “Pension Plans”) did not,
as of December 31, 2010, exceed the value of the assets of the Pension Plans
allocable to such vested benefits;
 
(b) Except for the matters set forth on Schedule 5.13(b), no Pension Plan, trust
created thereunder or other person dealing with any Pension Plan has engaged in
a non-exempt transaction proscribed by ERISA Section 406 or a non-exempt
“prohibited transaction,” as such term is defined in Code Section 4975;
 
(c) Except for the matters set forth on Schedule 5.13(c), no Pension Plan or
trust created thereunder has been terminated within the last three (3) years,
and there have been no “reportable events” (as such term is defined in ERISA
Section 4043 and the ERISA regulations) with respect to any pension plan or
trust created thereunder after June 30, 1974; and
 
(d) No Pension Plan or trust created thereunder has incurred any “accumulated
funding deficiency” (as such term is defined in ERISA Section 302 or Code
Section 412) as of the end of any plan year, whether or not waived, since the
effective date of ERISA.
 
(e) None of the Borrowers, or any of their ERISA Affiliates (i) makes, or is
obligated to make, contributions to a multiemployer plan (as defined in ERISA
Section 3(37)) or has ever contributed, or been obligated to contribute, to such
a plan in the past; (ii) maintains or has ever maintained (A) any plan that has
been subject to Title IV of ERISA, or (B) a defined benefit plan (as defined in
ERISA Section 3(35)); or (iii) has any liability or would reasonably be expected
to have any liability with respect to any plan identified in the immediately
preceding clause (ii) above.
 
 
33

--------------------------------------------------------------------------------

 
5.14 O.S.H.A., ADA and Environmental Compliance.
 
(a) Each Borrower has duly complied in all material respects with, and its
facilities, business assets, property, leaseholds and equipment are in
compliance in all material respects with, the Federal Occupational Safety and
Health Act (“O.S.H.A.”), the Americans with Disabilities Act (“ADA”), the
Environmental Protection Act, RCRA and all other environmental laws that
non-compliance with would reasonably be expected to have a Material Adverse
Effect; and there have been no citations, notices, notifications or orders of
any such non-compliance issued to any Borrower or relating to its business,
assets, property, leaseholds or equipment under any such laws;
 
(b) each Borrower has been issued all required federal, state and local
licenses, certificates and permits required in the operation of its facilities,
businesses, assets, property, leaseholds and equipment, unless the failure to
obtain any such license, certificate or permit would not reasonably be expected
to have a Material Adverse Effect; and
 
(c) (i) there are no visible signs of releases, spills, discharges, leaks or
disposals (collectively referred to herein as “Releases”) of Hazardous
Substances at, upon, under or within any real property owned, or to the actual
knowledge of any Borrower any premises leased, by any Borrower; (ii) there are
no underground storage tanks or polychlorinated biphenyls on any real property
owned, or to the actual knowledge of any Borrower any premises leased, by any
Borrower; (iii) no real property owned, or to the actual knowledge of any
Borrower premises leased, by any Borrower has ever been used by any Borrower
(and to the best of each Borrower’s knowledge, any other person) as a treatment,
storage or disposal facility for Hazardous Waste; and (iv) to the best of each
Borrower’s knowledge, no Hazardous Substances are present on any real property
owned, or to the actual knowledge of any Borrower any premises leased, by any
Borrower, except for such quantities of Hazardous Substances as are handled in
all material respects in accordance with all applicable manufacturer’s
instructions and Government regulations, and as are necessary or appropriate for
the operation of the business of the Borrowers.
 
5.15 Intellectual Property.  All patents, patent applications, trademarks,
trademark applications, copyrights, copyright applications, trade names, trade
secrets and licenses necessary for the conduct of the business of each Borrower
are (a) owned or utilized by such Borrower, and (b) valid and, except with
respect to licenses, trade secrets and certain copyrights, have been duly
registered or filed with all appropriate Government.  Schedule 5.15(a) sets
forth all patents, patent applications, trademarks, trademark applications,
copyrights, copyright applications, trade names, trade secrets and licenses
necessary for the conduct of the business of each Borrower as of the Restatement
Date, and except as disclosed in Schedule 5.15(a), there is no objection or
pending challenge to the validity of any such patent, trademark, copyright,
trade name, trade secret or license; no Borrower is aware of any grounds for any
such challenge or objection thereto.  Except as disclosed in Schedule 5.15(b),
as of the Restatement Date, no Borrower pays any royalty to any Person in
connection with any patent, trademark, copyright, trade name, trade secret or
license; and each Borrower has the right to bring legal action for the
infringement of any such patent, trademark, copyright, trade name, trade secret
or license.
 
5.16 Existing or Pending Defaults; Material Contracts.  No Borrower is aware of
any pending or threatened litigation, or any other legal or administrative
proceeding or investigation pending or threatened, against any Borrower arising
from or related to any Material Contract.
 
5.17 Leases and Real Property.  Except as disclosed on Schedule 5.17, no
Borrower owns any real property other than fixtures that may relate to various
leaseholds.  All leases and other agreements under which any Borrower occupies
real property are in full force and effect and constitute legal, valid and
binding obligations of, and are legally enforceable against, the Borrower party
thereto and, to the Borrowers’ best knowledge, are the binding obligations of
and legally enforceable against, the other parties thereto.  To the Borrowers’
best knowledge, all necessary Government approvals, if any, have been obtained
for each such lease or agreement, and there have been no threatened
cancellations thereof or outstanding disputes with respect thereto.
 
 
34

--------------------------------------------------------------------------------

 
5.18 Labor Relations.  There are no strikes, work stoppages, material grievance
proceedings, union organization efforts or other controversies pending, or to
any Borrower’s knowledge, threatened or reasonably anticipated, between any
Borrower and (a) any current or former employee of any Borrower or (b) any union
or other collective bargaining unit representing any such employee.  Each
Borrower has complied and is in compliance with all Applicable Laws relating to
employment or the workplace, including provisions relating to wages, hours,
collective bargaining, safety and health, work authorization, equal employment
opportunity, immigration, withholding, unemployment compensation, employee
privacy and right to know, except for such non-compliance which would not
reasonably be expected to have a Material Adverse Effect.  Except as set forth
on Schedule 5.18, as of the Restatement Date, there are no collective bargaining
agreements, employment agreements between any Borrower and any of its employees,
or professional service agreements not terminable at will relating to the
businesses or assets of any Borrower.  Except for liabilities and obligations to
the Lenders and the Administrative Agent pursuant to this Agreement, the
consummation of the transactions contemplated hereby will not cause any Borrower
to incur or suffer any liability relating to, or obligation to pay, severance,
termination or other similar payments to any Person.
 
5.19 Assignment of Contracts  No existing Government Contract, Government
Subcontract or other Material Contract (and no present or future interest of any
Borrower, in whole or in part, in, to or under any such Government Contract,
Government Subcontract or other Material Contract) is currently assigned,
pledged, hypothecated or otherwise transferred to any Person (other than in
favor of the Administrative Agent for the benefit of the Lenders ratably).
 
5.20 Contribution Agreement.  The Contribution Agreement is in full force and
effect, has not been modified, altered or amended in any respect whatsoever
(other than to add a new Borrower party thereto from time to time and in
connection with this Agreement), and no Borrower is in default thereunder.
 
5.21 Registered Names.  The corporate or company name of each Borrower set forth
in this Agreement and the other Loan Documents (including all of the UCC-1
financing statements) is accurate in all respects, and such corporate or company
name is identical to the corporate or company name of record with such
Borrower’s jurisdiction of incorporation or organization (as applicable).
 
5.22 Ownership of the Borrowers.  All of the issued and outstanding capital
stock or other ownership interests of each Borrower, other than the Primary
Operating Company, is owned by the Primary Operating Company, free and clear of
any and all liens, claims and encumbrances of any type or nature (other than the
security interests granted to the Administrative Agent, for the benefit of the
Lenders ratably, pursuant to this Agreement).
 
5.23 Solvency.  Both prior to and after giving effect to the transactions
contemplated by the terms and conditions of this Agreement and the Wheeler
Acquisition, (a) each Borrower owned and owns property (including the Borrower’s
rights under the Contribution Agreement) whose fair saleable value is greater
than the amount required to pay all of such Borrower’s Indebtedness, (b) each
Borrower was and is able to pay all of its Indebtedness as such Indebtedness
matures, and (c) each Borrower had and has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage.
 
5.24 Foreign Assets Control Regulations, Etc. No Borrower is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States of America (50 U.S.C. App. §§1 et seq.), as
amended.  No Borrower is in violation of (a) the Trading with the Enemy Act, as
amended, (b) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act.  None of
the Borrowers (a) is a Blocked Person or (b) engages in any dealings or
transactions or is otherwise associated, with any such Blocked Person.
 
5.25 Federal Reserve Regulations. No director, executive officer or principal
shareholder of any Borrower is a director, executive officer or principal
shareholder of any Lender.  For the purposes hereof the terms “director”
“executive officer” and “principal shareholder” (when used with reference to any
Lender), have the respective meanings assigned thereto in regulations issued by
the Board.
 
 
35

--------------------------------------------------------------------------------

 
5.26 Commercial Tort Claims.  No Borrower is a party to any Commercial Tort
Claims, except as shown on Schedule 5.26.
 
5.27 Letter of Credit Rights.  No Borrower has any Letter of Credit Rights,
except as shown on Schedule 5.27.
 
5.28 Investment Company Act.  No Borrower is an investment company within the
meaning of the Investment Company Act of 1940, as amended, nor is it, directly
or indirectly, controlled by or acting on behalf of any Person that is an
investment company within the meaning of said Act.
 
5.29 Accounts.  With respect to all Accounts and to the best of the Borrowers’
knowledge (a) they are genuine, and in all respects what they purport to be, and
are not evidenced by a judgment, an Instrument, or Chattel Paper (unless such
judgment has been assigned and such Instrument or Chattel Paper has been
endorsed and delivered to the Administrative Agent for the benefit of itself and
the Lenders); (b) they represent bona fide transactions completed in accordance
with the invoices, purchase orders and other contracts relating thereto, and the
underlying transaction therefor is in accordance with all Applicable Laws; (c)
the amounts shown on the respective Borrower’s books and records, with respect
thereto are actually and absolutely owing to that Borrower and are not
contingent or subject to reduction for any reason other than regular discounts,
credits or adjustments allowed by that Borrower in the ordinary course of its
business; (d) no payments have been or shall be made thereon except payments
turned over to the Administrative Agent by the Borrowers to reduce the
Obligations; (e) all Account Debtors thereon have the capacity to contract; and
(f) the goods sold, leased or transferred or the services furnished giving rise
thereto are not subject to any liens except the security interest granted to the
Administrative Agent and the Lenders by this Agreement and Permitted Liens.
 
5.30 Survival of Representations and Warranties.  All representations and
warranties made herein shall survive the making of the Loan, and shall be deemed
remade and redated as of the date of each request for an advance or readvance of
any Loan proceeds, unless the Borrower is unable to remake or redate any such
representation or warranty, discloses the same to the Lenders in writing, and
such inability does not constitute or give rise to an Event of Default.
 
5.31 Wheeler Acquisition.  The Wheeler Acquisition has been consummated pursuant
to the Wheeler Purchase Agreement.
 
ARTICLE 6
 
AFFIRMATIVE COVENANTS OF THE BORROWERS
 
So long as any Obligation remains outstanding or this Agreement remains in
effect, each Borrower jointly and severally covenants and agrees with the
Administrative Agent and the Lenders that:
 
6.1 Payment of Loan Obligations.  Each Borrower will duly and punctually pay all
sums to be paid to the Lenders, Affiliates of the Lenders, the Lead Arranger and
the Administrative Agent in accordance with the Loan Documents, and will comply
with, perform and observe all of the terms and conditions thereof.
 
6.2 Payment of Taxes.  Each Borrower will promptly pay and discharge when due
all federal, state and other Government taxes, assessments, fees and charges
imposed upon it, or upon any of its properties or assets, except to the extent
that the validity or amount thereof is being contested in good faith by
appropriate proceedings and the non-payment thereof pending such contest will
not result in any lien other than Permitted Liens or otherwise jeopardize the
Administrative Agent’s or the Lenders’ interests in any Collateral, and adequate
reserves therefor have been established as required under GAAP.
 
6.3 Delivery of Financial and Other Statements.  The Borrowers shall deliver to
the Administrative Agent and the Lenders (as applicable) financial and other
statements, each of which shall, unless otherwise expressly set forth below to
the contrary, be prepared in accordance with GAAP consistently applied, as
follows:
 
 
36

--------------------------------------------------------------------------------

 
(a) (i) on or before the one hundred twentieth (120th) day following the close
of each Fiscal Year, the Borrowers will submit to the Administrative Agent and
the Lenders annual audited and unqualified consolidated financial statements,
which shall include income statements, balance sheets and cash flow statements,
and be accompanied by consolidating schedules and certified by an independent
certified public accountant acceptable to the Administrative Agent, and (ii) on
or before the thirtieth (30th) day following their issuance, the Borrowers will
submit to the Administrative Agent all management letters (if issued, including
any management letter stamped “draft” or stamped with similar language) issued
as part of, related to, or in conjunction with, the preparation of any financial
statements of the Borrowers;
 
(b) on or before the thirtieth (30th) day following the close of each Fiscal
Year, the Borrowers will submit to the Administrative Agent and the Lenders
annual consolidated and consolidating projections for the Borrowers for the next
Fiscal Year in form and substance reasonably satisfactory to the Administrative
Agent and certified by the Chief Financial Officer or another duly authorized
executive officer of the Primary Operating Company, on behalf of the Borrowers;
 
(c) on or before the forty-fifth (45th) day following the close of each Fiscal
Quarter, the Borrowers will submit to the Administrative Agent and the Lenders
(i) an unaudited consolidated and consolidating balance sheet and income
statement, reporting the Borrowers’ current financial position and the results
of their operations for the Fiscal Quarter then ended and year-to-date, (ii)
internally prepared statements of cash flow and system generated contract/status
backlog reports, (iii) a Quarterly Covenant Compliance/Non-Default Certificate
in the form of Exhibit 5, (iv) a quarterly outstanding bid and performance bond
report, together with a job status report with respect to each open and
outstanding project of the Borrowers covered by a performance bond (including
with respect to each bond, the principal name, the bond number, the government
agency, a brief description of the work being performed thereunder, the bond
amount, the effective and expiration dates thereof, and with respect to such
bonded work, the period of performance (completion) and all revenues and costs
to date), and accompanied by a schedule of any and all performance bonds
comprising the Backstopped Bonded Amount, as well as those performance bonds
constituting Pending Release Bonds, and (v) a written report listing all office
locations of the Borrowers and denoting each office location where the Borrowers
maintain their books and records, each of which shall be in form and substance
satisfactory to the Administrative Agent in all respects and certified by the
Chief Financial Officer or another duly authorized executive officer of the
Primary Operating Company, on behalf of the Borrowers;
 
(d) on or before the thirtieth (30th) day following the close of each Fiscal
Quarter, the Borrowers will submit to the Administrative Agent and the Lenders
detailed current aged billed Receivable reports, and aged accounts payable
report;
 
(e) within sixty (60) days of the Restatement Date, the Borrowers will submit to
the Administrative Agent and the Lenders a consolidated balance sheet of the
Borrowers dated as of the Restatement Date, prepared by an independent certified
accountant reasonably acceptable to the Administrative Agent, which shall be in
form reasonably satisfactory to the Administrative Agent, and be certified by
the Chief Financial Officer or another duly authorized executive officer of the
Primary Operating Company, on behalf of the Borrowers;
 
(f) within ten (10) days of issuance, distribution or filing, as applicable, the
Borrowers will submit to the Administrative Agent and the Lenders copies of all
public filings, disclosure statements or registration statements that any
Borrower issues to, distributes to or files with the SEC or any state agency or
department regulating securities (or any other Person, pursuant to the rules or
regulations of the SEC or any state agency or department regulating securities);
 
(g) not less than thirty (30) days prior to any change of or addition to any of
the locations within the United States where any Collateral (other than
Receivables) valued, individually or in the aggregate, in excess of One Million
and No/100 Dollars ($1,000,000.00) is or will be located, or any change of or
addition to the location(s) of the books and records used to generate any
Receivables, the Borrowers will submit to the Administrative Agent a written
notice specifying the new address or location of such Collateral or books and
records (as the case may be), and if required pursuant to Section 6.17, the
written notice from the Borrowers shall be accompanied by the landlord lien
waiver required thereunder, executed by the landlord for such new location;
 
 
37

--------------------------------------------------------------------------------

 
(h) within thirty (30) days of the occurrence of any transaction by a Borrower
involving the purchase, sale, lease, or other acquisition or loss or casualty to
or disposition of an interest in fixed or capital assets which exceeds Five
Hundred Thousand and No/100 Dollars ($500,000.00), the Borrowers will submit to
the Administrative Agent a written notice describing in detail the purchase,
sale, lease, or other acquisition or loss or casualty to or disposition of such
interest in fixed or capital assets;
 
(i) promptly upon the request of the Administrative Agent, the Borrowers will
provide to the Administrative Agent such other information and reports relating
to each Borrower’s business, operations, properties or prospects as the
Administrative Agent may from time to time reasonably request (including all
documentation and other information required by bank regulatory authorities from
time to time applicable to “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act); and
 
(j) from time to time but no less than quarterly at all times while any
Obligation remains outstanding or this Agreement remains in effect, the
Borrowers will submit to the Administrative Agent an updated Schedule 5.6(b) to
list the contract numbers, the contracting parties’ names and addresses, the
contract dates, the contracting officer’s and disbursing officer’s names and
addressed, and a brief description of the scope of work for all Government
Contracts of the Borrowers that (i) constitute Material Contracts, and (ii) have
a remaining term of twelve (12) months or longer.


The Borrower certifications required under this Section 6.3 shall (a) with
respect to historical data, be true and accurate in all material respects, and
(b) with respect to projections, be reasonable.
 
6.4 Maintenance of Records; Review by the Administrative Agent.  Each Borrower
will maintain at all times proper books of record and account in accordance with
GAAP, consistently applied, and, subject to any applicable confidentiality and
secrecy requirements imposed by any Government agency, will permit the
Administrative Agent’s officers or any of the Administrative Agent’s authorized
representatives or accountants to visit and inspect each Borrower’s offices and
properties, examine its books of account and other records, and discuss its
affairs, finances and accounts with the officers of any Borrower, all at such
reasonable times during normal business hours, and as often as the
Administrative Agent may reasonably request.
 
6.5 Maintenance of Insurance Coverage. Each Borrower will maintain in effect
fire and extended coverage insurance, public liability insurance, worker’s
compensation insurance and insurance on the Collateral and each of its
properties, with responsible insurance companies, in such amounts and against
such risks as are customary for similar businesses, required by and Government,
if any, having jurisdiction over all or part of its operations, or otherwise
reasonably required by the Administrative Agent, and will furnish to the
Administrative Agent certificates evidencing such continuing insurance.  The
Administrative Agent, for the benefit of the Lenders ratably, shall be named as
the loss payee on all hazard and casualty insurance policies and as an
additional insured on all liability insurance policies.  All insurance policies
shall also provide (a) that the insurer shall endeavor to provide not less than
thirty (30) days written notice to the Administrative Agent prior to expiration,
cancellation or material change in any coverage or otherwise, except where the
expiration or cancellation of a policy results from non-payment of premium(s) or
non-renewal of the policy (in which case the policy shall provide for not less
than ten (10) days prior written notice); and (b) for waiver of subrogation.
 
6.6 Maintenance of Property/Collateral; Performance of Contracts.  Each Borrower
will at all times maintain the Collateral and its tangible property, both real
and personal, in good order and repair (subject to ordinary wear and tear), and
will permit the Administrative Agent’s officers or authorized representatives to
visit and inspect the Collateral and each Borrower’s tangible property at such
reasonable times during normal business hours, as and when the Administrative
Agent deems necessary or appropriate.  Each Borrower shall perform all
obligations under all Material Contracts to which it is a party, including all
exhibits and other attachments to such contracts, all modifications thereto and
all documents and instruments delivered pursuant thereto, and will comply with
all laws, rules and regulations governing the execution, delivery and
performance thereof, except for such non-compliance that would not reasonably be
expected to have a Material Adverse Effect.
 
6.7 Maintenance of Existence. Each Borrower will maintain its corporate or
company existence (as applicable) in its state of incorporation or organization
as of the Restatement Date, and will provide the Administrative Agent with
evidence of the same from time to time upon the Administrative Agent’s
request.  Each Borrower will maintain its corporate or company registration or
qualification in each other jurisdiction where it is required to register or
qualify to do business if the failure to do so in such other jurisdiction would
reasonably be expected to have a Material Adverse Effect, and will provide the
Administrative Agent with evidence of the same from time to time upon the
Administrative Agent’s request.
 
 
38

--------------------------------------------------------------------------------

 
6.8 Maintenance of Certain Deposit Accounts with the Administrative
Agent.  Except for the Transitional Deposit Accounts, the Wheeler Administrative
Accounts and any Permitted Foreign Bank Accounts, each Borrower will at all
times maintain its primary operating accounts, including all depository accounts
(time and demand), disbursement accounts and collection accounts, and all of its
other bank accounts, with the Administrative Agent.  Each Borrower and each
Lender maintaining a bank account of any Borrower expressly acknowledges and
agrees that (a) the Administrative Agent, for the benefit of the Lenders
ratably, has been granted a first priority security interest in and to such bank
account pursuant to this Agreement, (b) the Lender’s possession of such bank
account constitutes “control” for purposes of perfecting the Administrative
Agent’s security interest in and to such bank account under the UCC or
otherwise, (c) such Lender’s rights and remedies with respect to such bank
account (other than rights and remedies necessary to recoup normal and customary
account fees and charges imposed from time to time for maintaining and
administering such bank account) shall be, and at all times remain, subject and
subordinate to the rights and remedies of the Administrative Agent granted
pursuant to this Agreement or available pursuant to Applicable Laws, and (d)
except for such deposit accounts maintained exclusively for health care and
dependent care employee benefits, at no time shall funds in any such bank
account exceed Fifty Thousand and No/100 Dollars ($50,000.00) in the aggregate,
nor serve as anything other than a transitional account until funds can be
transferred to the bank accounts maintained by the Administrative Agent.
 
6.9 Maintenance of Management.  The Borrowers will notify the Administrative
Agent in writing of the change of any executive officer or director of the
Primary Operating Company within thirty (30) days of the date of any such
change.
 
6.10 Disclosure of Defaults, Etc.
 
(a) Promptly upon the occurrence thereof, each Borrower will provide the
Administrative Agent and the Lenders with written notice of any Event of
Default, or any act, event, condition or occurrence that upon the giving of any
required notice or the lapse of time, or both, would constitute an Event of
Default.  In addition, each Borrower will promptly advise the Administrative
Agent and the Lenders in writing of any condition, act, event or occurrence
which comes to such Borrower’s attention that would reasonably be expected to
prejudice the Administrative Agent’s or any Lender’s rights in connection with
any Material Contract, any Collateral, this Agreement, any Note, any other Loan
Document or the Wheeler Purchase Agreement, including the details of any pending
or threatened suspension, debarment or other Government action or proceeding,
any pending or threatened litigation, and any other legal or administrative
proceeding or investigation pending or threatened against any Borrower,
including the entry of any judgment in excess of Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.00) or lien (other than a Permitted Lien) against any
Borrower, its assets or property.  Additionally, the Borrowers agree to provide
written notice to the Administrative Agent and the Lenders within five (5)
Business Days of the date on which any obligation of a Borrower for the payment
of borrowed money in excess of Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00), whether now existing or hereafter created, incurred or arising,
becomes or is declared to be due and payable prior to the expressed maturity
thereof.
 
(b) If, at any time after the Restatement Date, any Borrower shall receive any
letter, notice, subpoena, court order, pleading or other document issued, given
or delivered by the Government, any Prime Contractor or by any Person acting for
or on behalf of the Government or such Prime Contractor with respect to, or in
any manner related to any alleged default, fraud, dishonesty, malfeasance or
other willful misconduct of a Borrower, such Borrower shall deliver a true,
correct and complete copy of such letter, notice, subpoena, court order,
pleading or document to the Administrative Agent and each Lender within five (5)
Business Days of such Borrower’s receipt thereof.  Furthermore, if any Borrower
shall issue, give or deliver to the Government, any Prime Contractor or any
Person acting for or on behalf of the Government or such Prime Contractor, any
letter, notice, subpoena, court order, pleading or other document with respect
to, or in any manner related to, or otherwise in response to any alleged
default,
 
 
39

--------------------------------------------------------------------------------

 
fraud, dishonesty, malfeasance or other willful misconduct of a Borrower, such
Borrower shall deliver a true, correct and complete copy of such letter, notice,
subpoena, court order, pleading or other document to the Administrative Agent
and each Lender and concurrent with the Borrower’s issuance or delivery thereof
to the Government, such Prime Contractor or any Person acting for or on behalf
of the Government or such Prime Contractor.  If any letter, notice, subpoena,
court order, pleading or other document required to be delivered to the
Administrative Agent and each Lender pursuant to this Section 6.10 contains any
information deemed “classified” by the Government or the dissemination of any
such information to the Administrative Agent and each Lender would result in the
Borrowers violating any Applicable Laws or Government Contract, then the
Borrowers shall deliver to the Administrative Agent and each Lender a summary of
such letter, notice, subpoena, court order, pleading or other document
containing a summary thereof, but including as much (but no more than) detail as
can be included therein without violating such Applicable Laws or Government
Contract.
 
6.11 Security Perfection; Assignment of Claims Act; Payment of Costs.  The
Borrowers will execute and deliver and pay the costs of recording and filing
financing statements, continuation statements, termination statements,
assignments and other documents, as the Administrative Agent may from time to
time deem necessary or appropriate for the perfection of any liens granted to
the Administrative Agent or Lenders pursuant hereto or any other Loan
Document.  On or before the date which is ninety (90) days from the date of any
Government Contract hereafter entered into, extended or renewed by one or more
Borrowers, such Borrower(s) shall execute all documents necessary or appropriate
to comply with the Assignment of Claims Act of 1940, as amended, 31 U.S.C.
Section 3727 and 41 U.S.C. Section 15 (the “Government Contract Assignments”) in
connection with each such Government Contract; however, (a) no Borrower’s
failure to execute and deliver any Government Contract Assignment shall
constitute a default, breach or violation of the Borrowers’ obligation(s) set
forth in this Section 6.11, unless the Administrative Agent shall have made
written demand upon the Borrowers to fully and faithfully comply with its
obligation(s) with respect to Government Contract Assignments set forth in this
Section 6.11 above; and (b) no Government Contract Assignment shall be required
for any Government Contract that (i) does not constitute a Material Contract
(unless such demand shall be made after the occurrence and during the
continuation of an Event of Default, in which case Government Contract
Assignments can be required by the Administrative Agent for any Government
Contract), or (ii) has a remaining term of less than twelve (12) months (with no
option to extend).  The Borrowers acknowledge that the Administrative Agent and
the Lenders will be irreparably harmed if any Borrower fails or refuses to
execute and deliver any Government Contract Assignment after the Administrative
Agent’s demand therefor, as and when required pursuant to this Section 6.11, and
that the Administrative Agent and the Lenders have no adequate remedy at
law.  In such event, the Borrowers agree that the Administrative Agent shall be
entitled, in addition to all other rights and remedies available to the
Administrative Agent or the Lenders, to injunctive or other equitable relief to
compel the Borrowers’ full compliance with the requirements of this Section
6.11.  All costs and expenses (including reasonable attorneys’ fees and
expenses) incurred in connection with the preparation, execution, delivery and
administration of Government Contract Assignments shall be borne solely by the
Borrowers.  Additionally, the Borrowers will pay any and all costs incurred in
connection with the transactions contemplated hereby, as well as any and all
taxes (other than the Lenders’ income and franchise taxes), that may be payable
as a result of the execution of this Agreement or any agreement supplemental
hereto, or as a result of the execution and/or delivery of any Note or other
Loan Document.
 
6.12 Defense of Title to Collateral.  The Borrowers will at all times defend the
Lenders’, the Administrative Agent’s and Borrowers’ rights in the Collateral,
subject to the Permitted Liens, against all Persons and all claims and demands
whatsoever, and will, upon request of the Administrative Agent (a) furnish such
further assurances of title as may be required by the Administrative Agent, and
(b) do any other acts necessary to effectuate the purposes and provisions of
this Agreement, or as required by Applicable Laws or otherwise to perfect,
preserve, maintain or continue the interests of the Administrative Agent or
Lenders in any Collateral.
 
6.13 Compliance with Law.  Each Borrower will conduct its businesses and
operations in compliance with (a) all Applicable Laws and requirements of all
federal, state and local regulatory authorities having jurisdiction, (b) the
provisions of its charter documents and other corporate governance documents,
(c) all agreements and instruments by which it or any of its properties may be
bound, and (d) all applicable decrees, orders and judgments; whenever the
noncompliance with or the non-observance of which would reasonably be expected
to have a Material Adverse Effect.
 
 
40

--------------------------------------------------------------------------------

 
6.14 Other Collateral Covenants.
 
(a) The Borrowers will, at their own expense, make, execute, endorse,
acknowledge, file and/or deliver to the Administrative Agent from time to time
such lists, descriptions and designations of Collateral, warehouse receipts,
receipts in the nature of warehouse receipts, bills of lading, documents of
title, vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
reports and other assurances or instruments, and take such further steps
relating to the Collateral and other property or rights covered by the interests
hereby granted which the Administrative Agent deems reasonably appropriate or
advisable to perfect, preserve or protect its and any Lender’s ownership or
security interests in any Collateral.
 
(b) The Borrowers shall promptly notify the Administrative Agent in writing if,
at any time, any issuer of uncertificated securities, securities intermediary or
commodities intermediary has issued or holds, or will issue or hold, any
financial assets or commodities to or for the benefit of any Borrower, and the
Borrowers shall obtain authenticated control letters from such issuer or
intermediary, in form and substance reasonably satisfactory to the
Administrative Agent, within ten (10) days of the Administrative Agent’s demand
therefor.
 
(c) If any Borrower is or becomes the beneficiary of a letter of credit, such
Borrower shall promptly, and in any event within three (3) Business Days after
becoming a beneficiary, notify the Administrative Agent thereof and, following
the Administrative Agent’s request, enter into a tri-party agreement with the
Administrative Agent and the issuer and/or confirmation bank with respect to all
Letter of Credit Rights in connection with such letter of credit, assigning such
Letter of Credit Rights to the Administrative Agent and directing all payments
thereunder to an account designated by the Administrative Agent, which tri-party
agreement shall be in form and substance reasonably satisfactory to the
Administrative Agent.
 
(d) The Borrowers shall promptly take all action necessary to grant the
Administrative Agent control of all electronic chattel paper in accordance with
the UCC and all "transferable records" as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.
 
(e) The Borrowers hereby irrevocably authorize the Administrative Agent at any
time and from time to time to file in any filing office in any Uniform
Commercial Code jurisdiction any initial financing statements and amendments
thereto that (i) describe Collateral (A) as all assets of the Borrowers or words
of similar effect (other than assets expressly excluded from the description of
Collateral herein), regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the Uniform Commercial Code in
such jurisdiction, or (B) as being of an equal or lesser scope or with greater
detail, and (ii) contain any other information required by part 5 of Article 9
of the UCC for the sufficiency or filing office acceptance of any financing
statement or amendment, including (A) whether any Borrower is an organization,
the type of organization and any organization identification number issued to
such Borrower, and (B) in the case of a financing statement filed as a fixture
filing or indicating Collateral as as-extracted collateral or timber to be cut,
a sufficient description of real property to which the Collateral relates.  The
Borrowers shall furnish any such information to the Administrative Agent
promptly upon request.  The Borrowers also ratify their authorization for the
Administrative Agent to have filed in any Uniform Commercial Code jurisdiction
any initial financing statements or amendments thereto or continuations thereof,
if filed prior to the Restatement Date.
 
(f) The Borrowers shall promptly, and in any event within three (3) Business
Days after the same is acquired by any Borrower, notify the Administrative Agent
of any Commercial Tort Claim acquired by a Borrower and unless otherwise
consented to by the Administrative Agent, such Borrower shall enter into a
supplement to this Agreement, granting to the Administrative Agent, for the
benefit of the Lenders ratably, a perfected security interest in such Commercial
Tort Claim.
 
(g) If any Borrower retains possession of any Chattel Paper or Instruments with
the Administrative Agent’s consent, such Chattel Paper and Instruments shall be
marked with the following legend: "This writing and the obligations evidenced or
secured hereby are subject to the security interest of Citizens Bank of
Pennsylvania, as Administrative Agent.”
 
 
41

--------------------------------------------------------------------------------

 
(h) No Borrower shall reincorporate or reorganize itself under the laws of any
jurisdiction other than the jurisdiction in which it is incorporated as of the
Restatement Date without the prior written consent of the Administrative Agent.
 
(i) Each Borrower acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement without the prior written consent of the Administrative Agent and
agrees that it will not do so without the prior written consent of the
Administrative Agent, subject to such Borrower’s rights under UCC
Section 9-509(d)(2).
 
(j) Each Borrower acknowledges that the Administrative Agent reserves the right
to require the Borrowers to execute and deliver to the Administrative Agent, in
form and substance reasonably acceptable to the Administrative Agent and within
thirty (30) days of the Administrative Agent’s request, such documents,
instruments and agreements (including, without limitation, a mortgage, deed of
trust, environmental assessment, title insurance, flood zone certificates, flood
insurance (if applicable), surveys and/or other similar and customary real
estate documentation) which the Administrative Agent may reasonably request to
confirm and/or perfect its security interest in and to all or any portion of the
real property that is being leased to the Borrowers pursuant to the Wheeler
Lease Agreement as of the Restatement Date if any Borrower shall purchase or
otherwise acquire fee simple (or similar) title to all or any portion of such
real property after the Restatement Date.
 
6.15 Financial Covenants of the Borrowers.  So long as any Obligation remains
outstanding or this Agreement remains in effect, the Borrowers will comply with
each of the financial covenants set forth below:
 
(a) Total Funded Debt to EBITDA Ratio.  The Borrowers will maintain at all
times, on a consolidated basis, a Total Funded Debt to EBITDA Ratio of not more
than the ratio set forth below for the corresponding period of
determination.  For purposes of the foregoing, the “Total Funded Debt to EBITDA
Ratio” shall mean, for each measurement period, the Total Funded Debt divided by
EBITDA.  The Total Funded Debt to EBITDA Ratio shall be measured on the last day
of each Fiscal Quarter throughout the term of the Loan.
 
Fiscal Quarter Ending
Maximum Ratio
June 30, 2011 and September 30, 2011
3.50 to 1.00
December 31, 2011, March 31, 2012, June 30, 2012 and September 30, 2012,
3.25 to 1.00
December 31, 2012 and March 31, 2013
2.75 to 1.00
June 30, 2013 and each Fiscal Quarter ending thereafter
2.50 to 1.00

 
(b) Fixed Charge Coverage Ratio.  The Borrowers will maintain at all times, on a
consolidated basis, for each Fiscal Quarter, a Fixed Charge Coverage Ratio of
not less than 1.20 to 1.00.  For purposes of the foregoing, “Fixed Charge
Coverage Ratio” shall mean, for each measurement period, the sum of the
Borrowers’ EBITDA, plus operating lease payments (including rent), minus cash
taxes, minus cash dividends, minus share repurchases, minus maintenance capital
expenditures, divided by Fixed Charges.  For purposes hereof, “Fixed Charges”
shall mean, for any period of determination thereof on a consolidated basis, the
sum of (i) scheduled or required principal payments on all Indebtedness for
borrowed money, plus (ii) all operating lease payments (including rent), plus
(iii) cash interest expense, plus (iv) any cash payments of Permitted
Earn-outs.  The Fixed Charge Coverage Ratio shall be measured on the last day of
each Fiscal Quarter throughout the term of the Loan.
 
(c) Asset Coverage Test.  The Borrowers will maintain at all times on a
consolidated basis for each Fiscal Quarter noted below an Asset Coverage of not
less than the following:
 
 
42

--------------------------------------------------------------------------------

 
Fiscal Quarter Ending
Minimum Ratio
June 30, 2012, September 30, 2012, and December 31, 2012
0.80 to 1.00
March 31, 2013, June 30, 2013, September 30, 2013, and December 31, 2013
0.90 to 1.00
March 31, 2014 and each Fiscal Quarter ending thereafter
1.00 to 1.00

 
For purposes hereof, the “Asset Coverage Ratio” shall mean, for each measurement
period, a ratio equal to the sum of (i) Gross Billed Accounts Receivable, plus
(ii) Inventory (up to a maximum of $25,000,000.00), minus (iii) the aggregate
amount of billed and unbilled Receivables relating to or arising from any and
all contract work for which a performance bond has been issued, divided by (iv)
Total Funded Debt (including the face amount of all issued and outstanding
Letters of Credit, but excluding the sum of  the aggregate amount of performance
bonds issued on behalf of the Borrowers, minus the Backstopped Bonded
Amount).  The Asset Coverage Ratio shall be measured on the last day of each
Fiscal Quarter throughout the term of the Loan, commencing with the Fiscal
Quarter ending June 30, 2012.
 
(d) Minimum Profitability.  The Borrowers shall not sustain or incur negative
Net Income for any Fiscal Quarter, excluding, if applicable, extraordinary or
non recurring events or items that would otherwise result in noncash charges or
expenses in determining Net Income for any Fiscal Quarter.
 
(e) Capital Expenditures.  The Borrowers shall not, on an aggregate and
consolidated basis, make or incur any capital expenditures, during any Fiscal
Year, in excess of an amount equal to two percent (2%) of the Borrowers’ net
revenues on a consolidated basis for the immediately preceding Fiscal Year; it
being understood and agreed that the actual costs and expenses incurred for
capital improvements in connection with the Walker Lane Lease, as well as any
and all payments of rent made under the Wheeler Lease Agreements while such
leases are treated as capital leases under GAAP for accounting purposes, shall
be excluded from the foregoing calculation.
 
Except as otherwise expressly provided above, the financial covenants referenced
above shall be calculated and tested on a rolling four (4) Fiscal Quarter basis,
and shall include the results of any Person acquired pursuant to a Permitted
Acquisition and consolidated into the Borrowers’ financial statements within the
twelve (12) month period immediately preceding the applicable covenant
calculation date.  Unless otherwise defined, all financial terms used in this
Section 6.15 shall have the meanings attributed to such terms in accordance with
GAAP.
 
6.16 Interest Rate Contracts. The Borrowers shall have in effect, at all times
for a minimum period of three (3) years, commencing on the sixtieth (60th) day
after the Restatement Date, one or more interest rate swap agreements or hedging
agreements reasonably satisfactory to the Administrative Agent covering not less
than fifty percent (50%) of the outstanding principal balance of the Term
Facility.  In order for any such interest rate swap agreement or hedging
agreement to be secured by any assets of the Borrowers, it must be purchased
from and maintained with a Lender or an Affiliate of a Lender, in which case the
Borrowers’ obligations under any Hedging Contract shall be secured by the
Collateral on a pari passu basis, and any reference in this Agreement or any
other Loan Document to a ratable allocation between the Lenders and Affiliates
of the Lenders shall be based on the Commitment Amount (and the respective
Lender’s Percentage) and the amount due under all Hedging Contracts (including
all scheduled payments and hedged termination amounts) (and the respective
Lender’s Affiliates interest therein), subject, however, to Section 1.4(d). The
Administrative Agent shall be deemed the collateral agent of each Lender and
Affiliate of a Lender that is a counterparty under a Hedging Contract. The
Borrowers shall determine to their own satisfaction whether each such interest
rate swap agreement, hedging agreement or Hedging Contract is sufficient to meet
the Borrowers’ needs for interest rate protection, and neither the
Administrative Agent nor any Lender shall have any obligation or liability with
respect thereto.
 
 
43

--------------------------------------------------------------------------------

 
6.17 Landlord Waivers; Subordination. The Administrative Agent shall have
received a landlord’s lien waiver (a) from the landlord of each and every
business premise at which any Borrower (other than any Foreign Borrower) stores
its books and records, and (b) from the landlord(s)  of the premises leased
pursuant to the Wheeler Lease Agreements.  If, at any time after the Restatement
Date, any Borrower (other than any Foreign Borrower) shall move or relocate any
of its (a) books and records, or (b) primary business location(s) situated
within the United States or locations where Borrower assets valued, individually
or in the aggregate, in excess of One Million and No/100 Dollars ($1,000,000.00)
are located, the Borrowers shall provide to the Administrative Agent, prior to
any such move or relocation, a landlord lien waiver if, in the Administrative
Agent’s discretion, such landlord’s lien waiver is necessary or desirable.  Each
such landlord’s waiver, shall be, in form and substance, reasonably satisfactory
to the Administrative Agent, pursuant to which each landlord shall subordinate
any statutory, contractual or other lien the landlord may have in any of the
Collateral to the lien, operation and effect of the lien granted to the
Administrative Agent pursuant to this Agreement and the other Loan Documents.
 
6.18 Substitute Notes.  Upon request of the Administrative Agent, each Borrower
shall execute and deliver to the Administrative Agent substitute promissory
notes, in form and substance satisfactory to the Administrative Agent in all
respects, payable to the order of such Person as may be designated by the
Administrative Agent; provided that the aggregate principal amount of all
outstanding promissory notes shall not exceed the Commitment Amount (plus the
Swing Line Commitment Amount) as of the date such substitute note(s) are issued.
 
6.19 Inventory.  With respect to the Inventory, the Borrowers will, during any
continuing Event of Default:  (a) maintain a perpetual inventory reporting
system at all times, (b) keep correct and accurate records itemizing and
describing the kind, type, quality and quantity of Inventory, the Borrowers’
cost therefor and the selling price thereof, all of which records shall be
available to the officers, employees or agents of the Administrative Agent upon
demand for inspection and copying thereof; (c) not store any Inventory with a
bailee, warehouseman or similar Person without the Administrative Agent’s prior
written consent, which consent may be conditioned on, among other things,
delivery by the bailee, warehouseman or similar Person to the Administrative
Agent of warehouse receipts or bailee letters, in form acceptable to the
Administrative Agent, in the name of the Administrative Agent evidencing the
storage of Inventory and the interests of the Administrative Agent and the
Lenders therein; (d) permit the Administrative Agent and its agents or
representatives to inspect and examine the Inventory and to check and test the
same as to quality, quantity, value and condition at any time or times hereafter
during the Borrowers’ usual business hours or at other reasonable times and (e)
at the Administrative Agent’s request, designate the Administrative Agent as the
consignee on all bills of lading and other negotiable and non-negotiable
documents.  Notwithstanding anything herein to the contrary, the Borrowers shall
be permitted to sell their Inventory in the ordinary course of business except
while an Event of Default has occurred and is continuing.
 
6.20 Insurance With Respect to Equipment and Inventory.  The Borrowers will (a)
maintain and cause each of their Subsidiaries to maintain hazard insurance with
fire and extended coverage on the Equipment and Inventory in an amount at least
equal to the lesser amount of the outstanding principal amount of the
Obligations or the fair market value of the Equipment and Inventory (but in any
event sufficient to avoid any co-insurance obligations) and with a specific
endorsement to each such insurance policy pursuant to which the insurer provides
for lender’s loss payee and additional insured endorsements in favor of
Administrative Agent in a form acceptable to Administrative Agent, agrees to
give the Administrative Agent at least thirty (30) days written notice before
any alteration or cancellation of such insurance policy and that no act or
default of any of the Borrowers shall affect the right of the Administrative
Agent to recover under such policy in the event of loss or damage; (b) file, and
cause each of their Subsidiaries to file, with the Administrative Agent, upon
its request, a detailed list of the insurance then in effect and stating the
names of the insurance companies, the amounts and rates of the insurance, dates
of the expiration thereof and the properties and risks covered thereby; and (c)
within thirty (30) days after notice in writing from the Administrative Agent,
obtain, and cause each of their Subsidiaries to obtain, such additional
insurance as the Administrative Agent may reasonably request.
 
6.21 Hazardous Substance; Hazardous Waste.  Each Borrower, for itself and its
successors and assigns, hereby covenants and agrees to indemnify, defend and
hold harmless the Administrative Agent, the Lenders and each Affiliate of a
Lender that is at any time a counterparty under any Hedging Contract, and their
respective officers, employees and agents, from and against any and all
liabilities, losses, claims, damages, suits, penalties, costs and expenses of
every kind or nature, including reasonable attorneys’ fees arising from or in
connection with (i) the presence or alleged presence of any Hazardous Substance
or Hazardous Waste on, under or about any property of any Borrower (including
any property or premises now or hereafter owned or leased by any Borrower), or
which is caused by or results from, directly or indirectly, any act or omission
to act by any Borrower; and (ii) any Borrower’s violation of any environmental
statute, ordinance, order, rule or regulation of any Government thereof
(including any liability arising under CERCLA, RCRA, HMTA or any other
Applicable Laws).
 
 
44

--------------------------------------------------------------------------------

 
ARTICLE 7
 
NEGATIVE COVENANTS OF THE BORROWERS
 
So long as any Obligation remains outstanding or this Agreement remains in
effect, each Borrower  jointly and severally covenants and agrees that, without
the prior written consent of the Administrative Agent, the Borrowers will not:
 
7.1 Change of Control; Disposition of Assets; Merger.
 
(a) Suffer or permit majority ownership or effective control of any Borrower
(other than the Primary Operating Company) to be sold, assigned or otherwise
transferred, legally or equitably, to any Person, except to another Borrower; or
suffer or permit any Change of Control to occur; or
 
(b) suffer or permit the issuance of any capital stock of any Borrower (other
than the Primary Operating Company), or alter or amend any Borrower’s capital
structure; or
 
(c) permit any Borrower to sell, assign, loan, deliver, lease, transfer or
otherwise dispose of property or assets (including stock, equity or any other
type of ownership interests of another Borrower), except for (i) transfers of
assets between Borrowers in which the Administrative Agent continues to have a
perfected first priority security interest in and to all such assets
constituting Collateral (after giving effect to such transfer), subject,
however, to Permitted Liens; (ii) subleasing of any premises which are not
necessary for a Borrower’s business operations; (iii) dispositions of assets
(other than Inventory) to non-Borrowers consummated in the ordinary course of
the Borrowers’ business, provided that the fair market value of any and all such
asset dispositions do not exceed Two Million Five Hundred Thousand and No/100
Dollars ($2,500,000.00), in the aggregate, during any twelve (12) consecutive
month period; or permit any Borrower to become a party to any document,
instrument or agreement (other than this Agreement and the other Loan Documents)
that prohibits, limits or restricts such Borrower from assigning, pledging,
hypothecating or otherwise encumbering any of its assets, including any capital
stock or other equity interests of another Borrower; and (iv) the sale of
Inventory in the ordinary course of business, and the sale of unnecessary or
obsolete Equipment; provided, however, that if the proceeds of the sale of such
Equipment exceed One Million and No/100 Dollars ($1,000,000.00), in the
aggregate, per annum, such proceeds shall be (A) promptly used to purchase
similar Equipment to replace the unnecessary or obsolete Equipment or (B)
immediately turned over to the Administrative Agent for application to the
Obligations in accordance with the terms and conditions of this Agreement; or
 
(d) permit any Borrower to merge or consolidate with any business, company or
enterprise, or liquidate or dissolve, or acquire or purchase any business,
company or enterprise or acquire or purchase substantially all of the assets of
any business, company or enterprise; provided, however, that the Administrative
Agent’s prior written consent shall not be required for any of the following:
 
(i) any merger between Borrowers; provided that (A) the Borrowers shall have
provided not less than fifteen (15) days prior written notice to the
Administrative Agent of the proposed merger, and such notice sets forth all of
the material terms of such merger (including the purpose for consummating such
merger), (B) after giving effect to such merger, the Administrative Agent, for
the benefit of the Lenders ratably, shall have a perfected first priority
security interest in and to all of the assets of the surviving Borrower
constituting Collateral (subject to Permitted Liens), (C) within ten (10) days
of the effective date of such merger, true, correct and complete state-certified
copies of the articles of merger, plan of merger and all other documents,
instruments and agreements relating thereto shall have been provided by the
Borrowers to the Administrative Agent, and (D) promptly (but in all events
within fifteen (15) days) following the Administrative Agent’s request, the
Borrowers shall have executed, issued or delivered to the Administrative Agent
such documents, instruments and agreements as the Administrative Agent may
reasonably require in connection with or as a result of such merger;
 
 
45

--------------------------------------------------------------------------------

 
(ii) any other merger or acquisition by any Borrower with or of a non-Borrower
(a “Target”) that satisfies all of the following conditions:
 
A. the merger or acquisition results in the acquisition by such Borrower of all
or substantially all of the assets of the Target or at least eighty-five percent
(85%) of all of the issued and outstanding equity or ownership interests in the
Target, in either case, free and clear of any and all liens, claims and
encumbrances (other than Permitted Liens);
 
B. the Target is in a substantially similar line or lines of business as that of
the Borrowers;
 
C. the Target is a going concern, not involved in any material litigation that
is not fully covered by reserves or insurance and shall have not suffered any
material adverse change in its business, operations, condition or assets at any
time after the immediately preceding Fiscal Quarter end and prior to the
effective date of the merger or acquisition;
 
D. the subject transaction does not constitute a hostile acquisition or merger;
 
E. both prior to and after giving effect to the merger or acquisition, no Event
of Default shall exist or have occurred, and no act, event or condition shall
have occurred or exist which with notice or the passage of time, or both, would
constitute an Event of Default;
 
F. the Borrowers will be in compliance with all financial covenants set forth in
Section 6.15 on a pro forma basis both prior to and after giving effect to the
merger or acquisition, and the pro forma calculation of the Total Funded Debt to
EBITDA Ratio shall be at least 0.25 less than the then applicable level set
forth in Section 6.15(a);
 
G. the Target shall have had positive EBITDA for the immediately
preceding  twelve (12) month period prior to the merger or acquisition;
 
H. after giving effect to the merger or acquisition, there is at least Ten
Million and No/100 Dollars ($10,000,000.00) of excess availability under the
Revolving Facility;
 
I. the aggregate amount of cash consideration, whether paid or unpaid, for any
individual merger and/or acquisition (or a series of transactions comprising any
one particular merger or acquisition) shall not exceed Twenty-five Million and
No/100 Dollars ($25,000,000.00);
 
J. the Borrowers shall not assume any obligation or liability that would be
included in the calculation of Total Funded Debt as a condition of such merger
or acquisition other than capitalized leases entered into in the ordinary course
of business, normal and customary accruals and other Indebtedness permitted
pursuant to this Agreement;
 
K. the Borrowers shall have certified in writing, or concurrent with the
consummation of the subject merger or acquisition shall certify in writing, to
the Administrative Agent that the subject merger or acquisition satisfies the
conditions of a Permitted Acquisition as set forth above; and
 
L. if required by the Administrative Agent, acting at the direction of the
Required Lenders, the Target shall have been joined as a “Borrower” party to
this Agreement and the other Loan Documents pursuant to Section 1.10.
 
 
46

--------------------------------------------------------------------------------

 
(iii)                       the Wheeler Acquisition.
 
If the Administrative Agent issues its consent to a hostile acquisition, such
consent shall be subject to, among other things, the Borrowers’ agreement to
indemnify, defend and hold the Administrative Agent and the Lenders harmless
from and against any and all claims, demands, losses, liabilities, damages,
costs and expenses of every kind and nature, including reasonable attorneys’
fees, related to, arising out of or in connection with such acquisition,
pursuant to an indemnity agreement satisfactory to the Administrative Agent and
the affected Lender in all respects.
 
7.2 Margin Stocks.  Use all or any part of the proceeds of any advance made
hereunder to purchase or carry, or to reduce or retire any loan incurred to
purchase or carry, any margin stocks (within the meaning of Regulations U, T or
X of the Board) or to extend credit to others for the purpose of purchasing or
carrying any such margin stocks.
 
7.3 Change of Operations.  Change in any material way the general character of
any Borrower’s business as conducted on the Restatement Date, or engage in any
type of business not directly related to or compatible with such business as
currently and normally conducted, or suffer or permit any change to the Fiscal
Year or Fiscal Quarter of any Borrower or the accounting methods of any
Borrower.
 
7.4 Judgments; Attachments.  Suffer or permit any judgment in excess of Two
Hundred Fifty Thousand and No/100 Dollars ($250,000.00) against any Borrower or
any attachment against any Borrower’s property (for an amount not fully covered
by insurance) to remain unpaid, undischarged or undismissed for a period of ten
(10) Business Days, unless enforcement thereof shall be effectively stayed or
bonded.
 
7.5 Further Assignments; Performance and Modification of Contracts; etc.  Except
as may be permitted by the Loan Documents (a) make any further assignment,
pledge or disposition of the Collateral or any part thereof; (b) permit any
set-off or reduction, delay the timing of any payment under, or otherwise modify
any Material Contract, if such set-off, reduction, delay or modification would
reasonably be expected to have a Material Adverse Effect; (c) except for
Permitted Liens, create, incur or permit to exist any lien or encumbrance on any
real property now or hereafter owned by any Borrower; or (d) do or permit to be
done anything to impair the Administrative Agent’s security interest in any
Collateral or the payments due to any Borrower thereunder; provided that
reasonable and customary compromises and settlements with Account Debtors in the
ordinary course of the Borrower’s business will not constitute a breach of this
Section 7.5.
 
7.6 Affect Rights of the Administrative Agent or Lenders.  At any time do or
perform any act or permit any act to be performed which would reasonably be
expected to have a Material Adverse Effect.
 
7.7 Indebtedness; Granting of Security Interests.
 
(a) Suffer or permit any Borrower to incur any Indebtedness, whether direct or
indirect, except for:
 
(i) trade debt and operating leases incurred in the ordinary course of business;
 
(ii) Indebtedness outstanding on the Restatement Date and listed on Schedule
7.7(a), but any increase thereof would be subject to Subsection (xiii) below;
 
(iii) intercompany Indebtedness (including inter-company guarantees) by and
among the Borrowers in which the Administrative Agent, for the benefit of the
Lenders ratably, has a perfected security interest in and to all of their assets
constituting Collateral;
 
(iv) performance guarantees issued by any Borrower for the benefit of another
Borrower;
 
 
47

--------------------------------------------------------------------------------

 
(v) bid bonds issued on behalf of any and all Borrowers in the ordinary course
of business in an amount not to exceed, individually or in the aggregate, Twenty
Million and No/100 Dollars ($20,000,000.00) outstanding at any time, and the
liability for which shall be and remain unsecured at all times;
 
(vi) Indebtedness secured by liens listed on Schedule 7.7(a)(iv), or other
Indebtedness secured by Permitted Liens, but not any increases thereof;
 
(vii) Indebtedness incurred to finance (by purchase or lease) Equipment
constituting capital expenditures, provided that such Indebtedness does not
violate any other covenant set forth in this Agreement;
 
(viii) guarantees permitted by this Agreement;
 
(ix) Permitted Earn-outs;
 
(x) any Hedging Obligations;
 
(xi) any Permitted Financial Product Obligations;
 
(xii) performance bonds issued on behalf of any and all Borrowers in the
ordinary course of business in a net amount (after subtracting the Backstopped
Bonded Amount, if any, and the aggregate amount of any and all Pending Release
Bonds) not to exceed, individually or in the aggregate, the Performance Bond
Limit, outstanding at any time (but calculated as of the last day of each Fiscal
Quarter), and the liability for which shall be and remain unsecured at all
times; and
 
(xiii) any other unsecured Indebtedness (not specifically described or
pre-approved in this Section 7.7(a)), provided that the aggregate amount of such
Indebtedness remaining unpaid and outstanding at any time does not exceed Two
Million Five Hundred Thousand and No/100 Dollars ($2,500,000.00).
 
(b) mortgage, assign, pledge, hypothecate or otherwise encumber or permit any
lien, security interest or other encumbrance, including purchase money liens,
whether under conditional or installment sales arrangements or otherwise, to
affect the Collateral or any other assets or properties of any Borrower (except
for Permitted Liens and other liens, security interests or encumbrances
expressly permitted herein);
 
(c) without limiting clause (b) above, mortgage, assign, pledge, hypothecate or
otherwise encumber or permit any lien, security interest or other encumbrance
(other than Permitted Liens) to exist, on any interest (i.e., leasehold, fee
simple, license or otherwise) that the Borrowers may now have or may hereafter
acquire with respect to all or any portion of the real estate comprising the
premises leased to the Borrowers under the Wheeler Lease Agreements; or
 
(d) enter into any agreement or understanding with any Person pursuant to which
any Borrower agrees to be bound by a covenant not to encumber all or any part of
the property or assets of such Borrower, unless such agreement or understanding
is entered into in connection with the granting of purchase money security
interests permitted pursuant to the terms and conditions of this Agreement.
 
7.8 Dividends; Loans; Advances; Investments and Similar Events.
 
(a) Declare or pay any dividends; purchase, redeem, retire, or otherwise acquire
for value any of its capital stock now or hereafter outstanding; make any
distribution of assets to its stockholders whether in cash, assets or
obligations of a Borrower; allocate or otherwise set apart any sum for the
payment of any dividend or distribution on, or for the purchase, redemption, or
retirement of, any of its capital stock; make any other distribution by
reduction of capital or otherwise in respect of any capital stock of a Borrower,
except that if there is no Event of Default at such time, no act, event or
condition shall have occurred or exist which with the giving of notice or the
passage of time, or both, would constitute an Event of Default at such time, and
no covenant breach would occur after giving effect thereto (a) (i) the Primary
Operating Company may pay cash dividends that shall not exceed Three Million and
No/100 Dollars ($3,000,000.00) in the aggregate per Fiscal Year and (ii) except
for the Primary Operating Company, each Borrower may pay cash dividends to the
Primary Operating Company, (b) each Borrower may declare and deliver dividends
and make distributions payable solely in its common stock; (c) each Borrower may
purchase or otherwise acquire its capital stock by exchange for or out of the
proceeds received from a substantially concurrent issue of new shares of its
capital stock, and (d) the Primary Operating Company, during each Fiscal Year,
may repurchase its capital stock in amounts not to exceed Ten Million and No/100
Dollars ($10,000,000.00), provided, that, at the time of each such repurchase,
availability under the Revolving Facility, after taking into account the
aggregate face amount of all Letters of Credit outstanding, shall not be less
than Ten Million and No/100 Dollars ($10,000,000.00); or alter or amend any
Borrower’s capital structure; voluntarily prepay, acquire or anticipate any
sinking fund requirement of any Indebtedness;
 
 
48

--------------------------------------------------------------------------------

 
(b) make any loans, salary advances or other payments to (i) any equity owners
of any Borrower, unless such equity owner is also a Borrower party to this
Agreement in which the Administrative Agent has a perfected security interest in
and to all of its assets constituting Collateral at the time such loan, salary
advance or other payment is made; (ii) any Affiliate of any Borrower, unless
such Affiliate is also a Borrower party to this Agreement in which the
Administrative Agent has a perfected security interest in and to all of its
assets constituting Collateral at the time such loan, salary advance or other
payment is made; or (iii) any other Person; provided, however, that the
Borrowers may make or continue to have outstanding any or all of the following:
 
(i) loans or advances to individual officers, current employees or former
employees of any Borrower, provided, that all such loans and advances to such
individuals may not exceed Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00), in the aggregate, at any time; it being understood that travel
advances and employee retention bonuses made in the ordinary course of business
shall not be included in calculating the foregoing computation;
 
(ii) non-cash stock compensation to employees of the Borrowers that does not
represent a loan or advance loans, advances or payments from one Borrower to
another Borrower; provided that the Administrative Agent has a perfected
security interest in and to all of each Borrower’s assets constituting
Collateral;
 
(iii) loans, advances or payments in the amounts that are unpaid or outstanding
as of the Restatement Date and listed on Schedule 7.8(c);
 
(iv) trade credit extended to customers of the Borrowers in the ordinary course
of business;
 
(v) Ordinary Course Payments;
 
(vi) negotiable instruments endorsed for deposit or collection in the ordinary
course of business;
 
(vii) securities or certificates of deposit with maturities of two (2) years or
less; provided that, concurrent with such investment, any and all securities or
certificates of deposit (other than those acquired in connection with RABBI
trusts and deferred compensation plans) shall have been pledged to the
Administrative Agent, for the benefit of the Lenders ratably, pursuant to
documentation reasonably satisfactory to the Administrative Agent;
 
(viii) [reserved];
 
(ix) Permitted Investments; and
 
(x) so long as no Event of Default shall have occurred and be continuing, and
both before and after giving effect to any such payment, the Borrowers shall be
and remain in pro forma compliance with the financial covenants set forth in
this Agreement, regularly scheduled payments on any other Indebtedness permitted
pursuant to Section 7.7.
 
 
49

--------------------------------------------------------------------------------

 
7.9 Lease Obligations.  Except in the ordinary course of business, enter into
any new lease of real or personal property, or modify, amend, restate or renew
any lease of real or personal property in effect as of the Restatement Date.
Additionally, except in the ordinary course of business, no Borrower shall lease
any real or personal property owned by such Borrower to any Person (including,
without limitation, the Government).
 
7.10 [RESERVED]
 
7.11 Lockbox Deposits.  If a lockbox arrangement shall have been required by the
Administrative Agent, permit or cause any and all payments required to be made
directly to the Administrative Agent, pursuant to Section 11.2, to be made or
directed to any other Person, without the prior approval of the Administrative
Agent.
 
7.12 Sale and Leaseback Transactions; Other Agreements.
 
(a) Except in connection with the treatment of the Walker Lane Lease as a sale
and leaseback transaction, for accounting purposes only, in connection with the
capital expenditures permitted in accordance with Section 6.15(e), directly or
indirectly, enter into any arrangement with any Person providing for any
Borrower to lease or rent property that such Borrower has sold or will sell or
otherwise transfer to such Person; or
 
(b) directly or indirectly, enter into any Material Contract pursuant to which
the execution, delivery or performance of the obligations of any Borrower under
this Agreement or under any other Loan Document would breach or constitute a
default under such Material Contract.
 
7.13 Intentionally Omitted.
 
7.14 Anti-Terrorism Laws. Suffer or permit any Borrower to (a) conduct any
business or engage in any transaction or dealing with a Blocked Person,
including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person; (b) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224; or (c) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
Executive Order No. 13224 or the Patriot Act.  Each Borrower shall deliver to
the Administrative Agent any certification or other evidence
reasonably requested from time to time by the Administrative Agent, confirming
such Borrower’s compliance with this Section 7.14.
 
ARTICLE 8
 
COLLATERAL AND OTHER DEPOSIT ACCOUNTS
 
Except for any Borrower utilizing Permitted Foreign Bank Accounts, the Borrowers
will deposit or cause to be deposited into one or more Deposit Accounts
maintained by the Administrative Agent, and if required by the Administrative
Agent after the Restatement Date, a collateral account designated by the
Administrative Agent (the “Collateral Account”), all checks, drafts, cash and
other remittances received by the Borrowers, and shall deposit such items for
credit within three (3) Business Days of the receipt thereof and in precisely
the form received.  Pending such deposit, the Borrowers will not commingle any
such items of payment with any of their other funds or property, but will hold
them separate and apart.  Notwithstanding the foregoing, the Borrowers shall
have the right to maintain (a) the Wheeler Administrative Accounts, and (b)
certain other Deposit Accounts (each, a “Transitional Deposit Account”) in
connection with any Permitted Acquisition, but only for a period of ninety (90)
days after such Permitted Acquisition, and provided further that (i) a wire
transfer arrangement with the financial institution(s) maintaining such
account(s) is in place on or prior to the effective date of such Permitted
Acquisition, and such arrangement remains in place at all times thereafter for
so long as the Transitional Deposit Account remains open; and (ii) each
Transitional Deposit Account shall (a) be used solely for the deposit/receipt of
cash, checks and other remittances owing to the Borrowers from time to time, and
(b) be at all times, free and clear of any and all liens claims and encumbrances
(other than the security interest of the Administrative Agent granted hereby and
the rights and remedies of the financial institution maintaining such account,
but only to the extent that the exercise of such rights and remedies by such
financial institution can be based solely upon claims for reimbursement of
normal and customary fees and charges for account maintenance and account
administration).  Each wire transfer arrangement referenced above must be in
form and substance reasonably satisfactory to the Administrative Agent.
 
 
50

--------------------------------------------------------------------------------

 
The above-referenced Deposit Accounts, the Collateral Account, the Wheeler
Administrative Accounts, the Transitional Deposit Account and the Permitted
Foreign Bank Accounts shall secure the Obligations and the Borrowers hereby
grant, assign and transfer to or at the direction of the Administrative Agent,
for the benefit of the Lenders ratably, a continuing security interest in all of
the Borrowers’ right, title and interest in and to such accounts, whenever
created or established.  Subject to this Agreement and any other Loan Document,
the Administrative Agent may apply funds in such accounts to any of the
Obligations, including any principal, interest or other payment(s) not made when
due, whether arising under this Agreement or any other Loan Document, or any
other Obligation of the Borrowers, without regard to the origin of the deposits
in the account, the beneficial ownership of the funds therein or whether such
Obligations are owed jointly with another or severally; the order and method of
such application to be in the sole discretion of the Administrative Agent.  The
Administrative Agent’s right to deduct sums due under the Loan Documents from
the Borrowers’ account(s) shall not relieve the Borrowers from their obligation
to make all payments required by the Loan Documents as and when required by the
Loan Documents, and the Administrative Agent shall not have any obligation to
make any such deductions or any liability whatsoever for any failure to do so.
 
ARTICLE 9
 
DEFAULT AND REMEDIES
 
9.1 Events of Default.  Any one of the following events shall be considered an
“Event of Default”:
 
(a) if any Borrower shall fail to pay any principal, interest or other sum owing
on any of the Notes or any other Obligation (including regularly scheduled and
termination payments under Hedging Contracts) when the same shall become due and
payable, whether by reason of acceleration or otherwise; or
 
(b) if any Borrower shall fail to pay and satisfy in full, within ten (10) days
of the rendering thereof, any judgment against any Borrower in excess of Two
Hundred Fifty Thousand and No/100 Dollars ($250,000.00), which is not, to the
reasonable satisfaction of the Administrative Agent, fully bonded, stayed,
covered by insurance or covered by appropriate reserves; or
 
(c) if any warranty or representation of any Borrower not qualified by
“materiality” set forth in this Agreement or in any other Loan Document shall be
misleading or untrue in any material respect when made or remade, or if any
warranty or representation of any Borrower qualified by “materiality” set forth
in this Agreement or in any other Loan Document shall be misleading or untrue in
any respect when made or remade; or
 
(d) if there shall be non-compliance with or a breach of any of the Affirmative
Covenants contained in this Agreement (other than the financial covenants set
forth in Section 6.15 or any other Affirmative Covenant specifically addressed
elsewhere in this Section 9.1), and such non-compliance or breach shall continue
unremedied after fifteen (15) days written notice from the Administrative Agent;
or
 
(e) if there shall be non-compliance with or a breach of any of the Negative
Covenants contained in this Agreement; or
 
(f) if there shall be non-compliance with or a breach of (i) any of the
reporting requirements set forth in Section 6.3, and such non-compliance or
breach shall continue unremedied for a period of five (5) Business Days after
the date when due, (ii) any of the financial covenants set forth in Section
6.15, or (iii) any of the notification requirements set forth in Section 6.10;
or
 
(g) if a default shall occur under any of the other Loan Documents and such
default shall have continued unremedied after the expiration of any applicable
notice or cure period; or
 
 
51

--------------------------------------------------------------------------------

 
(h) if (i) without the prior written consent of the Administrative Agent, any
Borrower shall be liquidated or dissolved or shall discontinue its business;
(ii) a trustee or receiver is appointed for any Borrower or for all or a
substantial part of its assets; (iii) any Borrower makes a general assignment
for the benefit of creditors; (iv) any Borrower files or is the subject of any
insolvency proceeding, petition in bankruptcy or similar proceeding (whether
such petition or proceeding shall be pursued in a court of law or equity), which
in the case of an involuntary bankruptcy, remains undismissed for sixty (60)
days; (v) any Borrower shall become insolvent or any Borrower shall at any time
fail generally to pay its debts as such debts become due; or (vi) any Government
agency or bankruptcy court or other court of competent jurisdiction shall assume
custody or control of the whole or any part of the assets of any Borrower; or
 
(i) if any Borrower’s property or assets, including any deposit accounts, are
levied upon, attached or subject to any other enforcement proceeding and such
levy, attachment or enforcement proceeding (i) involves amounts in excess of Two
Hundred Fifty Thousand and No/100 Dollars ($250,000.00), and (ii) is not fully
bonded or stayed; or
 
(j) if any Borrower shall change its registered name, state of incorporation or
state of organization (as applicable), without the prior written consent of the
Administrative Agent; or
 
(k) if a default shall occur with respect to any obligation(s) of one or more
Borrowers for the payment of borrowed money, which involves amounts,
individually or in the aggregate, in excess of Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.00), whether now existing or hereafter created,
incurred or arising, and such default shall (i) consist of the failure to pay
such obligation(s) when due, whether by acceleration or otherwise, or
(ii) accelerate the maturity of such obligation(s) or permit the holder or
holders thereof, or any trustee or agent for such holder or holders, to cause
such obligation(s) to become due and payable (or require any Borrower to
purchase or redeem such obligation(s) or post cash collateral in respect
thereof) prior to its expressed maturity; or
 
(l)  if (i) there shall be a default under any Material Contract that has had or
would reasonably be expected to have a Material Adverse Effect; or (ii) a cure
notice issued under any Material Contract shall remain uncured beyond (A) the
expiration of the time period available to the Borrower pursuant to such
Material Contract or such cure notice (as the case may be), to cure the noticed
default, or (B) the date on which the other contracting party is entitled to
exercise its rights and remedies under such Material Contract as a consequence
of such default; or
 
(m)  if (i) any Borrower is debarred or suspended from contracting with any part
of the Government; (ii) a notice of debarment or suspension shall have been
issued to any Borrower; or (iii) a notice of termination for default or the
actual termination for default of any federal Government Contract that
constitutes a Material Contract shall have been issued to or received by any
Borrower; or (iv) a Government investigation or inquiry relating to any Borrower
and involving fraud, deception, dishonesty, willful misconduct or any allegation
thereof shall have been commenced in connection with any federal Government
Contract or any Borrower’s activities; or
 
(n) if the Required Lenders or the Administrative Agent is not satisfied in its
sole discretion with the results of any field audit conducted pursuant to this
Agreement; or
 
(o) if the capital stock of the Primary Operating Company is not listed (or is
delisted) on NASDAQ or a national stock exchange for any reason whatsoever; or
 
(p) if the Required Lenders or the Administrative Agent believes that an act,
event or circumstance has occurred and resulted in a Material Adverse Effect.
 
9.2 Remedies.  Upon the occurrence of the Event of Default set forth in Section
9.1(h), all commitments of the Lenders hereunder shall automatically (and
without further notice, demand or other action) terminate, and all principal,
accrued and unpaid interest and all other Obligations shall automatically (and
without further notice, demand or other action) become immediately due and
payable in full, and bear interest at the Default Rate until paid in
full.  Without limiting the foregoing, or any other right or remedy of the
Administrative Agent or the Lenders set forth in this Agreement, upon the
occurrence of any Event of Default, the Administrative Agent, acting on behalf
of the Lenders and, as applicable, their Affiliates,, may exercise any or all of
the following remedies:
 
 
52

--------------------------------------------------------------------------------

 
(a) Withhold disbursement of all or any part of the Loan proceeds until such
time that such Event of Default is cured to the satisfaction of the
Administrative Agent and no other Event of Default exists; it being expressly
understood and agreed that, notwithstanding the foregoing, no Lender shall have
any obligation to make any advance or readvance of Loan proceeds, or issue,
amend or renew any Letter of Credit, if any act, event or condition exists or
has occurred which with notice or the lapse of time, or both, would constitute
an Event of Default (as more fully described in Section 1.4);
 
(b) Terminate the Lenders’ obligation to make further disbursements of the Loan
proceeds;
 
(c) Declare all principal, interest and other sums owing on the Obligations
(including an amount equal to the face amount of all outstanding Letters of
Credit) to be immediately due and payable without demand, protest, notice of
protest, notice of default, presentment for payment or further notice of any
kind;
 
(d) Without notice, redirect any and all of the Borrowers’ deposits to the
Collateral Account or any other account under the Administrative Agent’s or any
Lender’s exclusive control;
 
(e) Without notice, offset and apply against all or any part of the Obligations
then owing by any Borrower to any Lender, any and all money, credits, stocks,
bonds or other securities or property of any Borrower of any kind or nature
whatsoever on deposit with, held by or in the possession of Administrative Agent
or any Lender in any capacity whatsoever, including any deposits with
Administrative Agent or any Lender or any of its Affiliates, to the credit of or
for the account of any Borrower.  The Administrative Agent and the Lenders are
authorized at any time to charge the Obligations against any Borrower’s
account(s), without regard to the origin of deposits to the account or
beneficial ownership of the funds.  Any and all amounts obtained by the
Administrative Agent or any Lender pursuant to this Subsection (e) shall be
shared by all of the Lenders (and each Affiliate of a Lender that is then a
counterparty under a Hedging Contract) ratably, in accordance with each Lender’s
Percentage; and each Lender, as well as the Administrative Agent, shall be
entitled to exercise the rights of set-off provided in this Subsection (e);
 
(f) Exercise all rights, powers and remedies of a secured party under the UCC
and/or any other Applicable Laws, including the right to (i) require the
Borrowers to assemble the Collateral (to the extent that it is movable) and make
it available to the Administrative Agent at a place to be designated by the
Administrative Agent, and (ii) enter upon any Borrower’s premises, peaceably by
the Administrative Agent’s own means or with legal process, and take possession
of, render unusable or dispose of the Collateral on such premises; each Borrower
hereby agreeing not to resist or interfere with any such action.  The
Administrative Agent agrees to give the Borrowers written notice of the time and
place of any public sale of the Collateral or any part thereof, and the time
after which any private sale or any other intended disposition of the Collateral
is to be made, and such notice will be mailed, postage prepaid, to the principal
place of business of the Borrowers, at least ten (10) days before the time of
any such sale or disposition.  Each Borrower hereby authorizes and appoints the
Administrative Agent and its successors and assigns to (i) sell the Collateral,
and (ii) declare that each Borrower assents to the passage of a decree by a
court of proper jurisdiction for the sale of the Collateral.  Any such sale
pursuant to clauses (i) or (ii) above is to be made in accordance with the
applicable provisions of the laws and rules of procedure of the Commonwealth of
Virginia or other Applicable Laws;
 
(g) Proceed to enforce such other and additional rights and remedies as the
Administrative Agent or Lenders may have hereunder and/or under any of the other
Loan Documents, or as may be provided by Applicable Laws; or
 
(h) Impose the Default Rate for the entire principal balance and other sums
owing on the Obligations.
 
 
53

--------------------------------------------------------------------------------

 
The Lenders and the Administrative Agent may exercise their respective rights
under this Agreement or under any other Loan Document without exercising the
rights or affecting the security afforded by any other Loan Document, and
subject to the terms and conditions of this Agreement, the Administrative Agent
may (or, at the direction of the Required Lenders, shall) proceed against all or
any portion of the Collateral in such order and at such times as the
Administrative Agent, in its sole discretion or at the direction of the Required
Lenders, sees fit; and each Borrower hereby expressly waives, to the extent
permitted by law, all benefit of valuation, appraisement, marshaling of assets
and all exemptions under the laws of the Commonwealth of Virginia or any other
state, district or territory of the United States.  Furthermore, if any Borrower
shall default in the performance when due of any of the provisions of this
Agreement, the Administrative Agent, without notice to or demand upon the
Borrowers (and without any grace or cure period) and without waiving or
releasing any of the Obligations or any default hereunder, under the Notes or
under any other Loan Document, may (but shall be under no obligation to) perform
the same for each Borrower’s account, and any monies expended in so doing shall
be chargeable to the Borrowers with interest, at the highest rate of interest
payable under Notes, plus two percent (2%) per annum, and added to the
Indebtedness secured by the Collateral.
 
All sums paid or advanced by the Administrative Agent (or any Lender to the
extent incurred pursuant to this Agreement) in connection with the foregoing or
otherwise in connection with the Loan, and all court costs and expenses of
collection, including reasonable attorneys’ fees and expenses (and fees and
expenses resulting from the taking, holding or disposition of the Collateral)
incurred in connection therewith shall be paid by the Borrowers upon demand and
shall become a part of the Obligations secured by the Collateral.  The Borrowers
agree to bear the expense of each lien search, property and judgment report or
other form of Collateral ownership investigation as the Administrative Agent, in
its discretion, shall deem necessary or desirable to assure or further assure to
the Lenders or the Administrative Agent their respective interests in the
Collateral.
 
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, in the event that any Collateral proceeds shall have been
received by the Administrative Agent or any Lender to pay any of the
Obligations, such proceeds shall be applied first to the Obligations relating
to, arising from or incurred in connection with the transactions contemplated by
this Agreement in accordance with the terms and provisions of this Agreement
(including, without limitation, Section 1.4(d)), and then to any other
Obligations of the Borrowers.
 
ARTICLE 10
 
THE ADMINISTRATIVE AGENT; AGENCY
 
10.1 Appointment.  Each Lender (on behalf of itself and each of its Affiliates
that is or becomes a counterparty under a Hedging Contract) hereby affirms its
irrevocable appointment of Citizens Bank to act as the Administrative Agent for
each such Person pursuant to the provisions of this Agreement and the other Loan
Documents, and affirms its irrevocable authorization given to the Administrative
Agent to take such action, and exercise such powers and perform such duties as
are expressly delegated to or required of the Administrative Agent by the terms
hereof or thereof, or are reasonably incidental thereto, including executing
documents on behalf of the Lenders, as Administrative Agent.  Citizens Bank
affirms its agreement to act as the Administrative Agent on behalf of such
Persons on the terms and conditions set forth in this Agreement and the other
Loan Documents, subject to its right to resign as provided in Section
10.10.  Each Lender agrees that the rights and remedies granted to the
Administrative Agent under this Agreement and the other Loan Documents shall be
exercised exclusively by the Administrative Agent, and that no Lender shall have
the right individually to exercise any such right or remedy, except to the
extent expressly provided herein or therein.
 
10.2 General Nature of Administrative Agent’s Duties.  Notwithstanding anything
to the contrary elsewhere in this Agreement or any other Loan Document:
 
(a) the Administrative Agent shall have no duties or responsibilities other than
those expressly set forth in this Agreement and the other Loan Documents, and no
implied duties or responsibilities on the part of the Administrative Agent shall
be read into this Agreement or any other Loan Document or shall otherwise exist;
 
 
54

--------------------------------------------------------------------------------

 
 
(b) the duties and responsibilities of the Administrative Agent under this
Agreement and the other Loan Documents shall be mechanical and administrative in
nature, and the Administrative Agent shall not have a fiduciary relationship in
respect of any Lender;
 
(c) the Administrative Agent is and shall be solely the agent of the
Lenders.  The Administrative Agent does not assume, and shall not at any time be
deemed to have, any relationship of agency or trust with or for, or any other
duty or responsibility to, any Borrower or any other Person (except only for its
relationship as agent for, its express duties and responsibilities as agent for,
and its express duties and responsibilities to, the Lenders as provided in this
Agreement and the other Loan Documents); and
 
(d) the Administrative Agent shall not have any obligation to take any action
hereunder or under any other Loan Document if the Administrative Agent believes
in good faith that taking such action may (i) conflict with any Applicable Laws,
or any provision of this Agreement or any other Loan Document, (ii) may require
the Administrative Agent to qualify to do business in any jurisdiction where it
is not then so qualified, or (iii) result in any liability of the Administrative
Agent or any Lender not fully covered by insurance.
 
10.3 Exercise of Powers.
 
(a) The Administrative Agent shall have the authority to take any action of the
type specified in this Agreement or any other Loan Document as being within the
Administrative Agent’s rights, powers or discretion, as it determines in its
sole discretion, except as provided in Subsection (b) below, and except as
provided herein or in any other Loan Document, when such action expressly
requires the direction or consent of (i) the Required Lenders, or (ii) all of
the Lenders, in either of which circumstances the Administrative Agent shall not
take such action absent such direction or consent.  Any action or inaction
pursuant to such direction or consent shall be binding on all of the Lenders.
 
(b) Notwithstanding anything set forth in this Agreement to the contrary, the
Administrative Agent shall not amend, modify, grant consents or waive any term
or provision of this Agreement or any other Loan Document without the consent or
approval of the Required Lenders, or declare an Event of Default, provide formal
written notice of default to any Borrower or exercise any rights or remedies
against any Borrower without the prior consent of the Required Lenders.  Each
Lender agrees that its decision to consent to or reject any request by the
Administrative Agent for permission to declare an Event of Default, provide
formal notice thereof to any Borrower and/or exercise any rights or remedies
arising by virtue of such default, shall be made as soon as reasonably
practicable after the Lender has received all relevant information with respect
to such request (to the extent such information shall be readily available), but
in all events within ten (10) Business Days of the receipt of such information,
at which time any Lender who shall have failed to respond to the Administrative
Agent with its decision to consent to or reject the particular request prior to
the expiration of such ten (10) Business Day period shall be deemed to have
consented to the particular request; it being understood and agreed that, unless
otherwise provided herein, the Administrative Agent shall exercise any and all
rights and responsibilities on behalf of the Lenders in connection with an Event
of Default.  Additionally, only with the consent or approval of all of the
Lenders, the Administrative Agent may (a) extend the final maturity of the Loan
or any Note, reduce the interest rate or Revolving Facility Commitment Fee
payable on or extend the time of payment for any installment of principal,
interest or fees payable in connection with the Loan other than Mandatory
Payments, or issue Letters of Credit (i) having an expiration date beyond the
Maturity Date, except as otherwise expressly provided in this Agreement, or (ii)
causing the aggregate outstanding amount of all such Letters of Credit issued to
exceed Fifteen Million and No/100 Dollars ($15,000,000.00), (b) increase the
Percentage of the Commitment Amount of any Lender or increase the Commitment
Amount of any Lender, other than pursuant to Section 1.8, (c) release all or a
substantial portion of the Collateral, except in accordance with the provisions
of any applicable Loan Document, (d) amend the definition of “Required Lenders”,
(e) consent to the release of any Borrower from, or the assignment or transfer
by any Borrower of, any of its rights or obligations hereunder, except in
accordance with the provisions of any applicable Loan Document, (f) amend,
modify or waive any of the provisions set forth in this Section 10.3, (g) change
the manner of application by the Administrative Agent of payments made under the
Loan Documents, (h) change the method of calculation used in connection with the
computation of interest, commissions or fees (which are payable for the ratable
benefit of each Lender), or (i) amend, modify or waive any condition precedent
set forth in Article 4.  Each Lender agrees that its decision to approve or
reject any request for an amendment or waiver with respect to this Agreement
shall be made, except as otherwise expressly provide herein, as soon as
reasonably practicable after the Lender has received all relevant information
with respect to such request.
 
 
55

--------------------------------------------------------------------------------

 
10.4 General Exculpatory Provisions.  Notwithstanding anything to the contrary
elsewhere in this Agreement or any other Loan Document:
 
(a) the Administrative Agent, in its capacity as Administrative Agent (but not
as a Lender), shall not be liable for any action taken or omitted to be taken by
it in a manner consistent with the terms of this Agreement or any other Loan
Document, unless caused by its own gross negligence or willful misconduct, as
finally determined by a court of competent jurisdiction;
 
(b) the Administrative Agent shall not be responsible for (i) the execution,
delivery, effectiveness, enforceability, genuineness, validity or adequacy of
this Agreement or any other Loan Document, (ii) any recital, representation,
warranty, document, certificate, report or statement in this Agreement or any
other Loan Document, (iii) any failure of any Borrower or any Lender to perform
any of their respective obligations under this Agreement or any other Loan
Document, (iv) the existence, validity, enforceability, perfection, recordation,
priority, adequacy or value, now or hereafter, of any lien or encumbrance or
other direct or indirect security afforded or purported to be afforded by any of
the Loan Documents, or otherwise from time to time, or (v) caring for,
protecting, insuring or paying any taxes, charges or assessments with respect to
any Collateral;
 
(c) the Administrative Agent shall have no obligation to ascertain, inquire or
give any notice relating to (i) the performance or observance of any of the
terms or conditions of this Agreement or any other Loan Document on the part of
any Borrower, (ii) the business, operations, condition (financial or otherwise)
or prospects of any Borrower, or (iii) except as otherwise expressly set forth
in this Agreement, the occurrence or existence of any Event of Default; and
 
(d) the Administrative Agent shall have no obligation, either initially or on a
continuing basis, to provide any Lender with any notices, reports or information
of any nature, whether in its possession presently or hereafter, except for such
notices, reports and other information expressly required by this Agreement or
any other Loan Document to be furnished by the Administrative Agent to such
Lender.
 
10.5 Administration by the Administrative Agent.
 
(a) The Administrative Agent may rely upon any notice or other communication of
any nature (written or oral, including telephone conversations, whether or not
such notice or other communication is made in a manner permitted or required by
this Agreement or any other Loan Document) purportedly made by or on behalf of
the proper party or parties, and the Administrative Agent shall not have any
duty to verify the identity or authority of any person giving such notice or
other communication.
 
(b) The Administrative Agent may consult with legal counsel (including in-house
counsel for the Administrative Agent), independent public accountants and any
other experts selected by the Administrative Agent from time to time, and the
Administrative Agent shall not be liable for any action reasonably taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts.
 
(c) The Administrative Agent may conclusively rely upon the truth of the
statements and the correctness of the opinions expressed in any certificates or
opinions furnished to the Administrative Agent in accordance with the
requirements of this Agreement or any other Loan Document.  Whenever the
Administrative Agent shall deem it necessary or desirable that a matter be
proved or established with respect to any Borrower or any Lender, such matter
may be established by a certificate of such Borrower or such Lender, as the case
may be, and the Administrative Agent may conclusively rely upon such
certificate.
 
(d) The Administrative Agent may fail or refuse to take any action unless it
shall be indemnified to its satisfaction from time to time against any and all
amounts, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements of every kind and nature
which may be imposed on, incurred by or asserted against the Administrative
Agent by reason of taking or continuing to take any such action; provided that
no Lender shall be obligated to indemnify the Administrative Agent for any
portion of such amounts, liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements resulting solely
from the gross negligence or willful misconduct of the Administrative Agent, as
finally determined by a court of competent jurisdiction.
 
 
56

--------------------------------------------------------------------------------

 
(e) The Administrative Agent may perform any of its duties under this Agreement
or any other Loan Document by or through agents or attorneys-in-fact.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.
 
(f) The Administrative Agent shall not be deemed to have any knowledge or notice
of the occurrence of any Event of Default (other than a default in the payment
of regularly scheduled principal or interest), unless the Administrative Agent
has received from a Lender or a Borrower a written notice describing the Event
of Default.  If the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to each Lender, unless
such notice shall have been addressed and/or issued to all of the Lenders.
 
10.6 Lenders Not Relying on the Administrative Agent or Other Lenders.  Each
Lender acknowledges as follows:
 
(a) neither the Administrative Agent nor any other Lender has made any
representations or warranties to it, and no act taken hereafter by the
Administrative Agent or any other Lender shall be deemed to constitute any
representation or warranty by the Administrative Agent or such other Lender to
it;
 
(b) it has, independently and without reliance upon the Administrative Agent or
any other Lender, and based upon such documents and information as it has deemed
appropriate, made its own credit and legal analysis and decision to enter into
this Agreement and the other Loan Documents; and
 
(c) it will, independently and without reliance upon the Administrative Agent or
any other Lender, and based upon such documents and information as it shall deem
appropriate at the time, make its own decisions to take or not take action under
or in connection with this Agreement and the other Loan Documents.
 
10.7 Indemnification.  Each Lender agrees to reimburse and indemnify the
Administrative Agent, the Lead Arranger (each solely in their capacity as such)
and the Administrative Agent’s and the Lead Arranger’s respective directors,
officers, employees and agents (to the extent not reimbursed by the Borrowers,
and without limitation of the obligation of the Borrowers to do so), ratably in
accordance with each Lender’s Percentage, from and against any and all amounts,
losses, liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs and disbursements of every kind or nature (including the
reasonable fees and disbursements of counsel for the Administrative Agent or
such other Person in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not the Administrative
Agent or such other Person shall be designated a party thereto) that may at any
time be imposed on, incurred by or asserted against the Administrative Agent or
such other Person as a result of this Agreement, any other Loan Document, any
transaction from time to time contemplated hereby or thereby, or any transaction
financed in whole or in part or directly or indirectly with the proceeds of the
Loan; provided that no Lender shall be obligated to indemnify the Administrative
Agent or such other Person for any portion of such amounts, losses, liabilities,
claims, damages, expenses, obligations, penalties, actions, judgments, suits,
costs or disbursements resulting solely from the gross negligence or willful
misconduct of the Person seeking indemnity, as finally determined by a court of
competent jurisdiction.
 
 
57

--------------------------------------------------------------------------------

 
10.8 Administrative Agent in its Individual Capacity. With respect to its
commitment and the Obligations owing to it, Citizens Bank shall have the same
rights and powers under this Agreement and each other Loan Document as any other
Lender, and may exercise the same as though it was not the Administrative
Agent.  The terms “Lender,” “holders of Notes” and like terms shall include
Citizens Bank in its individual capacity.  Citizens Bank and its Affiliates may,
without liability to account for, make loans to, accept deposits from, acquire
debt or equity interests in, act as trustee under indentures of and engage in
any other business with any Borrower and any Affiliate of any Borrower, as
though Citizens Bank was not the Administrative Agent hereunder.
 
10.9 Holders of Notes.  Without limiting the requirements of Section 12.11, the
Administrative Agent may deem and treat any Lender which is the payee of a Note
as the owner and holder of such Note for all purposes hereof unless and until
written notice evidencing such transfer shall have been filed with the
Administrative Agent.  Any authority, direction or consent of any Person who at
the time of giving such authority, direction or consent was a Lender shall be
conclusive and binding on each present and subsequent holder, transferee or
assignee of any Note or Notes payable to such Lender or issued in exchange
therefor.
 
10.10 Successor Administrative Agent.  The Administrative Agent may resign at
any time by giving thirty (30) days prior written notice thereof to the Lenders
and Borrowers, subject to appointment of a successor Administrative Agent (and
such appointees acceptance of appointment) as below provided in this Section
10.10.  Additionally, the Administrative Agent may be removed for cause by all
of the Lenders (other than the Administrative Agent, if the Administrative Agent
is then a Lender), if removal or resignation, as applicable, is requested in
writing (which wording must specifically identify the “cause” for removal), and
ten (10) days’ prior written notice of removal or resignation is provided to the
Administrative Agent and Borrowers.  Upon any such resignation or removal, the
Administrative Agent shall, on behalf of the Lenders, immediately appoint, as
its successor, another Lender; provided that such Lender is a commercial bank or
trust company organized under the laws of the United States of America or any
State thereof and has a combined capital and surplus of at least Five Hundred
Million and No/100 Dollars ($500,000,000.00) (a “Qualifying Person”).  In such
event, the Administrative Agent’s resignation or removal shall not be effective
until the successor Administrative Agent shall have accepted its appointment,
provided that if the Administrative Agent shall notify the Borrowers that no
Qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice, and the retiring
Administrative Agent, as the case may be, shall be discharged from its duties
and obligations under this Agreement.  Upon the acceptance by a successor
Administrative Agent of its appointment as the Administrative Agent hereunder,
such successor Administrative Agent shall thereupon succeed to and become vested
with all of the properties, rights, powers, privileges and duties of the former
Administrative Agent, without further act, deed or conveyance.  Upon the
effective date of resignation or removal of the retiring Administrative Agent
and payment of all amounts then due and payable by the Administrative Agent to
the Lenders pursuant to this Agreement, such Administrative Agent shall be
discharged from its duties under this Agreement and the other Loan
Documents.  If for any reason, at any time, there is no Administrative Agent
hereunder, then during such period, the Required Lenders shall have the right to
exercise the Administrative Agent’s rights and perform its duties hereunder,
except that (a) all notices or other communications required or permitted to be
given to the Administrative Agent shall be given to each Lender, and (b) all
payments to be made to the Administrative Agent shall be made directly to the
Borrowers or the Lender for whose account such payment is made.
 
10.11 Additional Agents.  If the Administrative Agent shall from time to time
deem it necessary or advisable to engage other agents for its own protection in
the performance of its duties hereunder or in the interests of the Lenders, then
the Administrative Agent and Borrowers shall execute and deliver a supplemental
agreement and all other instruments and agreements necessary or advisable, in
the opinion of the Administrative Agent, to constitute another commercial bank
or trust company, or one or more other Persons approved by the Administrative
Agent, to act as co-Administrative Agent or a separate agent with respect to any
part of the Collateral, with such powers as may be provided in such supplemental
agreement, and with the power to vest in such bank, trust company or other
Person (as such co-Administrative Agent or separate agent, as the case may be),
any properties, rights, powers, privileges and duties of the Administrative
Agent under this Agreement or any other Loan Document.
 
10.12 Calculations.  The Administrative Agent shall not be liable for any
calculation, apportionment or distribution of payments made by it in good
faith.  If such calculation, apportionment or distribution is subsequently
determined to have been made in error, the sole recourse of any Lender to whom
payment was due but not made shall be to recover from the Lenders any payment in
excess of the amount to which they are determined to be entitled, with interest
thereon at the Federal Funds Rate, or, if the amount due was not paid by any
Borrower, to recover such amount from such Borrower (subject to the terms and
conditions of this Agreement), with interest thereon at the rate provided in the
applicable Note.
 
 
58

--------------------------------------------------------------------------------

 
10.13 Funding by the Administrative Agent.
 
(a) Except as otherwise provided in this Agreement, the Administrative Agent
alone shall be entitled to make all advances in connection with the Loan and
shall receive all  payments and other receipts relating to the Loan; it being
understood, however, that the Administrative Agent has reserved the right not to
advance any amounts to the Borrowers which the Administrative Agent has not
received from the Lenders.  The Administrative Agent will notify each Lender of
the date and amount of any requested advance, and if such notification is
received by 1:00 p.m. New York, NY time on any given Business Day, the Lenders
shall provide the required funds to the Administrative Agent no later than the
close of business (i) on such Business Day in the case of Base Rate Loans and
(ii) on the date specified for payments, in the case of LIBOR Rate Loans.  At
any time as may be requested by the Administrative Agent or the Swing Line
Lender, the Administrative Agent and each Lender shall pay to each other such
amounts (the “Equalization Payments”) as may be necessary to cause each Lender
to own its applicable Percentage of the Loan and otherwise implement the terms
and conditions of this Agreement; it being understood that each Lender shall be
entitled to receive interest on amounts advanced by it only from the date of
such Lender’s advance of funds.  The obligation of the Administrative Agent and
each Lender to make Equalization Payments shall not be affected by a bankruptcy
filing by any Borrower, the occurrence of any Event of Default or any other act,
occurrence or event whatsoever, whether the same occurs before, on or after the
date on which an Equalization Payment is required to be made. All Equalization
Payments shall be made by 5:00 p.m. New York, NY time on the date such payment
is required, provided that notice of such Equalization Payment shall have been
given to the party obligated to make such payment by 1:00 p.m. New York, NY
time; otherwise such Equalization Payment shall be made on the next Business
Day.
 
(b) Unless the Administrative Agent shall have been notified in writing by any
Lender no later than the close of business on the Business Day before the
Business Day on which an advance requested by the Borrowers is to be made, that
such Lender will not make its ratable share of such advance, the Administrative
Agent may assume that such Lender will make its ratable share of the advance,
and in reliance upon such assumption the Administrative Agent may (but in no
circumstances shall be required to) make available to the Borrowers a
corresponding amount.  If and to the extent that any Lender fails to make such
payment to the Administrative Agent when required, such Lender shall pay such
amount on demand (or, if such Lender fails to pay such amount on demand, the
Borrowers shall arrange for the repayment of such amount to the Administrative
Agent), together with interest for the Administrative Agent’s own account for
each day from and including the date of the Administrative Agent’s payment, to
and including the date of repayment to the Administrative Agent (before and
after judgment).  Interest (i) if paid by such Lender (a) for each day from and
including the date of the Administrative Agent’s payment to and including the
second Business Day thereafter, shall accrue at the Federal Funds Rate for such
day, and (b) for each day thereafter, shall accrue at the rate or rates per
annum payable under the Notes; and (ii) if paid by the Borrowers, shall accrue
at the rate or rates per annum payable under the Notes.  All payments to the
Administrative Agent under this Section shall be made to the Administrative
Agent at its office set forth in the preamble of this Agreement (or as otherwise
directed by the Administrative Agent), in dollars, in  immediately available
funds, without set-off, withholding, counterclaim or other deduction of any
nature.
 
(c) All borrowings under this Agreement shall be incurred from the Lenders pro
rata on the basis of their respective Percentages (except to the extent advanced
(i) as a Swing Line Loan, or (ii) by the Administrative Agent on behalf of any
Lender as provided in Subsection (i) or (ii) above).  No Lender shall be
responsible for any other Lender’s failure to meet its obligation to make
advances hereunder, and that each Lender shall be obligated to make advances
required to be made by it hereunder regardless of the failure of any other
Lender to make its advances hereunder.
 
(d) Subject to the payment or prepayment of all Hedging Obligations (including
all applicable termination payments), each payment and prepayment received by
the Administrative Agent for the account of the Lenders shall be distributed
first to the Swing Line Lender for application to any Swing Line Outstandings,
and then to each Lender entitled to share in such payment, ratably in accordance
with each Lender’s Percentage.  Notwithstanding Section 9.2(e), any Lender who
has failed to fund its Percentage of any advance under the Loan shall not be
entitled to share in any such payment(s) until such time as the funding
deficiency caused thereby, together with interest thereon (as provided in
Subsection (b) above), has been paid to the Administrative Agent in accordance
with the terms and conditions of this Agreement.  Payments from the
Administrative Agent to the Lenders shall be made by wire transfer in accordance
with written instructions provided to the Administrative Agent by the Lenders
from time to time.  Unless the Administrative Agent shall have received notice
from the Borrowers prior to the date on which any payment is due to the Lenders
hereunder that the Borrowers will not make such payment in full, the
Administrative Agent may assume that the Borrowers have made such payment in
full on such date and the Administrative Agent, in reliance upon such
assumption, may cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender.  If and to the extent the
Borrowers shall not have made such payment in full to the Administrative Agent,
each Lender shall repay to the Administrative Agent upon its demand therefor
such amount distributed to such Lender, together with interest thereon at the
overnight Federal Funds Rate for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent.
 
(e) If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of such
Lender’s Percentage of payments, such Lender shall forthwith purchase from the
other Lender(s) such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of the other Lender(s); provided, however, if all or any portion of
such excess payment is thereafter recovered from such purchasing Lender, such
purchase from the other Lender(s) shall be rescinded and each other Lender shall
repay to the purchasing Lender the purchase price to the extent of such
recovery, together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment, to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount recovered.  Each Borrower agrees that any Lender purchasing
a participation from another Lender pursuant to this Section 10.13(e), to the
fullest extent permitted by law, may exercise all of its rights of payment with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrowers in the amount of such participation.
 
59

--------------------------------------------------------------------------------

 
 
(f) No Lender nor any Affiliate of any Lender shall collect any separate
remuneration (i.e., in addition to any remuneration paid on a pro rata basis to
all Lenders) as an inducement for such Lender entering into any waiver or
amendment to this Agreement.
 
10.14 Benefit of Article.  The provisions of this Article 10 are solely for the
benefit of the Administrative Agent and the Lenders.   Except as otherwise
expressly set forth in this Article 10, no Borrower shall have any rights under
any of the provisions of this Article 10; it being understood that the
provisions of this Article 10 are not in limitation of any right, remedy, power,
duty, obligation or liability which the Administrative Agent would have to or
against any Borrower.
 
10.15 Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information.  By becoming a party to this Agreement,
each Lender:
 
(a) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after it becomes available, a copy of each field audit or
examination report (each a “Report” and collectively, “Reports”) prepared by or
at the request of the Administrative Agent, and the Administrative Agent shall
so furnish each Lender with such Reports;
 
(b) expressly agrees and acknowledges that the Administrative Agent does not (i)
make any representation or warranty as to the accuracy of any Report, and (ii)
shall not be liable for any information contained in any Report;
 
(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or other party performing
any audit or examination will inspect only specific information regarding the
Borrowers and will rely significantly upon the Borrowers’ books and records, as
well as on representations of the Borrowers’ personnel;
 
 
60

--------------------------------------------------------------------------------

 
(d) subject to any applicable reporting and/or disclosure requirements of the
Government, agrees to take normal and reasonable precautions to maintain the
confidentiality of all Reports and other material, non-public information
regarding the Borrowers and their operations, assets, and existing and
contemplated business plans; it being understood and agreed that such
information may be disclosed by any Lender (i) to its Affiliates, authorized
representatives, accountants, legal counsel or other advisors who are bound by
comparable confidentiality provisions or have agreed to comply with the
confidentiality requirements of this Section, (ii) to the extent requested by
any regulatory agency or authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (iii) to the extent such information becomes publicly
available other than as a result of a breach of this Section, or which is or
becomes available to such Lender on a non-confidential basis from a source other
than the Borrowers, (iv) in connection with the exercise of any remedy hereunder
or under any other Loan Document or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (v) subject to execution by such Person of an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee or prospective assignee of any of such Lender’s rights or
obligations under this Agreement, or (B) any actual or prospective party (or its
Affiliates) to any swap or derivative or other transaction under which payments
are to be made by reference to the Borrowers and their obligations, this
Agreement or payments hereunder, (vi) to any rating agency that requires access
to information about a Lender’s investment or loan portfolio in connection with
ratings issued with respect to such Lender, (viii) to the CUSIP Service Bureau
or any similar organization, or (vii) with the prior consent of the Borrowers. 
Any Person required to maintain the confidentiality of any information as
provided for in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord its
own confidential information; and
 
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees:  (i) to hold the Administrative Agent and
any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or fail to take or any conclusion the indemnifying
Lender may reach or draw from any Report in connection with any loans or other
credit accommodations that the indemnifying Lender has made or may make to the
Borrowers, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of the Borrowers; and (ii) to pay and
protect, and indemnify, defend and hold the Administrative Agent, and any such
other Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including, attorneys
fees and costs) incurred by the Administrative Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender; provided
that no Lender shall be obligated to indemnify the Administrative Agent or such
other Person for any portion of such amounts, losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements resulting solely from the gross negligence or willful misconduct
of the Person seeking indemnity, as finally determined by a court of competent
jurisdiction.
 
In addition to the foregoing:  (i) any Lender may from time to time request of
the Administrative Agent in writing that the Administrative Agent provide to
such Lender a copy of any report or document provided by the Borrowers to the
Administrative Agent that has not been contemporaneously provided by the
Borrowers to such Lender, and, upon receipt of such request, the Administrative
Agent promptly shall provide a copy of same to such Lender, it being understood
and agreed that the items required to be delivered pursuant to Sections 6.3(a)
and 6.3(b) shall be posted to Intralinks upon receipt by the Administrative
Agent; and (ii) to the extent that the Administrative Agent is entitled, under
any provision of the Loan Documents, to request additional reports or
information from the Borrowers, any Lender may, from time to time, reasonably
request the Administrative Agent to exercise such right as specified in such
Lender’s notice to the Administrative Agent, whereupon the Administrative Agent
promptly shall request of the Borrowers the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from the
Borrowers, the Administrative Agent promptly shall provide a copy of same to
such Lender.
 
Replacement of Lenders.  If (a) any Lender requests compensation under Exhibit
3, (b) the Borrowers are required to pay any additional amount to any Lender or
any Government for the account of any Lender pursuant to Section 12.20, (c) a
Lender (a “Non-Consenting Lender”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders but requires unanimous consent of all Lenders
or all Lenders directly affected thereby (as applicable) or (d) any Lender is a
Defaulting Lender, then the Borrowers may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such
 
 
61

--------------------------------------------------------------------------------

 
 Lender to assign and delegate, without recourse, all of its interests, rights
and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:  (i) the Borrowers
shall have paid, or cause to be paid, to the Administrative Agent the assignment
fee; (ii) such Lender shall have received payment of an amount equal to 100% of
the outstanding principal of its Loans and Letters of Credit, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents  from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts); (iii) in the case of any such assignment resulting from a claim
for compensation under Exhibit 3 or payments required to be made pursuant to
Exhibit 3, such assignment will result in a reduction in such compensation or
payments thereafter; (iv) such assignment does not conflict with Applicable
Laws; and (v) in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable assignee consents
to the proposed change, waiver, discharge or termination; provided that the
failure by such Non-Consenting Lender to execute and deliver an assignment shall
not impair the validity of the removal of such Non-Consenting Lender and the
mandatory assignment of such Non-Consenting Lender’s Commitments and outstanding
Loans and participations in Letters of Credit and Swing Line Loans pursuant to
this Section shall nevertheless be effective without the execution by such
Non-Consenting Lender of an assignment.  A Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.
 
ARTICLE 11
 
CERTAIN ADDITIONAL RIGHTS AND
 
OBLIGATIONS REGARDING THE COLLATERAL
 
11.1 Power of Attorney.  Each Borrower hereby reaffirms its irrevocable
appointment of the Administrative Agent, as its agent and attorney-in-fact, with
power of substitution, having full power and authority, in its own name, in the
name of any Lender(s), in the name of any Borrower or otherwise (but at the cost
and expense of the Borrowers and without notice to any Borrower), to (a) upon an
Event of Default, notify Account Debtors obligated on any of the Receivables to
make payments thereon directly to the lockbox referenced in Section 11.2, and to
take control of the cash and non-cash proceeds of any such Receivables, which
right the Administrative Agent may exercise at any time whether or not an Event
of Default shall have occurred and be continuing hereunder or was theretofore
making collections thereon; (b) upon an Event of Default, compromise, extend or
renew any of the Collateral constituting Receivables or deal with any of the
Collateral as the Administrative Agent may deem advisable; (c) upon an Event of
Default, release its interest in, make exchanges or substitutions for and/or
surrender, all or any part of any Borrower’s interest in all or any part of the
Collateral; (d) upon an Event of Default, remove from any Borrower’s place(s) of
business all books, records, ledger sheets, correspondence, invoices and
documents relating to or evidencing any of the Collateral, or without cost or
expense to the Administrative Agent, make such use of any Borrower’s place(s) of
business as may be reasonably necessary to administer, control and/or collect
the Collateral; (e) upon an Event of Default, repair, alter or supply goods, if
any, necessary to fulfill in whole or in part the purchase order of any Account
Debtor; (f) demand, collect receipt for and upon an Event of Default, and give
renewals, extensions, discharges and releases of all or any part of the
Collateral; (g) upon an Event of Default, institute and prosecute legal and
equitable proceedings to enforce collection of, or realize upon, all or any part
of the Collateral; (h) upon an Event of Default, settle, renew, extend,
compromise, compound, exchange or adjust claims with respect to all or any part
of the Collateral or any legal proceedings brought with respect thereto; and (i)
upon an Event of Default, receive and open all mail addressed to any
Borrower  (other than mail sent to any lockbox established pursuant to Section
11.2 which may be received and opened in the ordinary course of such lockbox
procedures irrespective of whether any Event of Default has occurred), and if an
Event of Default exists hereunder, notify the Post Office authorities to change
the address for the delivery of mail to any Borrower to such address as the
Administrative Agent may designate; it being understood that the rights granted
to the Administrative Agent in this clause (i), which are operative on the
occurrence of an Event of Default, shall not in any way limit or impair the
other rights provided to the Administrative Agent or Lenders in this Agreement
or any other Loan Document, including their rights with respect to the
Collateral Account and the below-referenced
 
 
62

--------------------------------------------------------------------------------

 
lockbox.  Furthermore, each Borrower hereby reaffirms its irrevocable
appointment of the Administrative Agent, as its agent and attorney-in-fact, with
power of substitution, having full power and authority, in its own name, in the
name of any Lender(s), in the name of any Borrower or otherwise (but at the cost
and expense of the Borrowers and without notice to any Borrower) and regardless
of whether an Event of Default has occurred or any act, event or condition which
with notice or the lapse of time, or both, would constitute an Event of Default
has occurred, to (a) file financing statements and continuation statements
covering the Collateral and execute the same on behalf of any Borrower; (b)
charge against any banking account of any Borrower any item of payment credited
to any Borrower’s account which is dishonored by the drawee or maker thereof; or
(c) endorse the name of any Borrower upon any items of payment relating to the
Collateral or upon any proof of claim in bankruptcy against any Account Debtor.
 
11.2 Lockbox.  Each Borrower hereby authorizes the Administrative Agent to
receive and collect any amount or amounts due or to become due on account of any
Receivables and, at its discretion, to apply the same to the repayment of the
Notes, and each Borrower represents, warrants, acknowledges and agrees that,
except where a Permitted Foreign Bank Account or Transitional Deposit Account is
being used, within five (5) Business Days of the Administration Agent’s request,
it shall establish and shall continually maintain on terms and conditions
satisfactory to the Administrative Agent in all respects, one or more lockboxes
and one or more blocked accounts (if either or both are required by the
Administrative Agent) for the collection of Receivables.  Except as otherwise
may be approved by the Administrative Agent in writing, any checks or other
remittances received by any Borrower in payment of the Receivables shall be held
in trust by each Borrower for the Administrative Agent and the Lenders.
 
11.3 Other Agreements.  Except as may otherwise be expressly permitted by the
terms of this Agreement, and without limiting any other restrictions or
provisions of this Agreement, each Borrower will (a) on demand, subject to any
confidentiality and secrecy requirements imposed by any Government agency, make
available in form reasonably acceptable to the Administrative Agent, shipping
documents and delivery receipts evidencing the shipment of goods which gave rise
to the sale or lease of inventory or of an account, contract right or chattel
paper, completion certificates or other proof of the satisfactory performance of
services which gave rise to the sale or lease of inventory or of an account,
contract right or chattel paper, and each Borrower’s copy of any written
contract or order from which a sale or lease of inventory, an account, contract
right or chattel paper arose; and (b) when requested, advise the Administrative
Agent when an Account Debtor returns or refuses to retain any goods, the sale or
lease of which gave rise to an account, contract right or chattel paper, and of
any delay in delivery or performance, or claims made in regard to any sale or
lease of inventory, account, contract right or chattel paper.  Upon reasonable
notice, all such records will be available for examination by authorized agents
of the Administrative Agent.
 
It is expressly understood and agreed, however, that the Administrative Agent
shall not be required or obligated in any manner to make any inquiries as to the
nature or sufficiency of any payment received by it or to present or file any
claims or take any other action to collect or enforce a payment of any amounts
which may have been assigned to the Administrative Agent or to which the
Administrative Agent or the Lenders may be entitled hereunder at any time or
times.
 
ARTICLE 12
 
MISCELLANEOUS
 
12.1 Remedies Cumulative.  Each right, power and remedy of the Administrative
Agent or Lenders (or, as applicable, Affiliates of the Lenders) provided for in
this Agreement or in any other Loan Document or now or hereafter existing at law
or in equity, by statute or otherwise, shall be cumulative and concurrent and
shall be in addition to every other right, power or remedy provided for in this
Agreement or in any other Loan Document, or now or hereafter existing at law or
in equity, by statute or otherwise, and the exercise or beginning of the
exercise by the Administrative Agent or any Lender of any one or more of such
rights, powers or remedies shall not preclude the simultaneous or later exercise
by the Administrative Agent or any such Lender (or, as applicable, any Affiliate
of a Lender) of any or all such other rights, powers or remedies.
 
12.2 Waiver.  Time is of the essence of this Agreement.  No failure or delay by
the Administrative Agent to insist upon the strict performance of any term,
condition, covenant or agreement set forth in this Agreement or any other Loan
Document, or to exercise any right, power or remedy consequent upon a breach
thereof, shall constitute a waiver of such term, condition, covenant or
agreement or of any such breach, or preclude the Administrative Agent or any
Lender from exercising any such right, power or remedy at any later time or
times.  By accepting payment after the due date of any of the Obligations,
neither the Lenders nor the Administrative Agent shall be deemed to have waived
either the right to require prompt payment when due of all other Obligations, or
the right to declare a default for failure to make payment of any such other
Obligations.
 
 
63

--------------------------------------------------------------------------------

 
12.3 Notices.  Notices to either party shall be in writing and shall be
delivered personally or by first-class mail or nationally-recognized overnight
delivery service addressed to the parties at the addresses set forth below or
otherwise designated in writing:


If to the Borrowers:                                                      c/o
VSE Corporation
2550 Huntington Avenue
Alexandria, Virginia 22303
Attention:  Richard Hannah, Treasurer
Fax:              703-329-4687
Email:              rjhannah@vsecorp.com


and


VSE Corporation
2550 Huntington Avenue
Alexandria, Virginia 22303
                        Attention : Thomas M. Kiernan, Esq.
                                                                       
Fax:              703-960-2688
                                                              
Email:              tmkiernan@vsecorp.com


with a copy of all notices
to the Borrowers to:                                           Arent Fox LLP
1050 Connecticut Avenue, NW
Washington, DC 20036-5336
Attention:  Carter Strong, Esq.
                                           Fax:              202-857-6395
Email:              strong.carter@arentfox.com


If to the Lenders:                                 To the address provided to
the Borrowers or the AdministrativeAgent in writing


If to the Administrative Agent:         Citizens Bank of Pennsylvania
8521 Leesburg Pike
Suite 405
Vienna, Virginia 22182
Attention:                      Sandra B. Braun
Fax:              703-610-6070
Email:              sandra.b.braun@citizensbank.com


with a copy of all
notices to any Lender
or the Administrative Agent to:         Shulman, Rogers, Gandal, Pordy & Ecker,
P.A.
12505 Park Potomac Avenue, 6th Floor
Potomac, MD 20854
Attention:                      Matthew S. Bergman, Esq.
Fax:              301-230-2891
Email:              mbergman@ShulmanRogers.com




 
64

--------------------------------------------------------------------------------

 
Any notice or other communication hereunder will be deemed given and effective
(a) when actually received, in the case of hand delivery or nationally
recognized overnight delivery service, (b) three (3) Business days after such
notice or communication is deposited in the United States mail or with such
courier, in the case of first class mail or overnight delivery, or (c) when
completely sent and received, as evidenced by a transmission report from
sender’s facsimile machine, in the case of facsimile transmission.


Notices and other communications hereunder may also be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to the Administrative Agent pursuant to
Articles 1 or 2.  The Administrative Agent, the Lenders or the Borrowers may, in
their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  The parties acknowledge and agree that no notice of the
occurrence of a default or Event of Default shall be sent by e-mail.


Unless the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an electronic mail (“e-mail”) address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent (and
received, if the acknowledgment contemplated above has been obtained) at the
opening of business on the next business day for the recipient, and (b) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (a) of notification that such notice or
communication is available and identifying the website address therefor.
 
12.4 Entire Agreement; Amendment and Restatement; Severability.  This Agreement
and the other Loan Documents constitute the entire agreement of the parties with
respect to the Loan and supersede all prior agreements and understandings; it
being expressly understood and agreed that this Agreement is a complete
amendment and restatement of the Existing Loan Agreement, the terms and
conditions of which have been superseded and replaced in their entirety by the
terms and conditions of this Agreement.  The parties hereto agree that this
Agreement is given as a continuation, modification and extension of the Existing
Loan Agreement and shall not constitute a novation of the Existing Loan
Agreement.  This Agreement and the other Loan Documents shall continue in full
force and effect for so long as the Borrowers shall be indebted hereunder or
under the Notes, and thereafter until the Lenders shall have actually received
written notice of the termination hereof from the Borrowers and all Obligations
incurred or contracted before receipt of such notice shall have been fully
paid.  In the event any one or more of the provisions contained any Loan
Document shall for any reason be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of the Loan Documents, but the Loan Documents shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained therein.
 
12.5 Relationship of the Parties.  This Agreement provides for the extension of
financial accommodations by each Lender, in its capacity as lender, to the
Borrowers, in their capacity as borrowers, and for the payment of interest and
repayment of the Obligations by the Borrowers.  Certain provisions herein, such
as those relating to compliance with the financial covenants, delivery to the
Administrative Agent of financial statements, and compliance with other
affirmative and negative covenants are for the benefit of the Administrative
Agent and the Lenders to protect the Administrative Agent’s and the Lenders’
interests in assuring repayment of the Obligations.  Nothing contained in this
Agreement shall be construed as permitting or obligating the Lenders or
Administrative Agent to act as a financial or business advisor or consultant to
any Borrower, as permitting or obligating the Lenders or Administrative Agent to
control any Borrower or to conduct any Borrower’s operations, as creating any
fiduciary obligation on the part of any Lender or the Administrative Agent to
any Borrower, or as creating any joint venture, agency or other relationship
between the parties other than as explicitly and specifically stated in this
Agreement.  Each Borrower acknowledges that it has had the opportunity to obtain
the advice of experienced counsel of its own choosing in connection with the
negotiation and execution of this Agreement and to obtain the advice of such
counsel with respect to all matters contained herein, including the provision in
this Agreement for waiver of trial by jury.  Each Borrower further acknowledges
that it is experienced with respect to financial and credit matters and has made
its own independent decision to request the Obligations and execute and deliver
this Agreement.
 
 
65

--------------------------------------------------------------------------------

 
12.6 Waiver of Jury Trial and Certain Damages.  Each Borrower, the
Administrative Agent and each Lender hereby (a) covenants and agrees not to
elect a trial by jury of any issue triable by a jury, and (b) waives any right
to trial by jury and any right to claim consequential, punitive, incidental or
special damages fully to the extent that any such right shall now or hereafter
exist.  This waiver of right to trial by jury and right to claim consequential,
punitive, incidental or special damages is separately given by each Borrower,
the Administrative Agent and each Lender, knowingly and voluntarily, and this
waiver is intended to encompass individually each instance and each issue as to
which the right to a jury trial or the right to claim consequential, punitive,
incidental or special damages would otherwise accrue.  The Borrowers, the
Administrative Agent and the Lenders are hereby authorized and requested to
submit this Agreement to any court having jurisdiction over the subject matter
and the parties hereto, so as to serve as conclusive evidence of each herein
contained waiver of the right to jury trial and right to claim consequential,
punitive, incidental or special damages.  Further, each Borrower hereby
certifies that no representative or agent of the Administrative Agent or any
Lender (including the Administrative Agent’s counsel) has represented, expressly
or otherwise, to the undersigned that the Administrative Agent or Lenders will
not seek to enforce this provision waiving the right to a trial by jury or any
right to claim consequential, punitive, incidental or special damages.
 
12.7 Submission to Jurisdiction; Service of Process; Venue.  Any judicial
proceeding brought against any Borrower with respect to this Agreement or any
other Loan Document may be brought in any court of competent jurisdiction in the
Commonwealth of Virginia, and by execution and delivery of this Agreement, each
Borrower accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid court, and
irrevocably agrees to be bound by any judgment rendered by such court in
connection with this Agreement.  Each Borrower irrevocably designates and
appoints the General Counsel of the Primary Operating Company, whose address is
c/o VSE Corporation, 2550 Huntington Avenue, Alexandria, VA 22303, as its agent
to receive on its behalf service of all process in any such proceeding in any
court in the Commonwealth of Virginia, such service being hereby acknowledged by
each Borrower to be effective and binding on it in every respect.  A copy of any
such process so served shall be mailed by registered or certified mail to the
Borrowers at the address to which notices are to be addressed in accordance with
this Agreement, except that any failure to mail such copy shall not affect the
validity of service of process.  The Borrowers shall at all times maintain an
agent for service of process pursuant to this provision.  If any Borrower fails
to appoint such an agent, or if such agent refuses to accept service, such
Borrower hereby agrees that service upon it by mail shall constitute sufficient
notice.  Nothing herein shall affect the right to serve process in any other
manner permitted by law or shall limit the right of the Administrative Agent or
the Lenders to bring proceedings against any Borrower in the courts of any other
jurisdiction.
 
12.8 Changes in Capital Requirements.  If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, the
Dodd-Frank Wall Street Reform and Consumer Protection Act approved by the
federal Government on June 30, 2010, Basel III adopted by the Basel Committee on
Banking Supervision or any other law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other Government affects or would affect the amount
of capital required or expected to be maintained by the Administrative Agent or
any Lender, or person controlling the Administrative Agent or any Lender, and
the Administrative Agent determines (in its sole and absolute discretion) that
the rate of return on its, the Lender’s or such controlling person’s capital as
a consequence of its commitments or the loans made by the Administrative Agent
or such Lender is reduced to a level below that which the Administrative Agent,
such Lender or such controlling person could have achieved but for the
occurrence of any such circumstance, then, in any such case upon notice from
time to time by the Administrative Agent to the Borrowers, the Borrowers shall
immediately pay directly to the Administrative Agent, for its own account or for
the account of such Lender (as the case may be), additional amounts sufficient
to compensate the Administrative Agent, such Lender or such controlling person
for such reduction in rate of return.  A statement of the Administrative Agent
as to any such additional amount or amounts (including calculations thereof in
reasonable detail) shall, in the absence of manifest error, be conclusive and
binding on the Borrowers.  In determining such amount, the Administrative Agent
may use any method of averaging and attribution that it (in its sole and
absolute discretion) shall deem applicable.
 
12.9 Other Agents, Arrangers, Managers.  None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent”, “documentation agent”, “co-agent”, “book manager”, “book
running manager”, “lead manager”, “arranger”, “lead arranger” or “co-arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such.  Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender.  Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.
 
 
66

--------------------------------------------------------------------------------

 
12.10 Modification and Waiver.  Subject to Section 10.3, neither this Agreement
nor any term, condition, covenant or agreement hereof may be changed, waived,
discharged or terminated orally, but that may be accomplished only by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.
 
12.11 Transferability.
 
(a) No Borrower shall assign any of its rights, interests or Obligations under
this Agreement or any other Loan Document.
 
(b) No Lender shall assign its interests under this Agreement or any other Loan
Document to any Person, without the prior written consent of both the
Administrative Agent and the Borrowers; provided that (i) the Borrowers’ consent
shall not be required for assignments from one Lender to another Lender or to
its affiliates or at any time during which an Event of Default shall have
occurred and be continuing; and (ii) the Borrowers’ consent shall not be
unreasonably withheld or delayed.  Subject to obtaining such consent (as
required), any Lender may assign its interest, in the ordinary course of its
commercial banking business, at any time under this Agreement and the other Loan
Documents, provided that (a) the purchaser of any such interest is an Eligible
Assignee whose total assets exceed Five Hundred Million and No/100 Dollars
($500,000,000.00); (b) prior written notice of such sale or assignment, which
notice must identify the name, address and contact person of the Eligible
Assignee, shall have been issued by such transferring Lender to the
Administrative Agent and the Borrowers; (c) the dollar equivalent of the
Percentage of the transferring Lender being assigned equals or exceeds Five
Million and No/100 Dollars ($5,000,000.00); (d) the Administrative Agent shall
have received a duly executed Assignment and Acceptance Agreement, in the form
of Exhibit 8 (each, an “Assignment and Acceptance Agreement”); and (e) if the
proposed assignee of the transferring Lender is not an Affiliate of the
transferring Lender or another Lender hereunder, an assignment fee in the amount
of Three Thousand Five Hundred and No/100 Dollars ($3,500.00) shall have been
paid to the Administrative Agent to reimburse the Administrative Agent for costs
and expenses incurred in connection with the assignment.
 
(c) Subject to the acceptance and recording thereof by the Administrative Agent,
from and after the effective date specified in each Assignment and Acceptance
Agreement, the Eligible Assignee thereunder shall be a party to this Agreement
and shall, to the extent of the interest assigned by such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections  12.20 and 12.21
with respect to facts and circumstances occurring prior to the effective date of
such assignment).  Upon request, and the surrender by the assigning Lender of
its Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Subsection (e)
below.
 
(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a copy of each Assignment and Acceptance Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and their Percentage of, and principal amounts (and related
interest amounts) of the Loans, participations under Letters of Credit and other
amounts due hereunder, or owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding any notice to the contrary.  The Register shall be
available for inspection by any Lender (with respect to any entry relating to
such Lender’s Loans or Percentage) or the Borrowers at any reasonable time and
from time to time upon reasonable prior notice.
 
 
67

--------------------------------------------------------------------------------

 
(e) Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Percentage of the Loans (including such Lender’s participations
in the Letters of Credit or Swing Line Loans) owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents.
 
(f) A Participant shall not be entitled to receive any greater payment hereunder
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent (such
consent not to be unreasonably withheld or delayed).
 
(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(h) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Record Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
12.12 Governing Law; Binding Effect.  This Agreement shall be governed by the
laws of the Commonwealth of Virginia (without regard to conflict of laws
principles) and be binding upon each Borrower and inure to the benefit of the
parties hereto and their respective successors and assigns.
 
12.13 Announcements.  In consideration of the Administrative Agent’s and the
Lenders’ agreements hereunder, each Borrower consents to the publication by the
Administrative Agent and the Lenders of one or more tombstones or similar
advertising material relating to the financing transactions contemplated by this
Agreement so long as no economic or financial details are contained therein (but
permitting however, a description of the type and purpose of the Loans), and
further consents to the reasonable use by the Administrative Agent and the
Lenders of each Borrower’s name, trademark, logo and other identifying images to
identify the Borrowers as customers of the Administrative Agent and the Lenders
and/or otherwise to reasonable use by the Administrative Agent and the Lenders
in each of their promotional and other marketing campaigns and activities.  The
Administrative Agent and the Lenders reserve the right to provide to industry
trade organizations information necessary and customary for inclusion in league
table measurements; provided, however, that none of the Administrative Agent nor
the Lenders shall provide any information of any financial, confidential or
proprietary nature to such industry trade organizations without the prior
written consent of the Borrowers.
 
12.14 Joint and Several Liability.   Each Borrower shall be jointly and
severally liable for the payment and performance of all obligations and
liabilities hereunder.
 
 
68

--------------------------------------------------------------------------------

 
12.15 Materiality.  Unless the context clearly indicates to the contrary,
determinations regarding the materiality of any act, event, condition or
circumstance shall be in the reasonable judgment of the Administrative Agent.
 
12.16 Allowed Delay.  The due date or end date of anything that would otherwise
be due or end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such due date or end date shall be on the next preceding
Business Day.
 
12.17 Reliance on the Administrative Agent.  Each Borrower shall be entitled to
assume that any and all consents, approvals or notices issued or granted by the
Administrative Agent pursuant to the terms and conditions of this Agreement
were, to the extent necessary, authorized by the Required Lenders or all of the
Lenders, as applicable.
 
12.18 The Patriot Act. The Administrative Agent and the Lenders hereby notify
the Borrowers that pursuant to the requirements of the Patriot Act, they are
required to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of the Borrowers and other
information that will allow the Administrative Agent and the Lenders to identify
the Borrowers in accordance with the Patriot Act.
 
12.19 Counterparts.  This Agreement may be executed in any number of
counterparts, all of which together shall constitute one and the same
document.  Each party hereto hereby agrees to be bound by its facsimile or PDF
signature.
 
12.20 Taxes.  All payments by the Borrowers of principal of, and interest on,
the Loans and all other amounts payable hereunder shall be made free and clear
of and without deduction for any present or future income, excise, stamp or
franchise taxes and other taxes, fees, duties, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding franchise
taxes and taxes imposed on or measured by the Administrative Agent’s or any
Lender’s Net Income or receipts (such non-excluded items being called
“Taxes”).  If any withholding or deduction from any payment to be made by the
Borrowers hereunder is required in respect of any Taxes pursuant to any
applicable law, rule or regulation, then the Borrowers will:


(A)               pay directly to the relevant authority the full amount
required to be so withheld or deducted;


(B)                          promptly forward to the Administrative Agent an
official receipt or other documentation satisfactory to the Administrative Agent
evidencing such payment to such authority; and


(C)                          pay to the Administrative Agent, for its own
account or for the account of such Lender (as the case may be), such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the Administrative Agent, for its own account or for the account of
such Lender (as the case may be), will equal the full amount the Administrative
Agent or such Lender (as applicable) would have received had no such withholding
or deduction been required.


Moreover, if any Taxes are directly asserted against the Administrative Agent or
any Lender with respect to any payment received by the Administrative Agent or
any Lender hereunder, the Administrative Agent or such Lender may pay such Taxes
and the Borrowers will promptly pay such additional amount (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by the Administrative Agent or such Lender (as the case may be) after
the payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount the Administrative Agent or such Lender (as the case may be)
would have received had not such Taxes been asserted.
 
If the Borrowers fail to pay any Taxes when due to the appropriate taxing
authority or fail to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrowers shall indemnify the
Administrative Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.
 
 
69

--------------------------------------------------------------------------------

 
12.21 Indemnity.
 
(a) Each Borrower releases and shall indemnify, defend and hold harmless the
Administrative Agent, each Lender and each Affiliate of a Lender that is at any
time a counterparty under a Hedging Contract, and their respective directors,
officers, employees and agents, of and from any claims, demands, liabilities,
obligations, judgments, injuries, losses, penalties, damages and costs and
expenses (including reasonable legal fees) that may at any time be imposed on,
incurred by or asserted against the Administrative Agent or any Lender
(collectively, “Losses”) (i) resulting from acts or conduct of the Borrowers
under, pursuant or related to this Agreement and the other Loan Documents, in
breach or violation of any representation, warranty, covenant or undertaking
contained in this Agreement or the other Loan Documents, (ii) resulting from any
Borrower's failure to comply with any or all laws, statutes, ordinances,
Government rules, regulations or standards, whether federal, state or local, or
court or administrative orders or decrees, (including, without limitation,
CERCLA, HMTA, RCRA or any other applicable environmental law, rule, order or
regulation ), (iii) resulting from any claim by any other creditor of any
Borrower against the Administrative Agent or any Lender arising out of any
transaction, whether hereunder or in any way related to the Loan Documents and
all costs, expenses, fines, penalties or other damages resulting therefrom, and
(iv) by any third party or any Borrower in connection with or as a result of
this Agreement, any other Loan Document, any transaction from time to time
contemplated hereby or thereby, or any transaction financed in whole or in part,
or directly or indirectly, with the proceeds of any Loan made hereunder;
provided, however, that no indemnified party hereto shall be entitled to
indemnification for Losses to the extent such Losses arise out of such
indemnified party’s gross negligence or willful misconduct, as finally
determined by a court of competent jurisdiction.
 
(b) Promptly after receipt by an indemnified party under Subsection (a) above of
notice of the commencement of any action by a third party, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such Subsection, notify the indemnifying party in
writing of the commencement thereof.  The failure to so notify the indemnifying
party shall relieve the indemnifying party from any liability which it may have
to any indemnified party under such Subsection only if the indemnifying party is
unable to defend such actions as a result of such failure to so notify.  In case
any such action shall be brought a
 
gainst any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party (who shall not, except with the
consent of the indemnified party, be counsel to the indemnified party), and,
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party under such Subsection for any legal expenses of
other counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation.






[Remainder of Page Intentionally Left Blank]

 
70

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, this Agreement has been signed, sealed and delivered as of
the date and year first above written.


BORROWERS:


WITNESS/ATTEST:                                                                VSE
CORPORATION


_________________________                                           By:
____________________________
Maurice A. Gauthier
Chief Executive Officer, President and
Chief Operating Officer


WITNESS/ATTEST:                                                                ENERGETICS
INCORPORATED


_________________________                                           By:
____________________________
Maurice A. Gauthier
Director




WITNESS/ATTEST:
INTEGRATED CONCEPTS AND RESEARCH CORPORATION



_________________________                                           By:
____________________________
Maurice A. Gauthier
Director


WITNESS/ATTEST:                                                                G&B
SOLUTIONS, INC.


_________________________                                           By:
____________________________
Maurice A. Gauthier
Director


WITNESS/ATTEST:                                                                AKIMEKA,
LLC


_________________________                                           By:
____________________________
Maurice A. Gauthier
Authorized Representative








[Signatures to Second Amended and Restated Business Loan and Security Agreement]
(Continued on Next Page)

 
 

--------------------------------------------------------------------------------

 



WITNESS/ATTEST:                                                                WHEELER
BROS., INC.


_________________________                                           By:
____________________________
Maurice A. Gauthier
Director












































 [Signatures to Second Amended and Restated Business Loan and Security
Agreement]
(Continued on Next Page)

 
 

--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT AND LENDERS:


 
CITIZENS BANK OF PENNSYLVANIA, a
Pennsylvania state chartered bank, as
Administrative Agent, Swing Line Lender
and Lender, on behalf of itself and the other
Lender parties to this Agreement pursuant to
an Authorization



By:           _________________________
Name:           _________________________
Title:           _________________________














































































[Signatures to Second Amended and Restated Business Loan and Security Agreement]



 
 

--------------------------------------------------------------------------------

 
